Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 1 of 136 Page ID #:1511


        Danielle Hultenius Moore (SBN 232480)
           E-Mail: dmoore@fisherphillips.com
        Miranda R. Watkins (SBN 279708)
           E-Mail: mwatkins fisherphilhps.com
        FISHER & PHILLIPS LLP
        4747 Executive Drive, Suite 1000
        San Diego, California 92121
        Telephone: (858)597-9600
        Facsimile: (858)597-9601
        Attorneys for Defendant,
        Union Pacific Railroad Company

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
        THOMAS DUNGER,                              Case No: 2:18-cv-06374-PA(SSx)
                            Plaintiff,              [Los Angeles Superior Court Cas
                                                    No. BC73484 before the Honorabl
               v.                                   Monica Bachner]
        UNION PACIFIC RAILROAD                      DECLARATION OF ANDREAS
        COMPANY, and DOES 1 through 20,             MADER IN SUPPORT OF
        inclusive,                                  DEFENDANT UNION PACIFIC
                                                    RAILROAD COMPANY'S MOTION
                            Defendants.             FOR SUMMARY JUDGMENT OR,
                                                    IN THE ALTERNATIVE, PARTIAL
                                                    SUMMARY JUDGMENT
                                                    Date: June 3, 2019
                                                    Time: 1:30 p.m.
                                                    Ctrm: 9A
                                                    State Complaint Filed: April 23, 2018
                                                    Trial: July 9, 2019


               I, Andreas Mader, hereby declare and state as follows:
               1.      I am an individual in the above-entitled action. I make this
        Declaration in support of Defendant Union Pacific Railroad Company's ("UP")
        Motion for Summary Judgment or, in the Alternative, Partial Summary Judgment.
        I have personal knowledge of the facts set forth herein, and if called upon to testify
        thereto, I could and would competently do so under oath.
        ///
        ///
                                           1           Case No. 2:18-cv-06374-PA(SSx)
                    DEC OF MADER IN SUPPORT OF DEF'S MTN FOR SUMMARY JUDGMENT
        FPDOCS 35213995.1
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 2 of 136 Page ID #:1512


               2.      I am a Manager Shop Operations at UP in Fort Worth, Texas
        overseeing roughly 400 UP employees. I have worked for UP since 2005. I never
        worked with Plaintiff or supervised Plaintiff during the time he was employed by
        UP. Prior to working in Fort Worth, Texas, I worked at UP's headquarters in
        Omaha, Nebraska. My job duties include ensuring compliance with company
        policies, overseeing attendance issues, overseeing disciplinary issues, handling
        regulatory compliance, processing billing payments, overseeing payroll,
        overseeing drug and alcohol testing, as well as serving as the initial officer of a first
        appeal for Union grievances and as a hearing officer for mechanical employees
        facing termination-level discipline. I have served as a Hearing Office for the past
        10 years, and have served as the Hearing Officer for all UP mechanical employees
        since 2016.
               3.      In order to serve as a Hearing Officer, UP requires you to attend a
        multi-day class taught by UP's Labor Relations Department. I attended this class.
        In the class, you are taught that it is important to remain fair, neutral, and impartial
        when acting as a Hearing Officer. This is typically not an issue because, as a
        Hearing Officer, you do not normally have any information or involvement in the
        underlying employee issue. We are also taught to render fair, neutral, and impartial
        decisions based objectively on the evidence presented during the hearing.
               4.      At some point in late 2017, I was contacted by Daniel Glenn.
        Mr. Glenn requested that I serve as the Hearing Officer on November 17, 2017, for
        Plaintiff. Since Plaintiff was a Machinist, and I was the Hearing Officer for all UP
        mechanical employees, I agreed. At that time, I had no knowledge of or
        involvement in the underlying issue surrounding the need for Mr. Dunger's hearing
        or his medical condition necessitating his need for FMLA leave. In fact, I never
        worked with Mr. Dunger. The first time I met him was at the November 17, 2017
        hearing.
        ///
                                           2           Case No. 2:18-cv-06374-PA(SSx)
                    DEC OF MADER IN SUPPORT OF DEF'S MTN FOR SUMMARY JUDGMENT
        FPDOCS 35213995.1
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 3 of 136 Page ID #:1513


               5.      On November 17, 2017, I served as the Hearing Officer at a
        disciplinary hearing regarding Plaintiff's dishonest misuse of FMLA leave. During
        the hearing, UP, Plaintiff, and Plaintiff's Union representative were allowed to call
        witnesses, introduce evidence, cross-examine witnesses called by others, and
        impeach evidence introduced by others. After the hearing concluded, I received a
        copy of the hearing transcript along with all exhibits that were attached during the
        hearing. A true and correct copy of a transcript of the November 17, 2017, hearing
        with exhibits marked during the hearing is attached hereto as Exhibit A.
               6.      I reviewed the evidence and testimony presented at the hearing
        pursuant to the hearing transcript. I determined that there was sufficient evidence
        to sustain the charge against Plaintiff. As a result, on November 27, 2017, I sent
        Plaintiff a letter explaining that I had determined, based on the evidence presented
        at the November 17, 2017, hearing, that the evidence more than substantially
        supported the charges against him. A true and correct copy of my November 27,
        2017, letter to Plaintiff is attached hereto as Exhibit B.
               7.      On or around January 15, 2018, Kali Landmark, Manager for UP
        Labor Relations, contacted me regarding an appeal initiated by Plaintiff's Union
        regarding my decision to teiiiiinate Plaintiff for dishonest misuse of FMLA leave.
        As a result, I prepared and sent Ms. Landmark a letter dated January 15, 2018,
        explaining the investigation, my review of the evidence, and my decision. A true
        and correct copy of my January 15, 2018, letter to Ms. Landmark letter is attached
        hereto as Exhibit C.
        ///
        ///
        ///
        ///
        ///
        ///
                                           3           Case No. 2:18-cv-06374-PA(SSx)
                    DEC OF MADER IN SUPPORT OF DEF'S MTN FOR SUMMARY JUDGMENT
        FPDOCS 35213995.1
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 4 of 136 Page ID #:1514




                I declare under penalty of perjury, under the laws of the United States of
         America, that the foregoing is true and correct.
                Executed this      day of April, 2019, at -1".0o    c-4,c6,0


                                                  (2_
                                                Andreas Mader




                                            4           Case No. 2:18-cv-06374-PA(SSx)
                     DEC OF MADER IN SUPPORT OF DEF'S MTN FOR SUMMARY JUDGMENT
         FPDOCS 35213995.1
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 5 of 136 Page ID #:1515




       Cover Page - Exhibit A
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 6 of 136 Page ID #:1516
                                In Re:
                  In Re Investigation & Hearing of
                         THOMAS D UNGER




                TRANSCRIPT OF PROCEEDINGS
                     November 17, 2017




                         ON THE RECORD
                       REPORTING SERVICES
                          (800)327-7274

              SERVING CALIFORNIA SINCE 1985




                     Min-U-Script® with Word Index




                                   Exhibit A-5                UP_Dunger_000343
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 7 of 136 Page ID #:1517




                            UNION PACIFIC RAILROAD COMPANY




          IN RE INVESTIGATION OF:                 )
                                                  )
                                                  )
                                                  )
              TOMAS DUNGER                        )
              EMPLOYEE I.D. 0444911               )
              (IAM)                               )
                                                  )
                                                  )




                    TRANSCRIPT OF FORMAL HEARING PROCEEDINGS

                       UNDER COLLECTIVE BARGAINING AGREEMENT

                               COMMERCE, CALIFORNIA

                                 November 17, 2017

                                     8:11 A.M.




                                     REPORTED BY

                          RACHEL BROWN, HEARING REPORTER




                               ON THE RECORD 800-327-7274                         1
                               ontherecord@roadrunner.com


                                                               UP_Dunger 000344
                                    Exhibit A-6
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 8 of 136 Page ID #:1518




       1                  UNION PACIFIC RAILROAD COMPANY

       2

       3

       4

       5   IN RE INVESTIGATION OF:                 )
                                                   )
       6                                           )
                                                   )
       7      THOMAS DUNGER                        )
              EMPLOYEE I.D. 0444911                )
       8                                           )
                                                   )
       9                                           )
      10

      11

      12

      13   TRANSCRIPT OF FORMAL HEARING PROCEEDINGS UNDER THE COLLECTIVE

      14     BARGAINING AGREEMENT taken on behalf of the Union Pacific

      15   Railroad Company, on Friday, November 17, 2017, 8:11 A.M., at

      16      Union Pacific Railroad, 4341 East Washington Boulevard,

      17   Commerce, California, before RACHEL BROWN, Hearing Reporter.

      18

      19

      20

      21

      22

      23

      24

      25

                               ON THE RECORD 800-327-7274                         2
                               ontherecord@roadrunner.com


                                                               UP_Dunger_000345
                                     Exhibit A-7
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 9 of 136 Page ID #:1519




       1                           APPEARANCES

       2

       3            For the Carrier, Union Pacific Railroad

       4                 Hearing Officer:

       5                 ANDREAS MADER
                         DIRECTOR OF PACIFIC RAILROAD
       6                 UNION PACIFIC RAILROAD
                         1400 Douglas Street
       7                 Omaha, Nebraska 68179
                         402-544-5000
       8                 ajmader@up.com
       9

      10                 Charging Officer:

      11                 DANIEL K. GLENN
                         MGR. OF LOCO. MAINTENANCE, MECHANICAL DEPT.
      12                 UNION PACIFIC RAILROAD
                         200 South Sycamore Avenue
      13                 Bloomington, California 92316

      14

      15

      16            For the Charged Employee:

      17                 JUAN ESTRADA, MACHINIST
                         PRESIDENT, LOCAL CHAIRMAN
      18                 IAM, LOS ANGELES
                         10363 Langdon Avenue
      19                 Mission Hills, California 91345

      20

      21            Offering Testimony:

      22                 Daniel Glenn
                         Brad Steffel
      23                 Zachary Padilla
                         Thomas Dunger
      24

      25

                               ON THE RECORD 800-327-7274                        3
                               ontherecord@roadrunner.com


                                                              UP_Dunger 000346
                                   Exhibit A-8
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 10 of 136 Page ID #:1520




       1                                 INDEX

       2

       3

       4                                EXAMINATION

       5

       6   WITNESS:             BY:    HEARING OFFICER        ORGANIZATION

       7   D. GLENN                                  19, 66             63

       8   B. STEFFEL                                   69              73

       9   M. PADILLA                                   75              77

      10   T. DUNGER                                    78

      11

      12

      13

      14   EXHIBIT               DESCRIPTION                                 PAGE

      15       1       Notice of Investigation                                 12

      16       2       USPS Tracking                                           16

      17       3       Notice of Investigation                                 17

      18       4       General Code of Operating Rules                         21

      19       5       Family & Medical Leave Policy                           22

      20       6       Use Family Medical Leave Appropriately                  29

      21       7       UPOnline Ethics Bulletin                                29

      22       8       Family Medical or Military Leave                        35

      23       9       Search Employee I.D.                                    36

      24       10      Employee's Status                                       36

      25                                                           (Continued)

                                  ON THE RECORD 800-327-7274                           4
                                  ontherecord@roadrunner.com


                                                                    UP_Dunger_000347
                                       Exhibit A-9
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 11 of 136 Page ID #:1521




       1                              INDEX                    (Continued)
       2

       3

       4   EXHIBIT                DESCRIPTION                          PAGE

       5       11    EDCS Calendar                                        40

       6       12    MVS Reports                                          42

       7       13    Not Admitted
       8       14    FMLA Absence Detail                                  46
       9       15    Hard Drive                                           48
      10       16    Employee Information for Thomas Dunger,              80

      11             Jassier Vargas, Harrison Scharf, and

      12             John Lemus

      13       17    Work or School Excuse                                80

      14

      15

      16

      17   CLOSING STATEMENT BY:                                       PAGE

      18   MR. DUNGER:                                                    82
      19   MR. ESTRADA:                                                   83

      20

      21

      22

      23

      24

      25

                                  ON THE RECORD 800-327-7274                       5
                                  ontherecord@roadrunner.com


                                                                UP_Dunger_000348
                                     Exhibit A-10
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 12 of 136 Page ID #:1522




       1               COMMERCE, CALIFORNIA; NOVEMBER 17, 2017

       2                                8:11 A.M.

       3

        4

       5             (Safety Briefing conducted off the record by Michael

        6       Zachary Padilla.)

       7

       8        HEARING OFFICER: It is 8:11 A.M. on November 17, 2017.
       9    Ladies and gentlemen, I am Andreas Mader, lead mic support

      10    for the Union Pacific Railroad. I am headquartered in Omaha,

      11    Nebrasaka, and I will be conducting this formal investigation

      12    being held to develop the facts and determine responsibility,

      13    if any, concerning the charges that Mr. Thomas Dunger        is

      14    that correct? Dunger?

      15        THE CHARGED: Yes.

      16        HEARING OFFICER:       on 10/21/2017 at the location on

      17    Commerce Diesel Facility at approximately 20:38 hours, while

      18    employed as a machinist, you allegedly used FMLA, vacation,

      19    in a manner that was not consistent with the serious medical

      20    condition for which you received an FMLA entitlement from

      21    UPRR heath services.

      22             You were allegedly dishonest when you requested

      23    FMLA, vacation, time from 10/20/2017 and/or 10/21/2017. This

      24    is a possible violation of the following rules and/or policy

      25    1.6, conduct, dishonest.

                                   ON THE RECORD 800-327-7274                       6
                                   ontherecord@roadrunner.com


                                                                 UP_Dunger_000349
                                     Exhibit A-11
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 13 of 136 Page ID #:1523




       1             Personal recording of this investigation will be

       2   permitted, but all personal recorders must be in open view

       3   and personal recording will only be allowed when I announce

       4   that we are on the record. If we stop recording for any

       5   reason, all personal recordings must also stop.

       6               Does anyone have a personal recorder today?

       7         THE CHARGED: Are we able to use our cell phones?

       8         HEARING OFFICER: You want to use it as a personal

       9   recorder?

      10             I mean, that's if -- if you tell me that you're

      11   going to record --

      12         THE CHARGED: Should I?

      13         MR. ESTRADA: I don't care.

      14         THE CHARGED: Yeah, I'll record it.

      15         HEARING OFFICER: Okay. So when I tell you we are

      16   stopping recording, then you must stop recording as well.

      17   Since you are recording, I may request a copy of a transcript

      18   from what you're recording.

      19         THE CHARGED: Okay. I'll leave it off until you tell me

      20   to.
      21         HEARING OFFICER: We're on the record now.

      22         THE CHARGED: Okay.

      23         HEARING OFFICER: Okay. So we have one person that is

      24   recording this, and that is Mr. Dunger. And has stated

      25   since you are recording, I will probably ask you for a

                                  ON THE RECORD 800-327-7274                       7
                                  ontherecord@roadrunner.com


                                                                UP_Dunger_000350
                                      Exhibit A-12
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 14 of 136 Page ID #:1524




           transcript of your recording.

       2            After I've completed the opening phase of this

       3 investigation by introducing those present and reading into

       4 the record the Notice of Investigation, the Charged and the

       5 representative will be given an opportunity to raise any

           objections they may have; therefore, please withhold any

       7 objections until that time.

       8            Regarding objections, this is the procedure I will

       9 follow: Objections will be addressed as they are raised. I

      10 will first clarify the objection if necessary, and then make

      11 a ruling on it. If my judgement -- I see a reason to

      12 withhold my ruling until a later time in the investigation, I

      13 will do so. If I cannot make a ruling on the objection

      14 during the proceedings of the investigation -- meaning the

      15 objection will be noted in the transcript and given

      16 consideration upon review.

      17            Excessive objections, interruptions, or outbursts

      18 while witnesses are giving their statements will not be

      19 tolerated.

      20            All right. Mr. Glenn, you are here as a Company

      21 witness; correct, sir?

      22       MR. GLENN: Yes.

      23       HEARING OFFICER: Could you please state your full name,

      24 spelling your last name.

      25       MR. GLENN: It's Daniel K. Glenn, G-L-E-N-N.

                                 ON THE RECORD 800-327-7274                       8
                                 ontherecord@roadrunner.com


                                                               UP_Dunger_000351
                                    Exhibit A-13
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 15 of 136 Page ID #:1525




       1          HEARING OFFICER: Your employee I.D. number?

       2          MR. GLENN: 0231018.

       3          HEARING OFFICER: Okay. And what is your business

       4   address of record? And please spell your street's name.

       5          MR. GLENN: Okay. It's 2001 South Sycamore, it's

       6   S-Y-C-A-M-O-R-E, Avenue, Bloomington, California 92316.

       7          HEARING OFFICER: And this is your current US mailing

       8   address?

       9          MR. GLENN: Yes.

      10       HEARING OFFICER: All right. And what is your title,

      11   sir?

      12       MR. GLENN: I'm manager of Locomotive ops -- shop ops.

      13       HEARING OFFICER: And your employment with the service,

      14   sir?

      15       MR. GLENN: 22 and a half years.

      16       THE COURT: Union Pacific?

      17       MR. GLENN: Yes. Combined railroads Union Pacific and

      18   Southern Pacific.

      19       HEARING OFFICER: All right. And Mr. Dunger, you're the

      20   employer under charge; is that correct, sir?

      21       THE CHARGED: Yes.

      22       HEARING OFFICER: All right. Mr. Dunger, could you

      23   please state your full name, spelling your last name.

      24       THE CHARGED: Thomas Edward Dunger, spelled D-U-N-G-E-R.

      25       HEARING OFFICER: All right, sir. And what is your

                                 ON THE RECORD 800-327-7274                        9
                                 ontherecord@roadrunner.com


                                                                UP_Dunger_000352
                                     Exhibit A-14
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 16 of 136 Page ID #:1526




       1 employee I.D. number?

       2       THE CHARGED: 0444911.

       3       HEARING OFFICER: All right. Thank you. And what is

       4 your present address of record? And please spell your

       5 street's name.

       6       THE CHARGED: Uh, PO Box?

       7            It's PO Box 129, Crestline, California 92325.

       8       HEARING OFFICER: All right. And that is your current

       9 mailing address, sir?

      10       THE CHARGED: Yes.

      11       HEARING OFFICER: All right. And Mr. Dunger, what is

      12 your occupation?

      13       THE CHARGED: I'm a mechanic -- diesel mechanic.

      14       HEARING OFFICER: All right. And your employer?

      15       THE CHARGED: Union Pacific Railroad.

      16       HEARING OFFICER: And your length of service, sir?

      17       THE CHARGED: Six years.

      18       HEARING OFFICER: Okay. And Mr. Dunger, do you desire to

      19 have a representative present today?

      20       THE CHARGED: Yes.

      21       HEARING OFFICER: Okay. And who is that representative?

      22       THE CHARGED: Juan Estrada.

      23       HEARING OFFICER: Okay. And Mr. Estrada, could you

      24 please state your full name, spelling your last name.

      25       MR. ESTRADA: Yes, sir. My name is Juan Estrada, last

                                ON THE RECORD 800-327-7274                         10
                                ontherecord@roadrunner.com


                                                               U P_Dunger_000353
                                    Exhibit A-15
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 17 of 136 Page ID #:1527




       1 name E-S-T-R-A-D-A.

       2       HEARING OFFICER: And what is your present address of

       3 record? And please spell your street's name.

       4       MR. ESTRADA: 10363 Langdon, L-A-N-G-D-O-N, Avenue,

       5 Mission Hills, California 91345.

       6       HEARING OFFICER: And that is your current US mailing

       7 address?

       8       MR. ESTRADA: Yes, sir.

       9       HEARING OFFICER: All right. And Mr. Estrada, do you

      10 desire to represent Mr. Dunger at this investigation?

      11       MR. ESTRADA: Yes, sir.

      12       HEARING OFFICER: Okay. And I'm sorry?

      13       MR. MORIKAWA: Randy Morikawa.

      14       HEARING OFFICER: Randy, could you state your full name,

      15 spelling your last name.

      16       MR. MORIKAWA: Randy Morikawa, last name M-O-R-I-K-A-W-A.

      17       HEARING OFFICER: Okay. And what is your purpose at this

      18 investigation?

      19       MR. MORIKAWA: Observing this investigation.

      20       HEARING OFFICER: All right. Morikawa?

      21       MR. MORIKAWA: Morikawa.

      22       HEARING OFFICER: All right. I apologize in advance for

      23 mispronouncing your name. As an observer, you're not an

      24 active participant in this investigation.

      25            Okay. And we have Mr. Padilla here.

                                ON THE RECORD 800-327-7274                        11
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000354
                                   Exhibit A-16
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 18 of 136 Page ID #:1528




       1             Mr. Padilla, could you please state your full name,

       2   spelling your last name.

       3       MR. PADILLA: Michael Zachary Padilla, P-A-D-I-L-L-A.

       4       HEARING OFFICER: Okay. And Mr. Padilla, what's your

       5   employee I.D. number?

       6       MR. PADILLA: 0437546.

       7       HEARING OFFICER: Okay. And your title, sir?

       8       MR. PADILLA: Supervisor, locomotive maintenance.

       9       HEARING OFFICER: Okay. And Mr. Padilla, your employed

      10   length of service?

      11       MR. PADILLA: Union Pacific Railroad, ten years.

      12       HEARING OFFICER: All right. And for the record, we have

      13   our court reporter, Ms. Rachel Brown, in the room here as

      14   well.

      15             Okay. I have a Notice of Investigation. It is a

      16   one-page document. I will mark this as      •   e   _   _ si.e



      17

      18             (Exhibit Number 1   was marked for identification and

      19       is attached hereto.)

      20

      21       HEARING OFFICER: Does everyone have a -- Juan, you have

      22   a copy?

      23       MR. ESTRADA: Yes, I do.

      24       HEARING OFFICER: It is dated 11/9/2017, addressed to

      25   Thomas Dunger, employee I.D. 0444911, PO Box 129, Crestline,

                                ON THE RECORD 800-327-7274                             12
                                ontherecord@roadrunner.com


                                                                     UP_Dunger000355
                                   Exhibit A-17
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 19 of 136 Page ID #:1529




       1 California 92325.

       2            "Subject: Notice of investigation.

       3       "Dear Thomas Dunger: Please report to Commerce Diesel

       4       Facility, 4341 East Washington Boulevard, Commerce,

       5       California at 0800 hours on 11/17/2017 for the hearing

       6       to develop the facts and determine your responsibility,

       7       if any, in connection with the below charge.

       8            "On 10/21/2017, at the location of Commerce Diesel

       9       Facility, at approximately 2038 hours, while employed as

      10       a Machinist, you allegedly used FMLA, vacation, in a

      11       manner that was not consistent with the serious medical

      12       condition for which you received an FMLA entitlement from

      13       UPRR Health Services. You were allegedly dishonest when

      14       you requested FMLA-Vacation time from 10/20/2017 and/or

      15       10/21/2017. This is a possible violation of the

      16       following rule(s) and/or policy:

      17            "1.6, conduct - dishonest.

      18            "Under the MAPS policy, this violation is a

      19       dismissal event. Based upon your current status, if you

      20       are found to be in violation of this alleged charge,

      21       dismissal may result.

      22            "The investigation will be conducted in accordance

      23       with applicable provisions of the collective bargaining

      24       agreement between the Company and the organization

      25       representing your craft or class. You are entitled to

                                ON THE RECORD 800-327-7274                        13
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000356
                                   Exhibit A-18
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 20 of 136 Page ID #:1530




       1       representation and to present witnesses at your own

       2       expense in accordance with the agreement. Any request

       3       for postponement must be submitted in writing, including

       4       reason therefore. A copy of your written request for

       5       postponement must be given to me. I can be reached at

       6       phone number 323)475-3831.

       7            "The Rail Safety Improvement Act requires employees

       8       obtain their mandatory rest before attending a hearing.

       9       If you work an Hours of Service (HOS) covered position

      10       and you have not obtained the mandatory rest prior to

      11       commencement of the hearing, you cannot, consistent with

      12       the requirements of the RSIA, be allowed to attend or

      13       participate in the hearing and will be considered as

      14       having elected not to attend the hearing

      15            "Respectfully,

      16            "Brad Steffel

      17            "Senior Manager, System Locomotive Facility.

      18            "cc: Derrick Battle, Juan Estrada.

      19            "Delivered to Machinist" -- this is handwritten on

      20       here.

      21            "Delivered to Machinist Union Rep John Lemus on

      22               11/9/2017 at 11:30 P.M. PT."

      23            And there's a signature. Since there was no

      24   postponement or anything, do you have any other opening

      25   documents, Mr. Glenn?

                                  ON THE RECORD 800-327-7274                      14
                                  ontherecord@roadrunner.com


                                                               UP_Dunger 000357
                                     Exhibit A-19
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 21 of 136 Page ID #:1531




       1       MR. ESTRADA: I have an objection, Mr. Mader.

       2       HEARING OFFICER: Your objection, sir?

       3       MR. ESTRADA: Is Mr. Brad Steffel the charging officer in

       4 this investigation?

       5       HEARING OFFICER: Mr. Glenn?

       6       MR. GLENN: Yes, he is the charging officer of record.

       7 And he's not able to be here today, and I am representing the

       8 Company in his place.

       9       HEARING OFFICER: All right. And where is Mr. Steffel?

      10       MR. GLENN: He's on vacation

      11       HEARING OFFICER: Okay.

      12       MR. GLENN: -- and it's out of this area.

      13       HEARING OFFICER: Okay. Was a postponement requested by

      14 the Organization?

      15       MR. GLENN: No.

      16       HEARING OFFICER: No?

      17       MR. GLENN: No postponement was requested.

      18       HEARING OFFICER: All right. Mr. Glenn, are you ready to

      19 proceed with this investigation as the charging officer?

      20       MR. GLENN: I believe I'm prepared to, yeah.

      21       HEARING OFFICER: Okay.

      22       MR. ESTRADA: Would that be considered hearsay, since

      23 Mr. Steffel is not here?

      24       HEARING OFFICER: Is Mr. Steffel available by phone if I

      25 need to question him?

                                ON THE RECORD 800-327-7274                        15
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000358
                                   Exhibit A-20
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 22 of 136 Page ID #:1532




       1       MR. GLENN: He would be available by phone. He's

       2   indicated to me that he could be reached by phone.

       3       HEARING OFFICER: Okay.

       4       MR. GLENN: May not be easy and immediate, but he is to

       5   make himself available if we need him. And as indicated,

       6   that he would do what he could do.

       7       HEARING OFFICER: Okay. Mr. Estrada, we'll go ahead and

       8   note your objection for the record, and we'll go ahead and

       9   proceed. Mr. Glenn appears ready to proceed as the charging

      10   officer in this case.

      11       MR. ESTRADA: Thank you.

      12       HEARING OFFICER: Do you have any opening documents?

      13   Mailings?

      14       MR. GLENN: Well, yeah. Just -- here is the tracking on

      15   the Notice that was sent to -- to Tom. Like you indicated,

      16   the original notice was hand delivered the night of

      17   November 9.

      18       HEARING OFFICER: All right. So I'm showing that this

      19   shows four pages, and we have two of them, pages 1 and 2.

      20   And a UP -- USPS tracking card.

      21            So we'll go ahead and mark this as 2.1 through 2.3.

      22

      23            (Exhibit Number 2.1 through 2.3 was marked for

      24       identification and is attached hereto.)

      25

                                ON THE RECORD 800-327-7274                         16
                                ontherecord@roadrunner.com


                                                                UP_Dunger_000359
                                   Exhibit A-21
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 23 of 136 Page ID #:1533




       1       HEARING OFFICER: All right. This shows a tracking

       2   number ending in 2186. I'm looking at -- Exhibit 2.1 shows

       3   that this was delivered on November 13, 2017, in Crestline,

       4   California. And the tracking number on Exhibit 2.1 matches

       5   that on Exhibit 2.3, which shows it addressed to

       6   Thomas Dunger, PO Box 129, Crestline, California 92325.

       7            Is there any other opening document, Mr. Glenn?

       8       MR. GLENN: I have just a -- this is a -- another copy --

       9   or version of the Notice of Investigation that was possibly

      10   sent to Juan by E-mail.

      11       MR. ESTRADA: Yes.

      12       MR. GLENN: And it's slightly different than the first

      13   one. And if I can explain why?

      14       HEARING OFFICER: All right. We'll go ahead and mark

      15   this as Exhibit Number 3.

      16

      17            (Exhibit Number 3     was marked for identification and

      18       is attached hereto.)

      19

      20       HEARING OFFICER: And go ahead. Give me your --

      21       MR. GLENN: Okay. As we were preparing this, using the

      22   Company's document system, APDS, it was actually after

      23   midnight in Central Time where APDS resides. Therefore, it

      24   indicates this document was sent on 10- -- on 11/10, and we

      25   wanted to make sure that it was delivered on November 9th

                               ON THE RECORD 800-327-7274                           17
                               ontherecord@roadrunner.com


                                                                 UP_Dunger 000360
                                     Exhibit A-22
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 24 of 136 Page ID #:1534




       1   at -- and that's why we had Mr. Lemus receive it on

       2   November 9th.

       3              So the charges and the -- and the text on this

       4   second -- on this other notice -- I'm not going to call this

       5   the second notice because it's really the same thing, it's

       6   just that APDS generates an automatic E-mail and sends it to

       7   Juan Estrada and Derrick Battle as the union representatives.

       8   And it sent automatically by the system with a time stamp

       9   or a date stamp that is Central Time.

      10       HEARING OFFICER: Which accounts for Union Pacific

      11   headquarters being in Omaha.

      12       MR. GLENN: Exactly.

      13       HEARING OFFICER: Okay.

      14       MR. GLENN: So --

      15       HEARING OFFICER: Is the caption of the charge the same,

      16   sir?

      17       MR. GLENN: Exactly.

      18          HEARING OFFICER: Okay. All right. Do you have any

      19   other opening statements?

      20          MR. GLENN: I have a copy of the rule --

      21          HEARING OFFICER: Okay. That's -- that's not part of

      22   opening.

      23          MR. GLENN: Okay.

      24          HEARING OFFICER: So no more Notice of Investigation,

      25   postponements or mailings; right, sir?

                                 ON THE RECORD 800-327-7274                       18
                                 ontherecord@roadrunner.com


                                                               UP_Dunger 000361
                                     Exhibit A-23
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 25 of 136 Page ID #:1535




       1       MR. GLENN: No.

       2       HEARING OFFICER: All right. Mr. Dunger, Mr. Estrada, we

       3 have completed the opening of this investigation. If there

       4 are any objections, we'll go ahead and address them now.

       5       MR. ESTRADA: Just the one that was brought up,

       6 Mr. Mader.

       7       HEARING OFFICER: Okay. Noted, sir. Mr. Dunger.

       8 Mr. Estrada. Are you reedy to proceed with the

       9 investigation?

      10       MR. ESTRADA: Yes, sir.

      11       HEARING OFFICER: Okay. You understand you have the

      12 right to cross-examine all witnesses and examine all

      13 documents presented at this investigation?

      14       MR. ESTRADA: Yes, sir.

      15       THE CHARGED: Yes.

      16       HEARING OFFICER: Okay. All right. With that,

      17 Mr. Padilla, you are excused. Please remain in the area. Do

      18 not discuss your testimony with anyone. And when I'm ready

      19 for you, I will give you a call.

      20       MR. PADILLA: Thank you.

      21

      22

      23

      24

      25

                                ON THE RECORD 800-327-7274                        19
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000362
                                   Exhibit A-24
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 26 of 136 Page ID #:1536




       1                              EXAMINATION

       2

       3   BY HEARING OFFICER:

       4       Q     All right. Mr. Glenn, do you supervise Mr. Dunger?

       5       A     Indirectly, yes.

       6       Q     Okay. And Mr. Glenn, did you make an inquiry into

       7   this matter that we're investigating today?

       8       A     Yes.

       9       Q     And from that inquiry, what did you determine? What

      10   information have you discovered?

      11       A     Well, what I'd like to present to -- first of all, I

      12   would like to present the FMLA policy so that we understand

      13   what the FMLA policy is. It's a direct -- referred to in the

      14   Notice of Investigation. So therefore, I think it's

      15   important that we understand the FMLA policy, understand the

      16   Company's position with regard to the policy, and

      17   Mr. Dunger's status with regard to FMLA.

      18             And then, after that, I will get into the evidence

      19   that indicates that Mr. Dunger was in violation of the

      20   policy.

      21       Q     All righty. Sir?

      22       A     Okay. So first of all, do you want the copy of the

      23   rule or

      24       Q     Is this --

      25       A     -- did you already read the rule?

                                  ON THE RECORD 800-327-7274                      20
                                  ontherecord@roadrunner.com


                                                               UP_Dunger_000363
                                     Exhibit A-25
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 27 of 136 Page ID #:1537




       1       Q     No, sir, I did not. So you have the rule you would

       2   like to enter?

       3       A     Right. That's the rule that's referenced in the

       4   Notice.

       5       Q     Okay.

       6       MR. GLENN: And you should have a copy of that, Juan.

       7       MR. ESTRADA: Yes.

       8       HEARING OFFICER: Okay. So I have a one-page document.

       9   I will mark this as Exhibit Number 4.

      10

      11             (Exhibit Number 4 was marked for identification and

      12       is attached herto.)

      13

      14       Q     BY HEARING OFFICER: And if you would, go ahead and

      15   read your exhibit, sir.

      16       A     Okay. It's from the URPP General Code of Operating

      17   Rules. It's Rule 1.6, Conduct. And the Notice only

      18   references item 4. So I've drawn a line through items 1, 2,

      19   3, 5, 6, and 7 on the document that Mr. Mader has --

      20       Q     Okay.

      21       A     -- which I'm sure you'll be reviewing.

      22       MR. ESTRADA: Yes.

      23       MR. GLENN: It's Item 4, dishonest.

      24                 "Any acts of hostility, misconduct, or willful

      25       discharge or negligence affecting the interest of the

                                ON THE RECORD 800-327-7274                          21
                                ontherecord@roadrunner.com


                                                               U P_D u nger000364
                                     Exhibit A-26
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 28 of 136 Page ID #:1538




       1       company or its employees is cause for dismissal and must

       2       be reported. Indifference to duty or to the performance

       3       of duty will not be tolerated.

       4                  "Rule update date: April 7, 2010."

       5              And then there's a link here to the UPRR rule book

       6   online.

       7       Q      BY HEARING OFFICER: All righty, sir.

       8       A      Okay. The next document I have is the Family

       9   Medical Leave Policy of the railroad. And you should have a

      10   copy of this, too. I've got parts of this highlighted that I

      11   think are pertinent to the investigation. I'll -- if -- I'll

      12   leave it up to you. If you think we ought to read the whole

      13   policy into the investigation or just try and focus on some

      14   of the items that I've highlighted.

      15              I will leave that up to you.

      16       Q      No. We can go ahead and go with the portions that

      17   you feel are relevant to your case, but first let me mark

      18   this.

      19       HEARING OFFICER: It's a six-page document. We'll go

      20   ahead as 5.1 through 5.6. And give me a moment to mark my

      21   exhibit.

      22

      23              (Exhibit Number 5.1 through 5.6 was marked for

      24       identification and is attached hereto.)

      25

                                 ON THE RECORD 800-327-7274                       22
                                 ontherecord@roadrunner.com


                                                               UP_Dunger 000365
                                    Exhibit A-27
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 29 of 136 Page ID #:1539




       1       Q    BY HEARING OFFICER: All right. Mr. Glenn, if you

       2   would, go ahead with your E 1±         um   5?

       3       A    So you're okay with me just reading the items that I

       4   feel pertain

       5       Q    Yeah.

       6       A    -- to --

       7       Q    Whatever, yeah. Whatever you think you need to use

       8   to substantiate your case, go ahead.

       9       A    Okay. This is a copy of the policy. Like I said, I

      10   want to first establish what the policy is and the Company's

      11   position with regard to the policy and alleged violations on

      12   it. The purpose of this policy -- I'm reading under

      13   "purpose":

      14            "This policy outlines conditions and procedures

      15       under which eligible employees may take limited periods

      16       of time off, without pay, for certain qualifying medical,

      17       family-related, and family-military related reasons.

      18       This policy is intended to cover eligibility for unpaid

      19       leave, including unpaid leave authorized in the Family

      20       and Medical Leave Act and the Family Military Leave Act,

      21       including Military Caregiver Leave.

      22            "This policy is separate and apart from the Military

      23       Leave Policy, which applies to an employee's own active

      24       or reserve military leave.

      25            Under "Scope and Eligibility:

                                ON THE RECORD 800-327-7274                        23
                                ontherecord@roadrunner.com


                                                               UP_Dunger 000366
                                   Exhibit A-28
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 30 of 136 Page ID #:1540




       1            "The provisions of this policy apply to all eligible

       2       Union Pacific Railroad employees subject to collective

       3       bargaining agreements and to all absences as

       4       FMLA-related.

       5            "Item 1.1: An employee is eligible for FMLA leave

       6       if he or she:

       7            "(a) has been employed for at least 12 months; and

       8            "(b) has at least 1,250 hours of service during the

       9       12-month period immediately preceding the start of leave.

      10            "The 12 months of employment do not need to be

      11       consecutive. If an employee is maintained on the payroll

      12       for any part of a week, the week will count as a week of

      13       employment. For purposes of determining whether

      14       intermittent employment qualifies for meeting the

      15       12-month period, 52 weeks is deemed equal to 12 months.

      16            "If an employee has accrued vacation or personal

      17       leave, he or she may elect, but will not be required, to

      18       substitute such paid time or all or any part of unpaid

      19       FMLA leave subject to the terms of any applicable

      20       collective bargaining agreement. Accordingly, the

      21       employee will receive pay pursuant to Union Pacific's

      22       applicable paid leave policies and any governing

      23       collective bargaining agreement provisions during the

      24       period of otherwise unpaid FMLA leave. Therefore, any

      25       conditions or procedural requirements governing use of

                                ON THE RECORD 800-327-7274                        24
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000367
                                   Exhibit A-29
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 31 of 136 Page ID #:1541




       1       that accrued paid leave must be met in order for an
       2       employee to receive pay for FMLA leave.

       3            "An employee may choose (or may be required,

       4       depending on the employee's craft) to use paid leave

       5       concurrent with FMLA leave. In order to use paid leave

       6       for FMLA leave, the employees must comply with Union

       7       Pacific's normal paid leave policies and follow your

       8       department's procedures for requesting such paid leave.

       9            Under "Item 2: Types of FMLA Leave and Duration" --

      10            I'm -- let's see.

      11            Under "Item 2.1, Basic and Active Duty Family

      12       Military Leave," it says:

      13            "FMLA leave of absence taken for family and/or

      14       medical reasons, including a qualifying family military

      15       event, is defined as an approved, unpaid absence

      16       available to eligible employees, not to exceed 12 work

      17       weeks in a rolling calendar year. Leave may be taken for

      18       the following reasons:

      19            "Upon the birth of employee's child;

      20            "Upon the placement of a child with employee for

      21       adoption or foster care;

      22            "When an employee is needed to care for his or her

      23       child, spouse, or parent who has a serious health

      24       condition;

      25            "When the employee is unable to perform the

                               ON THE RECORD 800-327-7274                         25
                               ontherecord@roadrunner.com


                                                               UP_Dunger_000368
                                   Exhibit A-30
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 32 of 136 Page ID #:1542




       1       essential functions of his or her position because of a

       2       serious health condition."

       3            And then it -- or -- says "or" and it goes into some

       4   military leave items that really are not applicable at this

       5   time.

       6            So I want to drop down to item 3, where it talks

       7   about "Definitions of Serious Health Conditions" and

       8   qualifying exigency.

       9            "As used in Section 2, serious health conditions

      10       which relates to basic FMLA leave and qualifying

      11       exigencies, which relates to active duty family medical

      12       leave are defined as:

      13            "3.1, a Serious Health Condition:

      14            "A 'serious health condition' means an illness,

      15       injury, impairment, or physical or mental condition that

      16       involves:

      17            "(a)Inpatient care in a hospital, hospice, or

      18       residential care facility; or

      19            "(b)Continuing treatment by a healthcare provider

      20       involving:

      21            "Item (i) A period of incapacity of more than three

      22       consecutive calendar days, and any subsequent treatment

      23       or period of incapacity, relating to the same condition

      24       that also involves:

      25            "Treatment of two or more times by a healthcare

                                  ON THE RECORD 800-327-7274                      26
                                  ontherecord@roadrunner.com


                                                               UP_Dunger_000369
                                     Exhibit A-31
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 33 of 136 Page ID #:1543




       1            provided within 30 days of the start of the

       2   incapacity;   or

       3            "Treatment by a health care provider on at least one

       4       occasion within 7 days of the start of the incapacity

       5       that results in a regimen of continuing treatment under

       6       the supervision of a health care provider."

                    It continues to talk about incapacitation due to

       7   pregnancy, which is not applicable here.

       9            "Any period of incapacitation or treatment due to

      10       chronic serious health conditions that requires periodic

      11       visits of at least twice per year for treatment by a

      12       health care provider. This includes conditions that may

      13       cause -- cause episodic, rather than continuing,

      14       incapacitation.

      15            "A period of incapacitation that is permanent or

      16       long-term due to a condition for which the treatment may

      17       not be effecting -- effective during which the employee

      18       must be under the continuing supervision of, but not

      19       need -- not need be receiving active treatment by, a

      20       health care provider. And any period of absence is to

      21       receive multiple treatments by a health care provider."

      22            The rest of that Section 3 is defining the serious

      23   health condition applies to military leave. So we'll skip

      24   down to item 4, where it talks about other considerations.

      25   Item 4.1 says:

                                 ON THE RECORD 800-327-7274                       27
                                 ontherecord@roadrunner.com


                                                               UP_Dunger_000370
                                    Exhibit A-32
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 34 of 136 Page ID #:1544




                    "Leave may be taken intermittently or on a reduced

       2       leave schedule when it is medically necessary, and the

       3       employee is required to care for a family member with

       4       a serious health condition or the employee is taking FMLA

       5       leave for his or her own serious health condition. When

       6       it is physically impossible for the employee to return to

       7       work during a work assignment, after the taking of the

       8       intermittent leave, the entire amount of the work missed

       9       will be counted against the employee's FMLA leave

      10       entitlement."

      11            From there, I would like to drop down to item 5, the

      12 first caption under "FMLA Notice Requirements":

      13            "The employee should provide maximum advanced notice

      14       of their FMLA leave to allow for time necessary to

      15       reassign duties and otherwise fill assignments."

      16            From there I would like to step down to item 5.4,

      17 talking about intermittent leave, which is the type of leave

      18 that Mr. Dunger qualifies for. Item 5.4:

      19            "In the case of intermittent or reduced leave

      20       schedule, the employee must provide the reasons why

      21       taking of the intermittent or reduced schedule leave is

      22       necessary and provide the schedule for treatment to allow

      23       an opportunity to reassign duties and otherwise fill the

      24       assignment."

      25            And I believe that's the items that I felt were

                                ON THE RECORD 800-327-7274                        28
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000371
                                   Exhibit A-33
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 35 of 136 Page ID #:1545




       1   directly applicable to this case.

       2       Q      All righty, sir.

       3       A      And you have the entire version of the policy;

       4   correct?

       5       Q      Yes.

       6       A      Okay. The next thing I wanted to do, and I've got

       7   two documents -- two separate documents. The first is a --

       8   and I enter these documents because I want to establish the

       9   Company's position with regard to FMLA and alleged abuse of

      10   FMLA.

      11              Okay?

      12       Q      Do you have a copy?

      13       A      Yes, I do. Here is a copy of the -- there's two

      14   documents, and I'll read both of them into the record.

      15       A      Okay. Hang on. Let me look at this real quick.

      16       HEARING OFFICER: All right. We'll go ahead and mark

      17   them separately. The first one, it says page 1 of 1. We'll

      18   go ahead and mark that as FY10-1-11i_t NumhP—E_ And the one that

      19   says page 1 of 2, we'll mark as Exhibit 7

      20

      21              (Exhibits Numbers 6 and 7 were marked for

      22       identification and attached hereto.)

      23

      24       MR. GLENN: Okay. And just to identify what these are,

      25   these are both ethics bulletins that the company periodically

                                 ON THE RECORD 800-327-7274                          29
                                 ontherecord@roadrunner.com


                                                                  UP_Dunger_000372
                                    Exhibit A-34
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 36 of 136 Page ID #:1546




       1   issues.

       2             This first one is -- was issued in April of 2016.

       3   And it reads:

       4             "Use of family medical leave appropriately. The

       5       family medical" --

       6             And I read these, again, to establish the Company's

       7   position to FMLA and alleged abuse of it.

       8             "The Family Medical Leave Act is designed to protect

       9       all eligible employees so that they can focus on

      10       qualifying personal or family serious medical situations

      11       when necessary. Consider the following scenario:

      12             "An employee has an approved FMLA case for a serious

      13       health condition. She had a planned 4th of July holiday

      14       vacation beginning June 28th, but had difficult --

      15       difficulty finding coverage for two scheduled shifts.

      16       The employee took a personal day on July 2nd, but

      17       subsequently requested two days of FMLA leave on July 3rd

      18       and 4th instead of returning to work.

      19             "The employee was terminated for improperly taking

      20       FMLA to cover scheduled work. Consequences: The

      21       employee sued her employer contending the company

      22       interfered with her right to use FMLA and discriminated

      23       against her for use of -- for using FMLA. The court

      24       stated that the employee's assumption to use FMLA

      25       whenever she wanted due to the approved case was wrong.

                                ON THE RECORD 800-327-7274                        30
                                ontherecord@roadrunner.com


                                                               UP_Dunger 000373
                                    Exhibit A-35
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 37 of 136 Page ID #:1547




       1       The employee's -- the employee conveniently overlooked

       2       that her use of leave on each occasion had to be the

       3       result of a serious health condition rendering her unable

       4       to perform one or more essential job functions. The

       5       employee had no proof of her July 3rd or 4th FMLA leave,

       6       work, or serious health conditions.

       7            "The policy: Employees should only use leave for

       8       its intended purpose. FMLA may provide up to 12 unpaid

       9       work weeks during a rolling 12-month period, and it is

      10       not a means to take additional time off when work -- from

      11       work when not otherwise allowed under the company

      12       policies and collective bargaining agreements. Please

      13       review Union Pacific's FMLA policy.

      14            "Employees are reminded of their responsibility when

      15       using FMLA leave.

      16            "FMLA leave may only be used for its lawful purpose;

      17       intentional misuse and FMLA fraud are grounds or

      18       termination.

      19            "An employee needing intermittent FMLA leave for a

      20       chronic condition must comply with Union Pacific's

      21       advanced call-in procedures unless unusual circumstances

      22       prevent the employee from doing so, in which case the

      23       employee must provide notice as soon as he or she is

      24       able.

      25            "Federal registrations clearly state that, if an

                                ON THE RECORD 800-327-7274                        31
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000374
                                   Exhibit A-36
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 38 of 136 Page ID #:1548




       1       employee fails to provide timely notice, he or she may

       2       have the FMLA leave delayed or denied and be subject to

       3       discipline as set forth in UP's attendance policy.

       4            "FMLA regulations permit UP to request

       5       recertification if an employee's FMLA use is excessive

       6       frequency and duration identified by a health care

       7       provider, or if the employee has patterns of taking leave

       8       in conjunction with rest days, weekends, or holidays.

       9            "More information: Employees should report

      10       violations of UP's Ethics and Business Policy to the

      11       manager -- to a manager or the UP value line

      12       (800) 998-2000. Employees uncertain about FMLA policy or

      13       with questions can contact HR Service at (877) 275-8747

      14       from 9:00 A.M. to 5:00 P.M., Central Time.

      15            "Questions regarding collective bargaining,

      16       including labor contractors and negotiations, should be

      17       submitted to LR or Labor Relations."

      18            So that's one scenario that helps establish the

      19 Company's position with regard to abuse. The second one is a

      20 similar ethics bulletin that came out April 21st of 2017, and

      21 it reads -- a lot of this is similar to the other bulletin.

      22 I'll probably -- is it okay if I highlight a few things and

      23 don't repeat the exact thing that was on the other bulletin?

      24       HEARING OFFICER: I'm fine with that.

      25       MR. GLENN: Is everybody in agreement with that?

                                ON THE RECORD 800-327-7274                        32
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000375
                                   Exhibit A-37
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 39 of 136 Page ID #:1549




       1       MR. ESTRADA: Yes.

       2       MR. GLENN: Okay. But I will touch on a few points that

       3 I think are relevant.

       4            "The Family Medical Leave Act is designated to

       5       protect eligible employee's jobs, to permit employees to

       6       focus on their own or a family member's qualifying

       7       serious medical condition. The below situation

       8       summarizes a recent FMLA court case not relating to Union

       9       Pacific.

      10            "Situation: Employee had an approved intermittent

      11       FMLA case for a reoccurring medical condition causing

      12       arthritis and painful flare-ups requiring bed rest. One

      13       day, after legitimate FMLA use, the employee drove to a

      14       pub, became intoxicated, and was arrested driving home.

      15       The employee was released from jail the next day, but

      16       used FMLA to layoff. Subsequently, the employee used

      17       additional FMLA time on days corresponding to court days

      18       for the DUI case.

      19            "Eventually, the employee's manager was made aware

      20       of the arrest or conviction, searched court records, and

      21       concluded the employee was falsely using FMLA to cover

      22       absences connected to the arrest. Employee responded

      23       that the absences were legitimate. The employee denied

      24       being in jail or court at the times of the FMLA, but was

      25       unable to provide evidence substantiating the denial.

                                ON THE RECORD 800-327-7274                        33
                                ontherecord@roadrunner.com


                                                               UP_Dunger 000376
                                   Exhibit A-38
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 40 of 136 Page ID #:1550




       1            "Employee was terminated on the manager's good faith

       2       belief that the employee had falsely claimed FMLA leave

       3       to cover absences connected with the arrest for driving

       4       while intoxicated."

       5            I believe the next paragraph, consequences, was read

       6 on the first one, and policy are probably fairly close to

       7 what I already read.

       8            You want me to read them?

       9       HEARING OFFICER: I'm okay with entering as read.

      10       MR. GLENN: I would just like to

      11       HEARING OFFICER: Mr. Estrada?

      12       MR. ESTRADA: That's fine.

      13       Q    BY HEARING OFFICER: Okay.

      14       A    I would just like to point out, you know -- jump

      15 down to where it says "policy":

      16            "Employee should always use the FMLA for its

      17       intended purpose. FMLA may provide up to 12 unpaid

      18       workweeks during a rolling 12-month period, but it is not

      19       a means to take additional time off from work for

      20       unrelated reasons not otherwise allowed under the company

      21       policy or collective bargaining agreement.

      22            "Employees are reminded of their responsibility when

      23       using FMLA.

      24            "FMLA leave may only be used for its lawful purpose.

      25       Intended misuse of FMLA fraud are grounds for

                                ON THE RECORD 800-327-7274                        34
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000377
                                     Exhibit A-39
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 41 of 136 Page ID #:1551




       1         termination."

       2              And I think the rest of it is fairly identical to

       3   the other ethics bulletin.

       4         Q    Where are these posted?

       5         A    They're posted on the Company's website

       6   periodically, on UP online, where employes are able to see

       7   it.

       8         Q   All right.

       9         A   And of course the FMLA policy is available on the

      10   employee website, also.

      11         Q    All right. Mr. Glenn?

      12         A   Okay. So the next thing I wanted to establish, and

      13   I have some documents to support the fact, is that Mr. Dunger

      14   does have FMLA and did qualify for FMLA leave.

      15         Q    Let's see what you have there, sir.

      16         HEARING OFFICER: All right. The letter, which is a

      17   two-page document --

      18         MR. GLENN: Front and back.

      19         HEARING OFFICER: -- front and back. I'll go ahead and

      20   mark that as Exhibit 8.1 and 8.2.

      21

      22             (Exhibit Number 8.1 and 8.2 were marked for

      23         identification and attached hereto.)

      24

      25         HEARING OFFICER: And then the one that has a -- appears

                                  ON THE RECORD 800-327-7274                       35
                                  ontherecord@roadrunner.com


                                                                UP_Dunger_000378
                                     Exhibit A-40
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 42 of 136 Page ID #:1552




       1   to be a search box, I'm assuming.

       2       MR. GLENN: Yeah. This is just a snapshot of the           out

       3   of our RE Health Safe System, which is the system that the UP

       4   has to store information relating to health -- health related

       5   situations, either medical leaves or FMLA. In this case I

       6   did a search on Mr. Dunger, and then the next page --

       7       HEARING OFFICER: So the one with that search employee

       8   I.D. one, I'm going to mark as Exhibit Number 9.

       9

      10            (Exhibit Number 9 was marked for identification and

      11       it attached hereto.)

      12

      13       MR. GLENN: Okay.

      14       HEARING OFFICER: And the I just want to mark the

      15   exhibits before you start to talk about them.

      16            And then the last page, which shows employee's

      17   status, I will mark as

      18

      19            (Fvhibit Number 10    was marked for identification and

      20       is attached hereto.)

      21

      22       MR. GLENN: Okay.

      23       Q    BY HEARING OFFICER: And you can go ahead.

      24       A    And the reason I have both pages is because you'll

      25   probably note on the second page it shows a -- that someone

                                ON THE RECORD 800-327-7274                          36
                                ontherecord@roadrunner.com


                                                                U P_Dunger_000379
                                    Exhibit A-41
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 43 of 136 Page ID #:1553




       1   has an intermittent leave -- intermittent leave conditionally

       2   approved for two days and that may occur three times a month,

       3   but it doesn't have Mr. Dunger's name. So I wanted to

       4   establish that I did search first before I pulled that

       5   document up.

       6       Q      Oh, I see what you mean.

       7       A      And we could reproduce that if we had, you know, to

       8   go look at that again, but just looking at that second page,

       9   it doesn't identify Mr. Dunger anywhere on that page, so I

      10   needed to establish where that came from.

      11       Q      So page -- or Exhibit 9 is the search and Exhibit 10

      12   is the result?

      13       A      Yeah.

      14       Q      Okay. All right. That makes sense. Thank you.

      15       A      And Exhibit 8   is the actual letter that Mr. Dunger

      16   received from health services indicating that he is

      17   qualifying for an intermittent leave for his own health

      18   condition.

      19              And I can read this entire letter if you think we

      20   need to.

      21       HEARING OFFICER: Mr. Estrada, enter as read?

      22       MR. ESTRADA: What was that?

      23       HEARING OFFICER: Enter as read?

      24       MR. ESTRADA: Yes, please.

      25       HEARING OFFICER: Okay. Exhibit 8.1 and 8.2 are entered

                                 ON THE RECORD 800-327-7274                        37
                                 ontherecord@roadrunner.com


                                                                 UP_Dunger000380
                                      Exhibit A-42
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 44 of 136 Page ID #:1554




       1    as read.
        2       MR. GLENN: Okay. Again, the things that I wanted to

       3    point out from this letter is that he was granted initial

        4   eligibility for Federal FMLA leave for himself or a health

       5    condition of his own.

       6               Okay. So I've tried to identify the policy,

       7    identify the Company's position with regard to the policy,

       8    and the fact that Mr. Dunger does have a qualifying FMLA

       9    situation for his own health condition.

      10               The next thing I would like to do   can we take a

      11    short break so I can get a drdink of water or two?

      12        HEARING OFFICER: Yeah, that's fine.

      13        MR. GLENN: I'm getting kind of parched.

      14        HEARING OFFICER: Mr. Estrada, are you okay with that?

      15        MR. ESTRADA: Yes.

      16        HEARING OFFICER: All right. 8:57 A.M., we'll take a

      17    short recess.

      18

      19               (Off the record.)

      20

      21        HEARING OFFICER: It is 9:08, and we are back on.

      22        Q      BY HEARING OFFICER: All right.

      23        A      Okay. The next thing I'm going to do is I'm going

      24    to start through a timeline of events that lead up to the

      25    alleged violation that's noted in the caption in the Notice

                                  ON THE RECORD 800-327-7274                        38
                                  ontherecord@roadrunner.com


                                                                 UP_Dunger_000381
                                     Exhibit A-43
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 45 of 136 Page ID #:1555




       1 of Investigation. The first item I would like to submit

       2 is -- is an EPE exercise that was conducted with Mr. Dunger

       3 on October 14th.

       4       Q    Can I see that, please?

       5       A    Oh. No. It was on October 19th. It says --

       6       Q    Let me see this.

       7       A    And this is not related to the event, but it -- we

       8 feel that it -- that it is pertinent to indicate -- it may

       9 have led up to the event.

      10       MR. ESTRADA: Objection, Mr. Hearing Officer. This has

      11 nothing to do with the charges that he's charged with today.

      12       MR. GLENN: I'll also note that this

      13       HEARING OFFICER: How is this relevant to the case right

      14 now, today, sir?

      15       MR. GLENN: Well, it -- this conference occurred the day

      16 before -- the day before Mr. Dunger laid off for FMLA

      17 reasons. I believe this kind of establishes, if you can --

      18 if you read the comments and the coaching, it establishes his

      19 kind of sentiments at the time, and I believe it's relevant.

      20   If you don't, then, of course, it's not.

      21       HEARING OFFICER: Yeah. I'm not going to allow this one

      22 in. I don't see how it's relevant to the issue of FMLA and

      23 the time period in question. I understand what you're

      24 establishing, but I think that's a little bit of a -- to try

      25 to make that connection, it just doesn't -- I'm going to go

                                ON THE RECORD 800-327-7274                        39
                                ontherecord@roadrunner.com


                                                               UP_Dunger 000382
                                   Exhibit A-44
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 46 of 136 Page ID #:1556




       1   ahead and exclude that one.

       2               I'm sure you have no objection to that, Mr. Estrada?

                  MR. ESTRADA: No objection.

       4          Q    BY HEARING OFFICER: All right.

       5          A    Okay. The next items that I would want to establish

       6   are that Mr. Dunger did layoff FMLA -- for FMLA -- his bona

       7   fide FMLA reason on the work night -- since he worked nights

       8   on October 19th, 20th, and 21st, and I'll submit a copy of

       9   his EDCS calendar, which EDCS is our timekeeping system which

      10   also collects the pay information and so forth.

      11               And then --

      12          Q   Okay. Hold on. What is FMLA, no pay FMLA, vacation

      13   paid?      What's

      14          A    Well, as I read in the policy, it allows the

      15   employee to -- to take an FMLA day. He may choose to be paid

      16   for that day if he has eligible vacation, which, in this

      17   case, apparently he did, and so he would have optioned --

      18   elected to be paid for that day.

      19       Q      So it's not a vacation day, it's an FMLA day?

      20          A   It's an FMLA day that he chose to use a vacation

      21   day.

      22       HEARING OFFICER: Okay. All right. A one-page document,

      23   we'll go ahead and mark this as Fxhihit Number 11

      24

      25

                                  ON THE RECORD 800-327-7274                       40
                                  ontherecord@roadrunner.com


                                                                UP_Dunger_000383
                                     Exhibit A-45
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 47 of 136 Page ID #:1557




       1              (E diik~ll   Numbi. 11 was marked for identification and

       2       attached hereto.)

       3

       4       MR. GLENN: And while you're marking that, I'll -- I'll

       5   kind of explain a little more about that vacation.

       6              The company only allows a certain number of people

       7   off on a given day for production reasons and to, you know,

       8   fill the jobs. And so -- however, if a person has a bona

       9   fide FMLA entitlement, they can choose to use that vacation

      10   according to the FMLA leave policy that we read, regardless

      11   of whether we have the allowed number off or not.

      12              So he chose to take FMLA, no pay, on the 19th.

      13   FMLA, paid vacation, on the 20th and the 21st.

      14       Q      BY HEARING OFFICER: Okay.

      15       A      And he accomplished this by using the Company's

      16   layoff line, which the the established --

      17       Q      Okay. One second. I want to go back to this.

      18              Were the vacation days full on these two days?

      19       A      I was -- I was going to get to that in a few

      20   minutes.

      21       Q      All right. You're getting to that?

      22       A      Yeah. I can --

      23       Q      Okay.

      24       A      I can jump to that now if you would rather do that?

      25       Q      Yeah. You brought it up, and I'm now -- I'm

                                     ON THE RECORD 800-327-7274                       41
                                     ontherecord@roadrunner.com


                                                                   UP_Dunger_000384
                                        Exhibit A-46
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 48 of 136 Page ID #:1558




       1 curious.

       2       A    Okay. Well, I can easily -- now the -- from our EDC

       3 system for the craft --

       4       MR. ESTRADA: Not on the 20th.

       5       MR. GLENN: Pardon me?

       6       MR. ESTRADA: The 20th isn't full, Mr. Hearing Officer.

       7 The 21st is.

       8       Q    BY HEARING OFFICER: All right.
       9       A    Right. The 19th -- the 19th was not full. The 20th

      10 was not full. The 21st was.

      11       Q    Okay. So the 21st was full? The other two days

      12 were not?

      13       A    Yes.

      14       Q    All right. Do you have something --

      15       A    That indicates that?

      16       Q    Yeah.

      17       A    The days in green are the

      18       Q    Okay. January. June. October. Days in green are

      19 not full days and red are full?

      20       A    Right.

      21       Q    Okay. And there is the number allowed, I'm

      22 assuming, because I see 21 -- 21st had six and six. So I'm

      23 assuming four is the number, like, on the 20th. I see four

      24 with six in parentheses?

      25            Six was the number allowed off?

                               ON THE RECORD 800-327-7274                         42
                               ontherecord@roadrunner.com


                                                               UP_Dunger_000385
                                   Exhibit A-47
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 49 of 136 Page ID #:1559




       1       A    Correct.

       2       HEARING OFFICER: Okay. All right. I'm going to mark

       3   this one was Exhibit Number 12.

       4

       5            (                   was marked for identification and

       6       attached hereto.)

       7

       8       HEARING OFFICER: All right.

       9       MR. GLENN: So we've established that he phoned in -- or

      10   FMLA -- or I was about to established that he used our layoff

      11   line to accomplish that, and that's identified on this next

      12   page, Juan.

      13       MR. ESTRADA: Yes, I have it.

      14       Q    BY HEARING OFFICER: What is a layoff line?

      15       A    The layoff line is the mechanism that the Department

      16   uses -- or allows for people to call-in when they're not able

      17   to come to work. And it's a       a touch tone type system that

      18   says, like, "If you're sick, type 1. If       you're" -- and I

      19   don't know if that's the actual language, but if you type it

      20   in -- the indication of why you're missing and one of the

      21   indications is FMLA, and one of them is FMLA, vacation or

      22   FMLA, paid.

      23            And you can see from this -- this is a report out of

      24   that system. I searched Mr. Dunger and his I.D. number. It

      25   would indicate his layoff reasons for those days. And it

                                ON THE RECORD 800-327-7274                        43
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000386
                                   Exhibit A-48
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 50 of 136 Page ID #:1560




       1 also indicates the time -- the times that he laid off, which

       2 will be Central Time.

       3       Q    All right. So the call date and time column is

       4 Central Time?

       5       A    Yes.

       6       Q    Okay. Let me just ask this:      Is there something

       7 that prevents another employee or another person calling in

       8 for somebody else?

       9       A    No.

      10       Q    There's no passwords or anything?

      11       A    I believe there is a password, which is typically

      12 the last four of their social and the last two of their user

      13 I.D., but you can seemingly give that to somebody else to

      14 phone-in.

      15       Q    Okay. All right.

      16       A    And in the case of medical situations, I believe the

      17 policy actually allows for somebody else -- a family member

      18 to phone in for you if it's for an FMLA, but --

      19       Q    So there's a security passcode that you have to

      20 enter?

      21       A     Yes, there is.

      22       Q     Okay?

      23       MR. ESTRADA: Objection, Mr. Hearing Officer.

      24       HEARING OFFICER: Your objection?

      25       MR. ESTRADA: Is there any paperwork regarding that?

                                ON THE RECORD 800-327-7274                        44
                                ontherecord@roadrunner.com


                                                               UP_Dunger 000387
                                      Exhibit A-49
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 51 of 136 Page ID #:1561




       1       HEARING OFFICER: Regarding what?

       2       MR. ESTRADA: The procedure in question.

       3       MR. GLENN: I certainly don't have it with me.

       4       HEARING OFFICER: Is that something you can produce?

       5       MR. GLENN: There's some instructions somewhere on how to

       6 use it. I mean --

       7       MR. ESTRADA: As it were, we're bringing up the issues of

       8 somebody else making that phone call, I don't believe

       9 somebody else can make their phone call unless you go online.

      10       MR. GLENN: Well --

      11       HEARING OFFICER: Have you used the system, sir?

      12       MR. ESTRADA: Yes, sir.

      13       HEARING OFFICER: Is there a pass code or something

      14 that --

      15       MR. ESTRADA: It used to be a phone line, but it

      16 recently -- maybe in the last month -- got modified to an

      17 online system.

      18       MR. GLENN: The phone is still available, too, but you

      19 can --

      20       MR. ESTRADA: Log in.

      21       HEARING OFFICER: So you have to log in with your

      22       MR. ESTRADA: Your employee I.D. and password.

      23       HEARING OFFICER: Okay. So it's protected.

      24       MR. ESTRADA: Yes.

      25       HEARING OFFICER: Okay. All right. That's all I was

                                ON THE RECORD 800-327-7274                        45
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000388
                                    Exhibit A-50
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 52 of 136 Page ID #:1562




       1 really trying to see, if there was a possibility for someone

       2 else that -- to just go in and say, "Hey. Tom's laying off

       3 today," as a joke type thing or something.

       4       MR. ESTRADA: Oh, okay.

       5       HEARING OFFICER: I just wanted to see if that was

       6 feasible or possible.
               MR. GLENN: And I'm not really implying that somebody

       7 else did it -- did phone-in for him.

       9       HEARING OFFICER: Okay.

      10       MR. GLENN: I'm not going to imply that. I have no way

      11   to know that.

      12       HEARING OFFICER: All right.

      13       MR. GLENN: I'm just indicating that he did use the

      14   system and probably used it the way it's intended to be used,

      15   to designate an FMLA day.

      16       Q    BY HEARING OFFICER: All right. All right. Go

      17   ahead, Mr. Glenn.

      18       A    Okay. The next item I want to enter is just a --

      19   and I want to enter this just to establish that Mr. Dunger is

      20   familiar with the process. Okay. And it's a list of his

      21   FMLA usage the last several -- the last couple years.

      22            And again, I submit this to just establish that

      23   he's -- that he's not new to this --

      24       HEARING OFFICER: All right. I can mark this as 14.1 and

      25   14.2.

                                ON THE RECORD 800-327-7274                        46
                                ontherecord@roadrunner.com


                                                               UP_Dunger 000389
                                   Exhibit A-51
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 53 of 136 Page ID #:1563




       1              (Exhibit Number 14.1 and 14.2 were marked for

       2       identification and attached hereto.)

       3

       4          BY THE HEARING OFFICER:

       5       Q      Go on.

       6          A   Okay. So just to kind of summarize where we're at

       7   now.

       8              On 10/19 Mr. Dunger laid off FMLA using the layoff

       9   system at 2042, Central Time. He indicated layoff reason

      10   FMLA. On 10/20, at about the same time, 2056 Central Time,

      11   he indicated an FMLA, paid vacation time, and on the 21st, at

      12   about the same time, 20:38, he again indicated an FMLA

      13   situation for which he requested pay.

      14              From here, I want to kind of shift gears a little

      15   bit and go to what I have -- and I don't know exactly how you

      16   want to present this. I have -- I -- well, let's back up.

      17              So we established the policies. We established the

      18   Company's position for the policy. We established that

      19   Mr. Dunger is entitled to FMLA for some sort of serious

      20   health condition that I don't think we have or that we're

      21   privy to at this time. And that he laid off on these days.

      22              Hence forward, I've obtained a video, which would

      23   indicate that that -- that he was off these days and for some

      24   other reason, other than his -- his FMLA entitlement.

      25       Q      Okay.

                                  ON THE RECORD 800-327-7274                     47
                                  ontherecord@roadrunner.com


                                                               UP_Dunger000390
                                     Exhibit A-52
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 54 of 136 Page ID #:1564




           1         A    Okay. So I've got a video on this -- on this drive,

           2   this storage device. We can show it on my computer? Your
       ,   3   computer?

           4              How do you want to do it?

           5         Q    Is there a way to -- I don't know --

           6         A    I don't know if there is.

           7         Q    -- what you have available here?
           8         A    I don't know how to -- how they use this, but I can

           9   try -- if you want to take a short break, I can try to get it

      10       ready to work, or we can look at it on my computer.

      11             Q    That drive, you're going to give that to me;

      12       correct?

      13             A    Yes, this is evidence.

      14             Q    All right. Yeah. How am I going to do it?

      15             A    If you want to take a short break, we can get the AV

      16       going here and --

      17             Q    I'll tell you what

      18             A    -- show it here or show it on my laptop.

      19             HEARING OFFICER: Yeah. However you want to show it,

      20       I'm -- this isn't my room. I don't know what resources you

      21       have here, but first, I want to mark this as Exhibit Number

      22       15.

      23

      24                  (Exhibit Number 15 was marked for identification and

      25             attached hereto.)

                                     ON THE RECORD 800-327-7274                         48
                                     ontherecord@roadrunner.com


                                                                     UP_Dunger_000391
                                         Exhibit A-53
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 55 of 136 Page ID #:1565




       1       MR. GLENN: Well, if we're going to --

       2       HEARING OFFICER: And I have to figure out how I'm going

       3   to --

       4       MR. GLENN: Randy, do you know how to load it?

       5       HEARING OFFICER: I may just retain possession of this so

       6   we have it available.

       7             All right. Mr. Glenn, here is Exhibit Number 15.

       8       MR. GLENN: Okay. Then why don't we get a short break,
       9   and I'll see if I can get Mr. Padilla's help.

      10       HEARING OFFICER: Okay. 9:25 A.M., we'll take a short

      11   recess.

      12

      13             (Off the record.)

      14

      15       HEARING OFFICER: All right. It is 9:38 A.M., we are

      16   back.

      17             Mr. Glenn, you have what's been marked as

      18   Exhibit 15, which is a drive. I'll go ahead and retain

      19   possession of that exhibit.

      20       MR. GLENN: Okay.

      21       HEARING OFFICER: So

      22       MR. GLENN: And this -- this stick actually has three

      23   three separate documents on it.

      24       HEARING OFFICER: Okay.

      25       MR. GLENN: And we'll look at all three of them.

                                ON THE RECORD 800-327-7274                          49
                                ontherecord@roadrunner.com


                                                                 UP_Dunger_000392
                                   Exhibit A-54
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 56 of 136 Page ID #:1566




       1       Q      BY HEARING OFFICER: All right. Now, what are we

       2   looking at?

       3       A      We're looking at a video and a still photograph of.

       4   something -- of a stream that was posted on Facebook

       5       Q      Okay.

       6       A      -- and was obtained by Brad Steffel.

       7       Q      And is there audio associated with it?

       8       A      There is audio associated with this, yes.

       9       Q      Are you going to narrate anything?

      10       A      I'm going to try, yeah. I'm going to try and -- but

      11   before I      but before I do, I kind of wanted to present the

      12   pictures of the people that I'm able to recognize in the

      13   video.

      14       Q      Okay.

      15       A      I've got -- and these are pictures out of our -- out

      16   of our EDCS system.

      17       Q      All right.

      18       A      So they're pictures that these -- these individuals

      19   have on file. These are not the only people in the video,

      20   but they're the ones that I'm able to recognize.

      21       Q      All right. Let me see what I'm looking at here.

      22       A      And I input these simply so we're able to make a

      23   relationship between the two.

      24       Q      All right.

      25       A      And only one of these individuals is here today, but

                                   ON THE RECORD 800-327-7274                        50
                                   ontherecord@roadrunner.com


                                                                  UP_Dunger_000393
                                      Exhibit A-55
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 57 of 136 Page ID #:1567




       1   the others --

       2       Q      But the others --

       3       A      -- I was able to recollect, so I think it's

       4   pertinent to include them.

       5       HEARING OFFICER: All right. I've got one, two, three,

       6   four.

       7              I'll mark this as Exhibit 15.1 through 15.4.

       8

       9              (Exhibit Number 15.1 through 15.4 were marked for

      10       identification and attached hereto.)

      11

      12       HEARING OFFICER: Give me a second.

      13       MR. GLENN: And -- and I'll wait until you're done

      14   marking.

      15       Q      BY HEARING OFFICER: Yeah. And I see some writing

      16   on one of the back of these, but we're just looking --

      17       A      We're just looking at the front. If you want to

      18   draw a line through that, that just got printed on the back

      19   side of something. It's not relevant to this at all.

      20       Q      All right.

      21       A      I intended to only print the first page, but that

      22   one got -- snuck in there.

      23              Okay. So I wanted to point out that the date --

      24   the -- or the indication in the two still photos is that this

      25   occurred on the 21st at 2:00 P.M., and I also wanted to point

                                   ON THE RECORD 800-327-7274                      51
                                   ontherecord@roadrunner.com


                                                                UP_Dunger_000394
                                      Exhibit A-56
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 58 of 136 Page ID #:1568




       1   out that Brad Steffel received this on the 25th of October.
       2            So it occurred on 10/21 at approximately

       3   2:00 A.M. -- 2:00 P.M., and Brad Steffel received it on

       4   10/25.

       5       Q    All right.

       6       A    Okay. So I'm going to go to this item on my

       7   computer, this D drive. And here are the three files I told

       8   you about.

       9            Okay. The first is an image that shows this was

      10   from John Lemus, who happens to be one of the people in the

      11   video that I recognize, and that it occurred Saturday at

      12   2:00 P.M.

      13            Okay. Item 1.

      14       MR. ESTRADA: What date was that?

      15       MR. GLENN: The 21st is a Saturday.

      16       MR. ESTRADA so --

      17       MR. GLENN: Okay. The next item is just a different look

      18   at that same picture, I believe, indicating -- I don't think

      19   I can rotate this. Oh, maybe I can. There we go.

      20            So same thing, 2:00 P.M., Saturday. This was posted

      21   live by John Lemus. Posted live on Facebook or some other

      22   social media.

      23       Q    BY HEARING OFFICER: Okay. Okay.

      24       A    Now, the third item is -- I didn't need to save that

      25   again, did I?   I'm just going to delete that because I

                                 ON THE RECORD 800-327-7274                       52
                                 ontherecord@roadrunner.com


                                                               UP_Dunger_000395
                                    Exhibit A-57
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 59 of 136 Page ID #:1569




       1   didn't really need to save that twice. Okay.

       2            Okay. And the next item is a video, which I'm

           just going to play it through once, and then see if you can

       4   turn that --

       5

       6            (Video playing in background.)

       7

       8       Q    Okay. I can't hear the audio and you talking at the

       9   same time.

      10       A    Okay. Well, I'll play it again, but I want to try

      11   and turn it. It won't allow me to turn it.

      12       Q    Okay.

      13       A    So let me stop and go back, and we'll play it again.

      14       Q    All right. Let me watch this without any narration.

      15       A    And let me get the volume turned up as high as it

      16   will go here.

      17       Q    If you can transcribe what you can hear on the

      18   audio? I don't know what -- it's hard for me to hear.

      19       A    Can you maybe turn out this front light or turn it

      20   down? I think they have a mechanism to dim them. It might

      21   make it a little easier to see.

      22            That window is kind of bad.

      23

      24            (Video playing)

      25

                                ON THE RECORD 800-327-7274                        53
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000396
                                   Exhibit A-58
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 60 of 136 Page ID #:1570




       1            "UNIDENTIFIED INDIVIDUAL: There. Live feed.

       2            "UNIDENTIFIED INDIVIDUAL: What's up?

       3            "UNIDENTIFIED INDIVIDUAL: There it is.

       4            "UNIDENTIFIED INDIVIDUAL: I can see.

       5            "UNIDENTIFIED INDIVIDUAL: Absolutely.

       6            "UNIDENTIFIED INDIVIDUAL: Is this for Facebook or

       7       Instagram?

       8            "UNIDENTIFIED INDIVIDUAL: Facebook.

       9            "UNIDENTIFIED INDIVIDUAL: I'm not out here.

      10            "UNIDENTIFIED INDIVIDUAL: What?

      11            "UNIDENTIFIED INDIVIDUAL: I'm not out here.

      12            "UNIDENTIFIED INDIVIDUAL: Oh, sick.

      13            "UNIDENTIFIED INDIVIDUAL: Yeah this is --

      14            "UNIDENTIFIED INDIVIDUAL: There he is.

      15            "UNIDENTIFIED INDIVIDUAL: What's up, homie?

      16            "UNIDENTIFIED INDIVIDUAL: Okay. Man."

      17

      18            (Video stopped playing.)

      19

      20       MR. GLENN: Okay. That's the end of the video.

      21            I'm going to see if we can block this window with

      22   some paper --

      23       Q    BY HEARING OFFICER: Yeah, that's what I was looking

      24   for, some paper, something to block that window up.

      25       A    You want to take a break?

                                ON THE RECORD 800-327-7274                        54
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000397
                                   Exhibit A-59
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 61 of 136 Page ID #:1571




       1         Q     I just need something to see if I can do that.

       2               Why don't you give me two minutes?

       3         A     We'll fix that.

       4         Q     Yeah. Why don't you block that window out.

       5         A     We're off the record?

       6         HEARING OFFICER: Yeah. I need to get back to my phone.

       7               All right. 9:47, take a short recess to see if we

       8   can       see if we can block that window out a little bit

       9   better.

      10

      11               (Off the record.)

      12

      13         HEARING OFFICER: All right. 9:50 A.M. we are back.

      14               I kind of sealed the light out here.

      15               Mr. Glenn, if you would just play this video again

      16   without any narration, sir? Thank you.

      17

      18               (Video playing.)

      19

      20              "UNIDENTIFIED INDIVIDUAL: There you are.

      21              "UNIDENTIFIED INDIVIDUAL: Your live feed.

      22              "UNIDENTIFIED INDIVIDUAL: Oh no.

      23              "UNIDENTIFIED INDIVIDUAL: Yeah.

      24              "UNIDENTIFIED INDIVIDUAL: There it is.

      25              "UNIDENTIFIED INDIVIDUAL: Everybody is here.

                                  ON THE RECORD 800-327-7274                        55
                                  ontherecord@roadrunner.com


                                                                 UP_Dunger 000398
                                     Exhibit A-60
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 62 of 136 Page ID #:1572




       1            "UNIDENTIFIED INDIVIDUAL: Is this Facebook or

       2       Instagram?

       3            "UNIDENTIFIED INDIVIDUAL: Facebook.

       4            "UNIDENTIFIED INDIVIDUAL: I'm not out here.

       5            "UNIDENTIFIED INDIVIDUAL: What's that?

       6            "UNIDENTIFIED INDIVIDUAL: I'm not out here.

       7            "UNIDENTIFIED INDIVIDUAL: What's up, man?

       8            "UNIDENTIFIED INDIVIDUAL: Damn.

       9            "UNIDENTIFIED INDIVIDUAL: There he is.

      10            "UNIDENTIFIED INDIVIDUAL: What's up, homie?

      11            "UNIDENTIFIED INDIVIDUAL: Damn man.

      12            "UNIDENTIFIED INDIVIDUAL: Okay. Man."

      13

      14            (Video stopped playing.)

      15

      16       HEARING OFFICER: All right. One more time, if you

      17   would?

      18

      19            (Video playing.)

      20

      21            "UNIDENTIFIED INDIVIDUAL: There you are.

      22            "UNIDENTIFIED INDIVIDUAL: Your live feed.

      23            "UNIDENTIFIED INDIVIDUAL: Oh no.

      24            "UNIDENTIFIED INDIVIDUAL: Yeah.

      25            "UNIDENTIFIED INDIVIDUAL: There it is.

                                ON THE RECORD 800-327-7274                        56
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000399
                                   Exhibit A-61
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 63 of 136 Page ID #:1573




       1            "UNIDENTIFIED INDIVIDUAL: Everybody is here.

       2            "UNIDENTIFIED INDIVIDUAL: Is this Facebook or

       3       Instagram?

       4            "UNIDENTIFIED INDIVIDUAL: Facebook.

       5            "UNIDENTIFIED INDIVIDUAL: I'm not out here.

       6            "UNIDENTIFIED INDIVIDUAL: What's that?

       7            "UNIDENTIFIED INDIVIDUAL: I'm not out here.

       8            "UNIDENTIFIED INDIVIDUAL: What's up, man?

       9            "UNIDENTIFIED INDIVIDUAL: Damn.

      10            "UNIDENTIFIED INDIVIDUAL: There he is.

      11            "UNIDENTIFIED INDIVIDUAL: What's up, homie?

      12            "UNIDENTIFIED INDIVIDUAL: Damn man.

      13            "UNIDENTIFIED INDIVIDUAL: Okay. Man."

      14

      15            (Video stopped playing.)

      16

      17       HEARING OFFICER: All right.

      18       MR. GLENN: So now do you want me to --

      19       HEARING OFFICER: Were you able --

      20       MR. GLENN: -- narrate what I see?

      21       HEARING OFFICER: Were you able to get any of the audio

      22   from that?

      23       THE REPORTER: A little.

      24       MR. GLENN: Want to try it again? Play it one more time?

      25       HEARING OFFICER: Where's the speaker for this?

                                ON THE RECORD 800-327-7274                        57
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000400
                                   Exhibit A-62
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 64 of 136 Page ID #:1574




       1       MR. ESTRADA: I believe it's --

       2

       3            (Video playing.)

       4

       5            "UNIDENTIFIED INDIVIDUAL: There you are.

       6            "UNIDENTIFIED INDIVIDUAL: Your live feed.

       7            "UNIDENTIFIED INDIVIDUAL: Oh no.

       8            "UNIDENTIFIED INDIVIDUAL: Yeah.

       9            "UNIDENTIFIED INDIVIDUAL: There it is.

      10            "UNIDENTIFIED INDIVIDUAL: Everybody is here.

      11            "UNIDENTIFIED INDIVIDUAL: Is this Facebook or

      12       Instagram?

      13            "UNIDENTIFIED INDIVIDUAL: Facebook.

      14            "UNIDENTIFIED INDIVIDUAL: I'm not out here.

      15            "UNIDENTIFIED INDIVIDUAL: What's that?

      16            "UNIDENTIFIED INDIVIDUAL: I'm not out here.

      17            "UNIDENTIFIED INDIVIDUAL: What's up, man?

      18            "UNIDENTIFIED INDIVIDUAL: Damn.

      19            "UNIDENTIFIED INDIVIDUAL: There he is.

      20            "UNIDENTIFIED INDIVIDUAL: What's up, homie?

      21            "UNIDENTIFIED INDIVIDUAL: Damn man.

      22            "UNIDENTIFIED INDIVIDUAL: Okay. Man."

      23

      24            (Video stopped playing.)

      25

                                ON THE RECORD 800-327-7274                       58
                                ontherecord@roadrunner.com


                                                               UP_Dunger000401
                                   Exhibit A-63
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 65 of 136 Page ID #:1575




       1       Q    BY HEARING OFFICER: All right.

       2       A    Okay. Now, I'm going to -- if you're ready, I'll

       3   play it, and I'll stop it in a few places and identify what I

       4   see in the video.

       5       Q    Okay.

       6

       7            (Video playing.)

       8

       9       A    Okay. That's Mr. Dunger down there.

      10       Q    Okay.

      11       A    I'll go back a little.

      12            That is Mr. Dunger.

      13       Q    All right.

      14       A    That is the other person that I'm able to identify

      15   on this boat, Jassier Vargas. And that is Harrison Scharf.

      16       Q    Okay.

      17       A    Okay. You heard, just now in the background, "I'm

      18   not out here." That's Mr. Dunger talking.

      19       Q    Okay.

      20       A    And that's the only other person I'm able to

      21   identify talking in the video.

      22            Let me go back a little bit here.

      23            Same subject.

      24       Q    Say again?

      25       A    Same subject right there.

                                 ON THE RECORD 800-327-7274                       59
                                 ontherecord@roadrunner.com


                                                               UP_Dunger_000402
                                    Exhibit A-64
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 66 of 136 Page ID #:1576




       1       Q    Same subject?

       2       A    Mr. Dunger.

       3       Q    Oh, okay.

       4       A    Another brief glimpse, I believe.

       5            After that point, he's gone someplace else because I

       6 believe he knew he was somewhere he shouldn't be, and so he's

       7 no longer in the picture.

       8       MR. ESTRADA: Objection, Mr. Hearing Officer. This is

       9 all hearsay. We have no one there who is a witness to that

      10 video. We don't even have a date for that video. It has a

      11 time of Saturday of 2:00 o'clock, but there is no date. We

      12 don't even know when that video was taken, what date.

      13       HEARING OFFICER: How do I know when that video was

      14 taken?

      15       MR. GLENN: What's that?

      16       Q    BY HEARING OFFICER: How do I know when that video

      17 was taken?

      18       A    Just based on the date we received it. And it says

      19 it's live on Saturday. All those people in that video were

      20 not at work that day, Saturday the 21st.

      21       MR. ESTRADA: It's hearsay.

      22       MR. GLENN: And the company -- we believe the -- that it

      23 was Saturday the 21st.

      24       HEARING OFFICER: All right.

      25       MR. GLENN: And Brad Steffel received this video on

                                  ON THE RECORD 800-327-7274                     60
                                  ontherecord@roadrunner.com


                                                               UP_Dunger000403
                                     Exhibit A-65
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 67 of 136 Page ID #:1577




       1 October 25th from a supervisor here on the property who had

       2 received it live.

       3       HEARING OFFICER: Okay.

       4       MR. ESTRADA: Objection, Mr. Hearing Officer.

       5       HEARING OFFICER: Your objection will be noted in the

       6 record.

       7       Q    BY HEARING OFFICER: All right.

       8       A    May I summarize a little?

       9       Q    Yeah.

      10       A    Okay. So the company believes that, of course,

      11 Mr Dunger is on that boat on that day when he had identified

      12 it as a day that he had an FMLA or a condition that he had an

      13 FMLA entitlement. And that that is misuse of the FMLA policy

      14 and, hence, dishonest as identified by the caption of the

      15 Notice. Brad Steffel received this video on the 25th.

      16            There was a period of time from the 25th to

      17 November 2nd when it was evaluated and gathering up evidence

      18 and gathering up some of the facts to establish that, first

      19 of all, Mr. Dunger has a FMLA accomodation and, at that

      20 point, was determined that, yes, we would proceed with the

      21 case. And the final go ahead was given on November 7th, and

      22 we proceeded and generated a charge letter on November 9th.

      23       Q    All right.

      24       A    And --

      25       MR. ESTRADA: Mr. Hearing Officer, I would like to object

                                 ON THE RECORD 800-327-7274                       61
                                 ontherecord@roadrunner.com


                                                               UP_Dunger_000404
                                    Exhibit A-66
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 68 of 136 Page ID #:1578




       1 to this statement.

       2       HEARING OFFICER: Your objection, sir?

       3       MR. ESTRADA: It's all hearsay. Mr. Glenn was not

       4 present at the time of the video was handed over to

       5 Mr. Brad Steffel. Mr. Brad Steffel is not here to be the

       6 witness, since he's the charging officer and the witness at

       7 that point.

       8            I would ask for this video, you know, noted as not

       9 being -- having any bearing in this case. There is no date

      10 on that video to say it was the 21st, the 20th, or the 19th.

      11            So at this point, it has no bearing on this case.

      12       HEARING OFFICER: Your objection will be noted for the

      13 record, but I'm going to allow it right now.

      14       Q    BY HEARING OFFICER: Mr. Steffel is available by

      15 phone; correct?

      16       A    He's -- he should be able to be contacted, yes.

      17       Q    Okay.

      18       A    And as -- and Zack Padilla, who you sworn in here

      19 earlier -- or qualified him earlier, he can also identify the

      20 people in this video.

      21       Q    Okay.

      22       A    It's the reason that he's here, too.

      23       Q    All right. Do you have any other evidence right now

      24 to present, sir?

      25       A    I believe that's the end of my -- what I have at

                               ON THE RECORD 800-327-7274                         62
                               ontherecord@roadrunner.com


                                                               UP_Dunger_000405
                                   Exhibit A-67
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 69 of 136 Page ID #:1579




       1   this time.

       2          HEARING OFFICER: All right. I'll tell you what, let's

       3   go ahead -- it's 10:00 o'clock. Let's take a short recess.

       4              Before we go off, Mr. Glenn, you are excused right

       5   now.

       6       MR. GLENN: Okay. Would you like for me to try and --

       7       HEARING OFFICER: Correct that. Correct that.

       8              Do you need a moment to prepare some questions for

       9   Mr. Glenn?

      10       MR. ESTRADA: Yes, sir.

      11       HEARING OFFICER: Okay. Then you are not excused right

      12   now, Mr. Glenn.

      13              It is 10:01, we'll take a short recess. And when we

      14   come back, we'll have the Organization's cross.

      15

      16              (Off the record.)

      17

      18       HEARING OFFICER: All right. It is 10:08 A.M., we are

      19   back.

      20              Mr. Glenn, you had no further evidence or testimony

      21   to provide; correct?

      22       MR. GLENN: I don't think so.

      23       HEARING OFFICER: All right.

      24              Mr. Estrada, do you have any questions for

      25   Mr. Glenn?

                                  ON THE RECORD 800-327-7274                      63
                                  ontherecord@roadrunner.com


                                                               UP_Dunger_000406
                                     Exhibit A-68
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 70 of 136 Page ID #:1580




       1           MR. ESTRADA: Yes, I do.

       2

       3                              EXAMINATION

       4

       5   BY MR. ESTRADA:

       6       Q      Mr. Glenn, you have     you have put up the video and

       7   have actually gone step-by-step on who and what was said in

       8   that video.

       9              You have said that's Dunger on that video saying

      10   that, "I'm not here," or something like that?

      11       A      Uh-huh.

      12       Q      There's nothing that shows that video -- you know,

      13   him saying that. I mean, it's a background noise, but

      14   there's nothing in that video that proves Mr. Dunger saying

      15   anything -- any sort -- or anybody saying Mr. -- you know,

      16   Mr. Lemus is the one who took that video, but it doesn't show

      17   anybody else on there saying anything.

      18              Why would you bring that up to this case?

      19       A      Because I recognize his voice. It's him. It's him

      20   in the picture, and it's his voice.

      21       Q      You said you work directly with Mr. Dunger?

      22       A      I don't work directly with him, but I have

      23   interacted with Mr. Dunger on recent occasion.

      24              I hired Mr. Dunger, what? Seven years ago, I think.

      25       Q      So --

                                 ON THE RECORD 800-327-7274                          64
                                 ontherecord@roadrunner.com


                                                                  UP_Dunger_000407
                                    Exhibit A-69
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 71 of 136 Page ID #:1581




       1       A    So I have interacted with him over the years, and I

       2 recognize his voice. That's him.

       3       Q       And the date on that video, what exact date is on

       4 that video because there's no --

       5       A    The date is Saturday the 21st.

       6       Q    And that's --

       7       A    October 21st.

       8       Q    And whose -- is there a time stamp on the video?

       9       A    It says Saturday at 2:00 P.M., and it is Saturday

      10   the 21st.

      11       Q    It does not say 21st?

      12       A    It does not say that in the video, but it is the

      13   21st.

      14       Q    So we're supposed to go -- are we supposed to go

      15 with the video that says Saturday, 2:00 P.M., and assume it's

      16 the 21st or it could be the 19th, it could the 20th, or it

      17 could be the 1st.

      18       HEARING OFFICER: And your question, sir?

      19       Q    BY MR. ESTRADA: My question is: Why are we

      20 allowing the video -- why are we bringing a video into this

      21 investigation that has no date? It has no date on it.

      22       HEARING OFFICER: Well, we can cross-examine Mr. Steffel

      23 and get some information regarding him -- regarding the dates

      24 of the video.

      25       MR. GLENN: I believe it was the 21st.

                                  ON THE RECORD 800-327-7274                       65
                                  ontherecord@roadrunner.com


                                                                UP_Dunger_000408
                                     Exhibit A-70
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 72 of 136 Page ID #:1582




       1       MR. ESTRADA: That's all I have.

       2       MR. GLENN: All indications I have are the 21st.

       3       HEARING OFFICER: Okay. That's all the questions?

       4       MR. ESTRADA: Yes, sir.

       5       HEARING OFFICER: Okay. Mr. Dunger, questions for

       6   Mr. Glenn?

       7       THE CHARGED: No.

       8

       9

      10                          FURTHER EXAMINATION

      11

      12   BY HEARING OFFICER:

      13       Q     All right. Mr. Glenn, do you have a definition of

      14   what it means to be dishonest?

      15       A     Yes. I have the railroad's definition of being

      16   dishonest as it is contained in the MAPS policy.

      17       Q     Can I see that?

      18       A     If you want a copy of that one, I'll have to go make

      19   a copy.

      20       HEARING OFFICER: Yeah. You don't want a copy?

      21       MR. ESTRADA: Yeah, I'm okay. Thank you.

      22       Q     BY HEARING OFFICER: Okay. Where is this from?

      23       A     It's from the MAPS policy.

      24       Q     All right. And what is MAPS?

      25       A     MAPS stands for "Managing Agreement Professionals

                                 ON THE RECORD 800-327-7274                       66
                                 ontherecord@roadrunner.com


                                                               UP_Dunger_000409
                                    Exhibit A-71
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 73 of 136 Page ID #:1583




       1   for Success." It's the rules compliance mechanism.

       2            If you're -- if that's going to be submitted, I

       3   would maybe recommend it be submitted as a -- you know, a

       4   sub-document to the rule since that's      you know, if the

       5   rule was Exhibit 0, then make that 8.1. I don't know.

       6       HEARING OFFICER: Yeah. I'll go ahead and renumber that.

       7            Since this goes part in part with Exhibit 4,

       8   Exhibit 4 will now be marked as Exhibit 4.1, and I will mark

       9   this as Exhibit 4.2.

      10

      11            (Exhibit Number 4.2 was marked for identification

      12       and attached hereto.)

      13

      14       MR. GLENN: And it has a definition of dishonesty. I can

      15   read it if you want, or you can.

      16       Q    HEARING OFFICER: Nope. You can read that.

      17       A    It has a whole bunch of other definitions on here,

      18   but the only one we're interested in is the one in the middle

      19   of the page, "dishonest."

      20            "When an employees actions or statements constitute

      21   lying, cheating, theft or deception."

      22       HEARING OFFICER: All right. What number do you have for

      23   Mr. Steffle?

      24       MR. GLENN: I'll have to look it up.    (562) 631-1993.

      25       HEARING OFFICER: All right. All right. Mr. Estrada,

                                  ON THE RECORD 800-327-7274                      67
                                  ontherecord@roadrunner.com


                                                                P_Dunger_000410
                                     Exhibit A-72
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 74 of 136 Page ID #:1584




       1 questions?

       2       MR. ESTRADA: Yes, I just have a question. I have

       3 something I want to submit into the record, when would you

       4 like me to do that?

       5       HEARING OFFICER: Let me see it.

                    Okay. You can do that when you question Mr. Dunger.

       7       MR. ESTRADA: Sounds good. Thank you.

       8       HEARING OFFICER: All right. Any other questions for

       9 Mr. Glenn?

      10       MR. ESTRADA: No, Mr. Hearing Officer.

      11       HEARING OFFICER: Mr. Dunger, any questions for

      12 Mr. Glenn?

      13       THE CHARGED: No.

      14       HEARING OFFICER: Mr. Glenn, you are excused. Please

      15   remain in the area. You are subject to recall, and do not

      16   discuss your testimony with anyone.

      17       MR. GLENN: Okay. And would you like me to leave my

      18 computer setup?

      19       HEARING OFFICER: Yes, I believe --

      20       MR. GLENN: If it times out -- it's plugged in so it

      21 shouldn't, and it should still be at that site.

      22       HEARING OFFICER: Does this thing work?

      23       MR. GLENN: I think so. Oh, probably not. Unless it's

      24   Bluetooth.

      25       HEARING OFFICER: It is.

                               ON THE RECORD 800-327-7274                         68
                               ontherecord@roadrunner.com


                                                               UP_Dunger_000411
                                   Exhibit A-73
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 75 of 136 Page ID #:1585




       1            (Mr. Glenn exited the proceeding at this time.)
       2

       3                 (Whereupon, the Hearing Officer dialed Mr. Steffel's
       4       number at this time.)

       5

       6       MR. STEFFEL: Hello?

       7       HEARING OFFICER: Mr. Steffel?

       8       MR. STEFFEL: Yeah.

       9       HEARING OFFICER: Yeah, this is Andy Mader. How are you

      10   doing today, sir?

      11       MR. STEFFEL: Okay. How are you?

      12       HEARING OFFICER: I'm good. Do you have a couple of
      13   minutes to talk, sir?

      14       MR. STEFFEL: Yeah. I'm in a museum, but I'm back in a

      15   corner, so I'm sure I can talk for a few minutes.

      16

      17

      18                             EXAMINATION

      19   BY HEARING OFFICER:

      20       Q    All righty, sir. Before we start, if you would,

      21   sir, give me your full name, spelling your last name.

      22       A    Brad A. Steffel, S-T-E-F-F-E-L.

      23       Q    And your employee I.D. number, sir?

      24       A    0000186.

      25       Q    And what is your title?

                                 ON THE RECORD 800-327-7274                       69
                                 ontherecord@roadrunner.com


                                                               UP_Dunger00041 2
                                    Exhibit A-74
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 76 of 136 Page ID #:1586




       1       A       I'm the senior manager of the Commerce locomotive
       2   facility.
       3       Q       And your employer and length of service, sir?
       4       A       Union Pacific for 19 years.

       5       Q    All righty. Thank you, sir. So I'm here in an

       6 investigation. We have Mr. Dunger, Mr. Estrada, and -- help

       7 me with your last name again?

       8       MR. MORIKAWA: Morikawa.

       9       Q    BY HEARING OFFICER: Morikawa. Okay. I apologize

      10 again for mispronouncing your last name. Here in the

      11 investigation, you are listed as the charging officer on this

      12 case against Mr. Dunger, and Mr. Glenn presented on your

      13 behalf. So I had some questions for you.

      14            First of all, sir, when did you receive this

      15 information, the video?

      16       A    The initial video -- it's on the timeline that I

      17 help put together for Dan. And I don't recall the date

      18 because it's not right here in front of me right now. It was

      19 a Wednesday on that sheet with the timeline. I don't know if

      20 you have it there in front of you?

      21       Q    No. No timeline was submitted?

      22       A    No timeline was submitted.

      23       Q    So -- but it was a Wednesday?

      24            Who did you receive it from?

      25       A    I received it from Vic Prado. He showed me on his

                                 ON THE RECORD 800-327-7274                         70
                                 ontherecord@roadrunner.com


                                                                UP_Dunger_00041 3
                                     Exhibit A-75
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 77 of 136 Page ID #:1587




       1 cell phone, and then I took a video of it on my cellphone at

       2 that time.

       3       Q    All right. And what date was this video

       4 published -- taken -- I don't know what else to call it.

       5       A    The video itself took place on the Saturday that

       6 Mr. Dunger laid off FMLA -- laid off FMLA on Friday and then

       7 on Saturday, both of those FMLA, vacation. And this video

       8 took place at 2:00 P.M., right between the first shift that

       9 he laid off for FMLA, vacation, and before he laid for his

      10 second day of FMLA, vacation.

      11       Q    All righty. And you're certain of that date, sir?

      12       A    Yes, I am.

      13       MR. ESTRADA: Objection, Mr. Hearing Officer.

      14       HEARING OFFICER: You'll be able to cross.

      15       MR. ESTRADA: Thank you.

      16       Q    BY HEARING OFFICER: And you've seen the video

      17 that's been in question; correct, sir?

      18       A    I'm sorry? Can you say that again?

      19       Q    You've seen the video that's --

      20       A    Yes.

      21       Q    Okay. That you were going to present?

      22       A    Yes, I have seen the video.

      23       Q    All righty, sir. Who is in the video?

      24       A    I -- in that video, there is John Lemus, who is the

      25 third shift machinist union rep. There is Jassier Vargas,

                                 ON THE RECORD 800-327-7274                       71
                                 ontherecord@roadrunner.com


                                                               UP_Ounger_000414
                                    Exhibit A-76
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 78 of 136 Page ID #:1588




       1 who is an electrician at Commerce. There's Harrison Scharf,

       2 who's an electrician at Commerce. And then there's also

       3 Thomas Dunger, who is the employee being charged.

       4            And on those -- on that day there, that that video

       5 took place, everyone except for Thomas Dunger either had that

       6 as a rest day before or previously scheduled vacation before

       7 that video took place.

       8       Q    And --

       9       A    And then --

      10       Q    Go ahead, sir.

      11       A    I was going to say, and then Thomas ended up

      12 circumventing the vacation approval process by laying off

      13 FMLA, vacation, for both of those days.

      14       Q    All right. Have you interacted with Mr. Dunger

      15 previously, sir?

      16       A    Yes, I have interacted with him several times.

      17       Q    Is that his voice in the video?

      18       A    It's my belief that that is his voice, yes. And

      19 then, after he states in that video that, you know, he's not

      20 there, you know, you can see Thomas hiding behind John Lemus,

      21 towards the end of the video there, as John's moving the

      22 camera around, you see a little bit of Dunger's clothes

      23 behind John Lemus there. So --

      24       HEARING OFFICER: All righty. I have no questions for

      25 you right now, sir.

                               ON THE RECORD 800-327-7274                         72
                               ontherecord@roadrunner.com


                                                               UP_Dunger 000415
                                     Exhibit A-77
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 79 of 136 Page ID #:1589




       1            Mr. Estrada, questions for Mr. Steffel?

       2       MR. ESTRADA: Yes, Mr. Hearing Officer.

       3       HEARING OFFICER: Go ahead, sir.

       4            Can you hear him okay?

       5       MR. STEFFEL: Yeah. It's kind of quiet, but I can hear.

       6

       7

       8                              EXAMINATION

       9

      10   BY MR. ESTRADA:

      11       Q    Now, Mr. Steffel, I just have a couple questions for

      12   you. The first one would be: What was the exact date this

      13   video was taken?

      14       A    I'm sorry? I can't really hear now. Can you come

      15   closer to the speaker?

      16       Q    What was the exact date this video was taken?

      17       A    The exact date the video was taken?

      18       Q    Yes, sir.

      19       A    I don't have a calendar in front of me right now.

      20   The -- here. Let me pull up the calendar on my phone. Give

      21   me a second.

      22            Okay. I believe the days that Thomas Dunger laid

      23   off was the 20th and the 21st for FMLA, vacation, and the

      24   video is taken at 2:00 P.M., I'm assuming Pacific Time, on

      25   the 21st according to the Facebook Live post.

                                ON THE RECORD 800-327-7274                         73
                                ontherecord@roadrunner.com


                                                               UP_Dunger_00041 6
                                    Exhibit A-78
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 80 of 136 Page ID #:1590




       1            There was a screenshot that I took on my phone

       2 showing the actual date and time stamp of that Facebook live

       3 post. So that would have been 8 hours after Dunger should be

       4 at work, and 8 hours before Dunger should have returned to

       5 work.

       6       Q    Now, the video that we have seen or information does

       7 not have a time stamp, Mr. Brad Steffel, so do you have any

       8 witnesses that shows the transaction between you and

       9 Mr. Prado regarding the video?

      10       A    So on that day I got that video and -- is Vic Prado

      11 there? Did he testify to --

      12       HEARING OFFICER: No, we don't have Mr. Prado.

      13       MR. STEFFEL: -- that video was provided.

      14       HEARING OFFICER: No, we don't --

      15       MR. STEFFEL: He's not there?

      16       HEARING OFFICER: Mr. Prado is not here.
      17       MR. STEFFEL: Well, I sent Dan Glenn an E-mail with a

      18 screen shot showing the time of the video, and it's on my

      19 phone. If you need it, I can always forward it in an E-mail

      20 to the Hearing Officer or to Dan Glenn to show the date and

      21 time that that video actually took place.

      22       HEARING OFFICER: Okay.

      23       MR. ESTRADA: That's all I have, Mr. Hearing Officer.

      24       HEARING OFFICER: Mr. Dunger, do you have any questions

      25 for Mr. Steffel?

                               ON THE RECORD 800-327-7274                          74
                               ontherecord@roadrunner.com


                                                               UP_Dunger_00041 7
                                   Exhibit A-79
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 81 of 136 Page ID #:1591




       1       THE CHARGED: No.

       2       HEARING OFFICER: All right. Mr. Steffel, I don't have
       3   any further questions for you right now. If I do, I'll give

       4   you a call back. Hopefully you're available to talk at that

       5   time, if we need to.

       6       MR. STEFFEL: Okay. I'll do my best to stay available.

       7       HEARING OFFICER: All right. And I'll give you a call

       8   when we're done, just so you know you don't have to worry
       9   about it anymore.

      10       MR. STEFFEL: Okay. Thank you.

      11       HEARING OFFICER: Thank you. Bye.

      12            All right. We can bring in -- what's his name
      13   Mr. Padilla.

      14       MR. MORIKAWA: Want me to grab him?

      15       HEARING OFFICER: Yeah, would you, please?

      16       MR. ESTRADA: We can go ahead. That's fine.
      17       HEARING OFFICER: Okay. He's just observing. All right.
      18

      19

      20

      21                             EXAMINATION

      22

      23   BY HEARING OFFICER:

      24       Q    First of all, could you please state your name for
      25   the record?

                                 ON THE RECORD 800-327-7274                       75
                                 ontherecord@roadrunner.com


                                                               UP_Dunger_000418
                                   Exhibit A-80
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 82 of 136 Page ID #:1592




       1       A    Michael Zachary Padilla.

       2       Q    And what is your title, sir?

       3       A    Supervisor, locomotive maintenance.

       4       Q    Where?

       5       A    Commerce, California.

       6       Q    All right. Do you work or interact with the

       7   employees here in Commerce?

       8       A    I do.

       9       Q    All right, sir. So you have interacted with

      10   Mr. Dunger previously?

      11       A    I have.

      12       Q    I'm going to show you a video. I will play the

      13   video, and after I play the video, I'd like you to tell me

      14   whom you see in this video. Okay?

      15       THE REPORTER: Would you like me to take the video down?

      16       HEARING OFFICER: The audio? No.

      17

      18            (Video playing.)

      19

      20       Q    BY HEARING OFFICER: All right. Hold on.

      21            Do you recognize anybody in this?

      22       A    Yes.

      23       Q    Who is that?

      24       A    Mr. Dunger.

      25       Q    Who is that, sir?

                                  ON THE RECORD 800-327-7274                      76
                                  ontherecord@roadrunner.com


                                                               UP_Dunger 000419
                                    Exhibit A-81
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 83 of 136 Page ID #:1593




       1       A    Jassier Vargas.

       2       Q    And that?

       3       A    Harrison Scharf.

       4            I do not recognize that person.

       5            John Lemus.

       6       Q    Okay. I want you to listen to this portion here.

       7            You recognize that voice?

       8       A    Yes.

       9       Q    Who's voice is that?

      10       A    Thomas Dunger.

      11       Q    Thank you.

      12       HEARING OFFICER: Mr. Estrada, do you have a question for

      13   Mr. Padilla?

      14       MR. ESTRADA: Yes, Mr. Mader.

      15

      16

      17                               Examination

      18

      19   BY MR. ESTRADA:

      20       Q    Mr. Padilla, can you tell me when that video was

      21   recorded?

      22       A    I do not know.

      23       Q    So you can't tell me -- by looking at the video, you

      24   can't tell me what date that video was recorded?

      25       A       From looking at the video, no. Unless there's any

                                  ON THE RECORD 800-327-7274                      77
                                  ontherecord@roadrunner.com


                                                               UP_Dunger_000420
                                     Exhibit A-82
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 84 of 136 Page ID #:1594




       1   date stamp, I do not know.

       2       MR. ESTRADA: That's all I have.

       3       HEARING OFFICER: Mr. Dunger, any questions for

       4   Mr. Padilla?

       5       THE CHARGED: No questions.

       6       HEARING OFFICER: All right. Mr. Padilla, I don't have

       7   any other questions for you right now. Please remain in the

       8   area. You are subject to recall, and do not discuss your

       9   testimony with anyone.

      10       MR. PADILLA: Thank you.

      11

      12

      13                              EXAMINATION

      14   BY HEARING OFFICER:

      15       Q     All right. Mr. Dunger.

      16       A     Yes?

      17       Q     Would you please state your name and your I.D.

      18   number?

      19       A     Thomas Dunger, 0444911.

      20       Q     All right. And Mr. Dunger, what is your occupation?

      21       A     I'm a diesel mechanic at Commerce Pacific Union,

      22   locomotive.

      23       Q     All right. Mr. Dunger, first, did you receive a

      24   copy of this Notice of Investigation, sir?

      25       A     I did.

                                 ON THE RECORD 800-327-7274                       78
                                 ontherecord@roadrunner.com


                                                               UP_Dunger_000421
                                    Exhibit A-83
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 85 of 136 Page ID #:1595




               Q    All right. I forgot to ask that earlier.

                    Did you apply for FMLA, Mr. Dunger?

               A    I did.

               Q    For yourself, sir?

               A    Yes.

               Q    Did you layoff FMLA on the 20th and the 21st, sir?

               A    I laid off the FMLA on the 19th, 20th, and 21st.

               Q    All right. Mr. Dunger, is that you in the video?

               A    I don't recall.

               Q    You don't recall if you were out --

               A    I don't remember. I was

               Q    So you recall laying off FMLA, you just don't recall

           whether you were out fishing that day?

               A    I don't remember.

               Q    Okay.

               A    But I did layoff FMLA.

               Q    I'm sorry?

               A    I did layoff FMLA.

               Q    All right. No other recollection from that day?

               A    No. I remember that I was in pain.

                    Can I submit this as --

               Q    Yeah. What do you got there?

                    Okay. So you have

               A    I have    I went to the urgent care that 19th, in

           the morning, after I preformed duty from the 18th night to

                                 ON THE RECORD 800-327-7274                       79
                                 ontherecord@roadrunner.com


                                                               UP_Dunger_000422
                                    Exhibit A-84
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 86 of 136 Page ID #:1596




       1   the 19th morning.

       2       Q    Uh -huh.

       3       A    I went to the urgent care because I was in severe

       4   pain for the same reasons that I have FMLA. And after

       5   speaking with a person on duty at that facility, they advised

       6   me to stay out of work for the remaining of my week. And

       7   return to work on the 22nd, I believe, which is my rest day.

       8       HEARING OFFICER: Okay. Cleanup note. I marked two

       9   exhibits as 15. The hard drive is Exhibit 15 and the 15.1

      10   through 15.4 which were marked, which were the EDCS records

      11   showing the pictures, I'm going to renumber those as

      12   Exhibits 16.1 through 16.4.

      13

      14            (Exhibit Number 16.1 through 16.4 were marked for

      15       identification and attached hereto.)

      16

      17       HEARING OFFICER: I forgot it was in the computer.

      18            All right. And then I will mark this note that

      19   Mr. Dunger has submitted as Fvhihit 'Number 17

      20

      21            (Fvhihit Number 17 was marked for identification and

      22       attached hereto.)

      23

      24       THE CHARGED: Would you like me to read it?

      25       Q    BY HEARING OFFICER: Yeah, go ahead.

                                ON THE RECORD 800-327-7274                        80
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000423
                                   Exhibit A-85
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 87 of 136 Page ID #:1597




       1       A     "This is a work or school excuse.

       2             "Patient Dunger, Thomas, MRM: 2215332.

       3             "FIN: 4316196. Age: 28 years. Sex: Male.

       4             "DOB: 11/23/1988. Associated diagnoses: None.

       5             "Author McNutt, Carrolyn.

       6             "Today's date: 10/19/2017.

       7             "To whom it may concern,

       8             "This patient was seen in my office on 10/19/2017.

       9   Please excuse him or her from work today, for the next two

      10   days. He or she may return to work on 10/22/2017. Please

      11   contact me if you have any questions or concerns.

      12             "Sincerely,.

      13             "Lizotte, Scott FNP.

      14             "(909) 948-8100."

      15             Want me to go over the rest of it at the bottom?

      16       Q     BY HEARING OFFICER: No, that's okay.

      17             When did you go on the trip with your coworkers?

      18       A     I don't remember. I don't recall. It was over a

      19   month ago.

      20       Q     You don't recall at all when you did that?

      21       A     I don't recall.

      22       HEARING OFFICER: Mr. Estrada?

      23       MR. ESTRADA: No questions, Mr. Mader.

      24       HEARING OFFICER: Okay. Let's go ahead and take a short

      25   recess.   It is 10:43 A.M.

                                ON THE RECORD 800-327-7274                        81
                                ontherecord@roadrunner.com


                                                               UP_Dunger_000424
                                    Exhibit A-86
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 88 of 136 Page ID #:1598




        1               (Whereupon, a brief recess was taken at this time.)
        2

       3

       4        HEARING OFFICER: All right. It is 10:58 A.M.
       5               Mr. Estrada, do we have any questions we need to
       6    bring anybody in for?

       7        MR. ESTRADA: No, sir.

       8        HEARING OFFICER: No? Mr. Dunger?
       9        THE CHARGED: No.

      10        HEARING OFFICER: No?

      11               Mr. Dunger, have you been present throughout the
      12    hearing?

      13        THE CHARGED: Yes.
      14        HEARING OFFICER: And you've heard all the testimony

      15    given?

      16        THE CHARGED: Yes.

      17        HEARING OFFICER: You've had an opportunity to examine

      18    all documents entered into this investigation?

      19        THE CHARGED: Yes.

      20        HEARING OFFICER: Mr. Dunger, do you desire to make a
      21    statement on your behalf?

      22

      23

      24

      25

                                 ON THE RECORD 800-327-7274                        82
                                 ontherecord@roadrunner.com


                                                                UP_Dunger_000425
                                     Exhibit A-87
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 89 of 136 Page ID #:1599




       1                           CLOSING ARGUMENT

       2

       3       THE CHARGED: I mean, I followed all the Union Pacific

       4   procedures and policies that we have in place. I took my

       5   FMLA just the way I supposed to. I did see an urgent care

       6   doctor and had him give me a note to validate that I was on

       7   FMLA. So I don't see where I have an issue with anything. I

       8   followed all the UP procedures.

       9            That's it.

      10       HEARING OFFICER: Okay. Mr. Estrada, do you desire to

      11   make a closing statement on behalf of Mr. Dunger, whom you

      12   represented here today?

      13       MR. ESTRADA: Yes, Mr. Mader.

      14       HEARING OFFICER: Go ahead.

      15

      16

      17                          CLOSING ARGUMENT

      18

      19       MR. ESTRADA: We have -- we have reviewed all the

      20   exhibits here in this investigation, which are not clear, nor

      21   have exact dates, which is what we're looking for. It is a

      22   careless burden to supply witnesses and exhibits, you know,

      23   in order to prove these charges.

      24            At this point, we would just like to request

      25   Mr. Dunger back to service and any loss of wages and time.

                                 ON THE RECORD 800-327-7274                      83
                                 ontherecord@roadrunner.com


                                                              UP_Dunger 000426
                                     Exhibit A-88
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 90 of 136 Page ID #:1600




       1            That's all I have, Mr. Mader.

       2       HEARING OFFICER: All right. Admin note, I will give the

       3   original exhibits to our court reporter, Ms. Rachel Brown. I

       4   will retain Exhibit Number 15, which is the hard drive.

       5            This investigation and hearing is now closed. The

       6   evidence will be transcribed and carefully considered and

       7   after a discussion has been reached, you'll be notified of

       8   that discussion in due course.

       9            The time is 11:00 o'clock on November 17, 2017.

      10   Thank you.

      11

      12            (The foregoing proceedings were adjourned at

      13   11:00 A.M.)

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

                               ON THE RECORD 800-327-7274                        84
                               ontherecord@roadrunner.com


                                                              UP_Dunger_000427
                                   Exhibit A-89
Case   2:18-cv-06374-PA-SS
In Re Investigation & Hearing of Document 35 Filed 04/22/19 Page 91 of 136 OFPage
                                                              TRANSCRIPT          ID #:1601
                                                                              PROCEEDINGS
THOMAS-DW1GER—                                                                                         Novem-ber 17, 2017—

                        advance (1)               announce (1)                 51:10;67:12;80:15,    72:20,23
           A               11:22                     7:3                       22                  belief (2)
                        advanced (2)              anymore (1)               attend (2)               34:2;72:18
able (15)                  28:13;31:21               75:9                      14:12,14            believes (1)
   7:7;15:7;31:24;      advised (I)               apart (1)                 attendance (1)           61:10
   35:6;43:16;50:12,20,    80:5                      23:22                     32:3                below (2)
   22;51:3;57:19,21;    affecting (1)             APDS (3)                  attending (1)             13:7;33:7
   59:14,20;62:16;         21:25                     17:22,23;18:6             14:8                best (1)
   71:14                again  (14)               apologize (2)             audio (6)                75:6
Absence (4)                30:6;37:8;38:2;           11:22;70:9                50:7,8;53:8,18;     better (1)
   5:8;25:13,15;27:20      46:22;47:12;52:25;     apparently (1)               57:21;76:16            55:9
absences (4)               53:10,13;55:15;           40:17                  Author (1)             birth (1)
   24:3;33:22,23;34:3      57:24;59:24;70:7,10;   appears (2)                  81:5                  25:19
Absolutely (1)             71:18                     16:9;35:25             authorized (I)         bit (5)
   54:5                 against (3)               applicable (6)               23:19                 39:24;47:15;55:8;
abuse (3)                  28:9;30:23;70:12          13:23;24:19,22;        automatic (1)             59:22;72:22
   29:9;30:7;32:19      Age (1)                      26:4;27:8;29:1            18:6                block (4)
accomodation (1)           81:3                   applies (2)               automatically (I)         54:21,24;55:4,8
   61:19                ago  (2)                     23:23;27:23               18:8                Bloomington (1)
accomplish (1)             64:24;81:19            apply (2)                 AV (1)                   9:6
  43:11                 agreement (7)                24:1;79:2                 48:15               Bluetooth (1)
accomplished (1)           13 :24;14:2;24:20,     appropriately (1)         available (II)           68:24
  41:15                    23;32:25;34:21;           30:4                      15:24;16:1,5;       boat (2)
accordance (2)             66:25                  approval (1)                 25:16;35:9;45:18;     59:15;61:11
   13:22;14:2           agreements (2)               72:12                     48:7;49:6;62:14;    bona (2)
according (2)              24:3;31:12             approved (5)                 75:4,6                40:6;41:8
  41:10;73:25           ahead (28)                   25:15;30:12,25;        Avenue (2)             book (1)
Accordingly (1)            16:7,8,21;17:14,          33:10;37:2                9:6;11:4              22:5
  24:20                    20;19:4;21:14;22:16,   approximately (3)         aware (1)              both (5)
accounts (1)               20;23:2,8;29:16,18;       6:17;13:9;52:2            33:19                 29:14,25;36:24;
  18:10                    35:19;36:23;40:1,23;   April (3)                                          71:7;72:13
accrued (2)                46:17;49:18;61:21;        22:4;30:2;32:20                   B           bottom (1)
  24:16;25:1               63:3;67:6;72:10;       area (4)                                           81:15
Act (5)                    73:3;75:16;80:25;         15:12;19:17;68:15;     back (18)              Boulevard (1)
  14:7;23:20,20;           81:24;83:14               78:8                     35:18,19;38:21;        13:4
  30:8;33:4             alleged   (5)             ARGUMENT (2)                41:17;47:16;49:16;   Box (5)
actions (1)                13:20;23:11;29:9;         83:1,17                  51:16,18;53:13;55:6,   10:6,7;12:25;17:6;
  67:20                    30:7;38:25             around (1)                  13;59:11,22;63:14,     36:1
active (5)              allegedly   (4)              72:22                    19;69:14;75:4;83:25 Brad (II)
  11:24;23:23;25:11;       6:18,22;13:10,13       arrest (3)                background (3)            14:16;15:3;50:6;
  26:11;27:19           allow (5)                    33:20,22;34:3            53:6;59:17;64:13       52:1,3;60:25;61:15;
acts (I)                   28:14,22;39:21;        arrested (1)              bad (1)                  62:5,5;69:22;74:7
  21:24                    53:11;62:13               33:14                    53:22                break (5)
actual (3)              allowed    (7)            arthritis (1)             bargaining (7)           38:11;48:9,15;
  37:15;43:19;74:2         7:3;14:12;31:11;          33:12                    13:23;24:3,20,23;      49:8;54:25
actually (5)               34:20;41:11;42:21,     assignment (2)              31:12;32:15;34:21    brief (2)
  17:22;44:17;49:22;       25                        28:7,24                Based (2)                60:4;82:1
  64:7;74:21            allowing (1)              assignments (1)             13:19;60:18          Briefing (1)
additional (3)             65:20                     28:15                  Basic (2)                6:5
  31:10;33:17;34:19     allows (4)                associated (3)              25:11;26:10          bring (3)
address (7)                40:14;41:6;43:16;         50:7,8;81:4            Battle (2)               64:18;75:12;82:6
  9:4,8;10:4,9;11:2,       44:17                  assume (1)                  14:18;18:7           bringing (2)
  7;19:4                always (2)                   65:15                  bearing (2)              45:7;65:20
addressed (3)              34:16;74:19            assuming (4)                62:9,11              brought (2)
  8:9;12:24;17:5        amount (1)                   36:1;42:22,23;         became (1)               19:5;41:25
adjourned (1)              28:8                      73:24                    33:14                Brown (2)
  84:12                 and/or   (5)              assumption (1)            bed (1)                  12:13;84:3
Admin (1)                  6:23,24;13:14,16;         30:24                    33:12                bulletin (4)
  84:2                     25:13                  attached (17)             beginning (1)            32:20,21,23;35:3
Admitted (1)            Andreas (1)                  12:19;16:24;17:18;       30:14                bulletins (1)
  5:7                      6:9                       21:12;22:24;29:22;     behalf (3)               29:25
adoption (1)            Andy   (1)                   35:23;36:11,20;41:2;     70:13;82:21;83:11    bunch (1)
  25:21                    69:9                      43:6;47:2;48:25;       behind (2)               67:17

Min-U-Script®                              ON THE RECORD 800-327-7274                                     (1) able - bunch
                                            ontherecord@roadrunner.com
                                                      Exhibit A-90                           UP_Dunger_000428
Case   2:18-cv-06374-PA-SS
In Re Investigation & Hearing of Document 35 Filed 04/22/19 Page 92 of 136OFPage
                                                              TRANSCRIPT         ID #:1602
                                                                             PROCEEDINGS
  - • 11 •        _ P                                                                                       •



 burden (1)                36:5;39:13;40:17;      close (1)                   23;28:4,5;30:13;        17:8;18:20;20:22;
   83:22                   44:16;61:21;62:9,11;      34:6                     31:3,20;33:7,11;        21:6;22:10;23:9;
 business (2)              64:18;70:12            closed (1)                  37:18;38:5,9;47:20;     29:12,13;40:8;66:18,
   9:3;32:10            cause (3)                    84:5                     61:12                   19,20;78:24
 Bye (1)                   22:1;27:13,13          closer (1)                condition' (1)          corner (1)
   75.11                causing (1)                  73:15                    26:14                   69:15
                           33:11                  CLOSING (4)               conditionally (1)       corresponding (1)
            C           cc (1)                       5:17;83:1,11,17          37:1                    33:17
                           14:18                  clothes (1)               conditions (7)          count (1)
Calendar (6)            cell (2)                     72:22                    23:14;24:25;26:7,       24:12
  5:5;25:17;26:22;         7:7;71:1               coaching (1)                9;27:10,12;31:6       counted (1)
  40:9;73:19,20         cellphone (1)                39:18                  conduct (3)               28:9
CALIFORNIA (9)             71:1                   Code (2)                    6:25;13:17;21:17      couple (3)
  6:1;9:6;10:7;11:5;    Central (7)                  21:16;45:13            conducted (3)             46:21;69:12;73:11
  13:1,5;17:4,6;76:5       17:23;18:9;32:14;      collective (7)              6:5;13:22;39:2        course (4)
call (8)                   44:2,4;47:9,10            13:23;24:2,20,23;      conducting (1)            35:9;39:20;61:10;
  18:4;19:19;44:3;      certain (3)                  31:12;32:15;34:21        6:11                    84:8
  45:8,9;71:4;75:4,7       23:16;41:6;71:11       collects (1)              conference (1)          COURT (8)
call-in (2)             certainly (1)                40:10                    39:15                   9:16;12:13;30:23;
  31:21;43:16              45:3                   column (1)                conjunction (1)           33:8,17,20,24;84:3
calling (1)             charge (5)                   44:3                     32:8                  cover (4)
  44:7                     9:20;13:7,20;          Combined (1)              connected (2)             23:18;30:20;33:21;
came (2)                   18:15;61:22               9:17                     33:22;34:3              34:3
  32:20;37:10           CHARGED (30)              commencement (1)          connection (2)          coverage (1)
camera (1)                 6:15;7:7,12,14,19,        14:11                    13:7;39:25              30:15
  72:22                    22;8:4;9:21,24;10:2,   comments (1)              consecutive (2)         covered (1)
can (56)                   6,10,13,15,17,20,22;      39:18                    24:11;26:22             14:9
  14:5;17:13;22:16;        19:15;39:11;66:7;      COMMERCE (11)             Consequences (2)        coworkers (1)
  30:9;32:13;36:23;        68:13;72:3;75:1;          6:1,17;13:3,4,8;         30:20;34:5              81:17
  37:19;38:10,11;39:4,     78:5;80:24;82:9,13,       70:1;72:1,2;76:5,7;    Consider (1)            craft (3)
  17;41:9,22,24;42:2;      16,19;83:3                78:21                    30:11                   13:25;25:4;42:3
  43:23;44:13;45:4,9, charges (4)                 Company (11)              consideration (1)       Crestline (4)
  19;46:24;48:2,8,9,10,    6:13;18:3;39:11;          8:20;13:24;15:8;         8:16                    10:7;12:25;17:3,6
  15;49:9;52:19,19;        83:23                     22:1;29:25;30:21;      considerations (1)      cross (2)
  53:3,17,17,19;54:4, charging (6)                   31:11;34:20;41:6;        27:24                   63:14;71:14
  21;55:1,8,8;62:19;       15:3,6,19;16:9;           60:22;61:10            considered (3)          cross-examine (2)
  65:22;66:17;67:14,       62:6;70:11             Company's (10)              14:13;15:22;84:6        19:12;65:22
  15,16;68:6;69:15;     cheating (1)                 17:22;20:16;23:10;     consistent (3)          curious (1)
  71:18;72:20;73:4,5,      67:21                     29:9;30:6;32:19;         6:19;13:11;14:11        42:1
  14;74:19;75:12,16;    child (3)                    35:5;38:7;41:15;       constitute (1)          current (4)
  77:20;79:21              25:19,20,23               47:18                    67:20                   9:7;10:8;11:6;
caption (4)             choose (3)                completed (2)             contact (2)               13:19
  18:15;28:12;38:25;       25:3;40:15;41:9           8:2;19:3                 32:13;81:11
  61:14                 chose (2)                 compliance (1)            contacted (1)                       D
card (1)                   40:20;41:12               67:1                     62:16
  16:20                 chronic (2)               comply (2)                contained (1)           Damn (6)
care (15)                  27:10;31:20               25:6;31:20               66:16                   56:8,11;57:9,12;
  7:13;25:21,22;        circumstances (1)         computer (6)              contending (1)            58:18,21
  26:17,18;27:3,6,12,      31:21                     48:2,3,10;52:7;          30:21                 Dan (3)
  20,21;28:3;32:6;      circumventing (1)            68:18;80:17            Continued (1)             70:17;74:17,20
  79:24;80:3;83:5          72:12                  concern (1)                 5:1                   Daniel (1)
carefully (1)           claimed (1)                  81:7                   continues (1)             8:25
  84:6                     34:2                   concerning (1)              27:7                  date (26)
Caregiver (1)           clarify (1)                  6:13                   Continuing (4)            18:9;22:4;44:3;
  23:21                    8:10                   concerns (1)                26:19;27:5,13,18        51:23;52:14;60:10,
careless (1)            class (1)                    81:11                  contractors (1)           11,12,18;62:9;65:3,3,
  83:22                    13:25                  concluded (1)               32:16                   5,21,21;70:17;71:3,
Carrolyn (1)            Cleanup (1)                  33:21                  conveniently (1)          11;73:12,16,17;74:2,
  81:5                     80:8                   concurrent (1)              31:1                    20;77:24;78:1;81:6
case (20)               clear (1)                    25:5                   conviction (1)          dated (1)
  16:10;22:17;23:8;        83:20                  condition (21)              33:20                   12:24
  28:19;29:1;30:12,25; clearly (1)                   6:20;13:12;25:24;      copy (16)               dates (2)
  31:22;33:8,11,18;        31:25                     26:2,13,15,23;27:16,     7:17;12:22;14:4;        65:23;83:21

Min-U-Script®                              ON THE RECORD 800-327-7274                                    (2) burden - dates
                                            ontherecord@roadrunner.com
                                                     Exhibit A-91                            UP_Dunger_000429
Case   2:18-cv-06374-PA-SS
In Re Investigation & Hearing of Document 35 Filed 04/22/19 Page 93 of 136 OFPage
                                                               TRANSCRIPT         ID #:1603
                                                                              PROCEEDINGS
THOMAS DUNGER                                                                                              November 17, 2017

 day (24)                   61:20                     76:15                     42:2                      70:3
   30:16;33:13,15;        determining (1)           draw (1)                 East (1)                   employes (1)
   39:15,16;40:15,16,       24:13                     51:18                     13:4                      35:6
   18,19,19,20,21;41:7;   develop (2)               drawn (1)                easy (1)                   employment (4)
   46:15;60:20;61:11,        6:12;13:6                21:18                     16:4                      9:13;24:10,13,14
   12;71:10;72:4,6;       device (1)                drdink (1)               EDC (1)                    end (3)
   74:10;79:13,19;80:7      48:2                      38:11                     42:2                      54:20;62:25;72:21
 days (20)                diagnoses (1)             Drive (7)                EDCS (5)                   ended (1)
   26:22;27:1,4;             81:4                     5:9;48:1,11;49:18;        5:5;40:9,9;50:16;         72:11
   30:17;32:8;33:17,17;   dialed (1)                  52:7;80:9;84:4            80:10                   ending (1)
   37:2;41:18,18;42:11,      69:3                   driving (2)              Edward (1)                    17:2
   17,18,19;43:25;        Diesel (5)                  33:14;34:3                9:24                    enter (7)
   47:21,23;72:13;           6:17;10:13;13:3,8;     drop (2)                 effecting (1)                21:2;29:8;37:21,
   73:22;81:10               78:21                    26:6;28:11                27:17                     23;44:20;46:18,19
 Dear (1)                 different (2)             drove (1)                effective (1)              entered (2)
   13:3                      17:12;52:17              33:13                     27:17                     37:25;82:18
 deception (1)            difficult (1)             due (5)                  either (2)                 entering (1)
   67:21                     30:14                    27:7,9,16;30:25;          36:5;72:5                 34:9
 deemed (1)               difficulty (1)              84:8                   elect (1)                  entire (3)
   24:15                    30:15                   DUI (1)                     24:17                     28:8;29:3;37:19
 defined (2)              dim (1)                     33:18                  elected (2)                entitled (2)
   25:15;26:12               53:20                  Dunger (72)                 14:14;40:18                13:25;47:19
 defining (1)             direct (1)                  5:10,18;6:13,14;       electrician (2)            entitlement (6)
   27:22                    20:13                     7:24;9:19,22,24;          72:1,2                    6:20;13:12;28:10;
 definition (3)           directly (3)                10:11,18;11:10;        eligibility (3)              41:9;47:24;61:13
   66:13,15;67:14           29:1;64:21,22             12:25;13:3;17:6;          23:18,25;38:4           EPE (1)
 Definitions (2)          discharge (1)               19:2,7;20:4,19;        eligible (7)                 39:2
   26:7;67:17               21:25                     28:18;35:13;36:6;         23:15;24:1,5;           episodic (1)
 delayed (1)              discipline (1)              37:9,15;38:8;39:2,        25:16;30:9;33:5;          27:13
   32:2                      32:3                     16;40:6;43:24;46:19;      40:16                   equal (1)
 delete (1)               discovered (1)              47:8,19;59:9,12,18;    else (10)                    24:15
   52:25                    20:10                     60:2;61:11,19;64:9,       44:8,13,17;45:8,9;      essential (2)
 Delivered (5)            discriminated (1)           14,21,23,24;66:5;         46:2,8;60:5;64:17;        26:1;31:4
   14:19,21;16:16;           30:22                    68:6,11;70:6,12;          71:4                    establish (11)
   17:3,25                discuss (3)                 71:6;72:3,5,14;        E-mail (4)                   23:10;29:8;30:6;
 denial (1)                  19:18;68:16;78:8         73:22;74:3,4,24;          17:10;18:6;74:17,         32:18;35:12;37:4,10;
   33:25                  discussion (2)              76:10,24;77:10;78:3,      19                        40:5;46:19,22;61:18
 denied (2)                  84:7,8                   15,19,20,23;79:2,8;    employed (4)               established (6)
   32:2;33:23             dishonest (9)               80:19;81:2;82:8,11,       6:18;12:9;13:9;           41:16;43:9,10;
 Department (1)              6:22,25;13:13,17;        20;83:11,25               24:7                      47:17,17,18
   43:15                     21:23;61:14;66:14,     D-U-N-G-E-R (1)          Employee (48)              establishes (2)
 department's (1)            16;67:19                 9:24                      5:10;9:1;10:1;12:5,       39:17,18
   25:8                   dishonesty (1)            Dunger's (3)                25;24:5,11,16,21;       establishing (1)
 depending (1)               67:14                    20:17;37:3;72:22          25:2,3,20,22,25;          39:24
   25:4                   dismissal (3)             Duration (2)                27:17;28:3,4,6,13,20;   ESTRADA (89)
 Derrick (2)                 13:19,21;22:1            25:9;32:6                 30:12,16,19,21;31:1,      5:19;7:13;10:22,
   14:18;18:7             DOB (1)                   during (7)                  5,19,22,23;32:1,7;        23,25,25;11:4,8,9,11;
 DESCRIPTION (1)             81:4                     8:14;24:8,23;             33:10,13,15,16,21,22,      12:23;14:18;15:1,3,
   5:4                    doctor (1)                  27:17;28:7;31:9;          23;34:1,2,16;35:10;       22;16:7,11;17:11;
 designate (1)               83:6                     34:18                     36:7;40:15;44:7;           18:7;19:2,5,8,10,14;
   46:15                  document (11)             duties (2)                  45:22;69:23;72:3          21:7,22;33:1;34:11,
 designated (1)              12:16;17:7,22,24;        28:15,23               employees (15)                12;37:21,22,24;
   33:4                     21:8,19;22:8,19;        duty (6)                    14:7;22:1;23:15;          38:14,15;39:10;40:2,
 designed (1)                35:17;37:5;40:22         22:2,3;25:11;             24:2;25:6,16;30:9;        3;42:4,6;43:13;
   30:8                   documents (10)              26:11;79:25;80:5          31:7,14;32:9,12;          44:23,25;45:2,7,12,
 desire (4)                  14:25;16:12;19:13;                                 33:5;34:22;67:20;          15,20,22,24;46:4;
   10:18;11:10;82:20;       29:7,7,8,14;35:13;                E                 76:7                      52:14,16;58:1;60:8,
   83:10                    49:23;82:18                                      employee's (10)              21;61:4,25;62:3;
 Detail (1)               done (2)                  earlier (3)                 23:23;25:4,19;            63:10,24;64:1,5;
   5:8                       51:13;75:8               62:19,19;79:1             28:9;30:24;31:1;          65:19;66:1,4,21;
 determine (3)            down (8)                  easier (1)                  32:5;33:5,19;36:16        67:25;68:2,7,10;
   6:12;13:6;20:9            26:6;27:24;28:11,        53:21                  employer (4)                 70:6;71:13,15;73:1,2,
 determined (1)              16;34:15;53:20;59:9;   easily (1)                  9:20;10:14;30:21;          10;74:23;75:16;

Min-U-Script®                               ON THE RECORD 800-327-7274                                    (3) day - ESTRADA
                                             ontherecord@roadrunner.com
                                                       Exhibit A-92                            UP_Dunger_000430
Case   2:18-cv-06374-PA-SS
In Re Investigation & Hearing of Document 35 Filed 04/22/19 Page 94 of 136OFPage
                                                              TRANSCRIPT         ID #:1604
                                                                             PROCEEDINGS
TH                                                                                                               t       t


   77:12,14,19;78:2;        8,8,9,11;80:9,14,19,       40:7;41:9                followed (2)               5,9,12,15,17;14:25;
  81:22,23;82:5,7;          21;84:4                 figure (1)                     83:3,8                  15:5,6,10,12,15,17,
  83:10,13,19             Exhibits (7)                 49:2                     following (4)              18,20;16:1,4,9,14;
E-S-T-R-A-D-A (1)           29:21;36:15;80:9,       file (1)                      6:24;13:16;25:18;        17:7,8,12,21;18:12,
   11:1                     12;83:20,22;84:3           50:19                      30:11                    14,17,20,23;19:1;
ethics (4)                exigencies (1)            files (1)                   foregoing (1)              20:4,6;21:6,23;23:1;
  29:25;32:10,20;           26:11                      52:7                        84:12                   29:24;32:25;33:2;
  35:3                    exigency (1)              fill (3)                    forgot (2)                 34:10;35:11,18;36:2,
evaluated (1)               26:8                       28:15,23;41:8               79:1;80:17              13,22;38:2,13;39:12,
  61:17                   exited (1)                FIN (1)                     formal (1)                 15;41:4;42:5;43:9;
even (2)                    69:1                       81:3                        6:11                    45:3,5,10,18;46:7,10,
  60:10,12                expense (1)               final (1)                   forth (2)                  13,17;49:1,4,7,8,17,
event (4)                   14:2                       61:21                       32:3;40:10              20,22,25;51:13;
   13:19;25:15;39:7,9     explain (2)               finding (1)                 forward (2)                52:15,17;54:20;
events (1)                                             30:15                       47:22;74:19             55:15;57:18,20,24;
  38:24                                             fine (4)                    foster (1)                 60:15,22,25;62:3;
Eventually (1)                      F                  32:24;34:12;38:12;          25:21                   63:4,6,9,12,20,22,25;
  33:19                                                 75:16                   found (1)                  64:6;65:25;66:2,6,
everybody (4)             Facebooli (12)            first (22)                     13:20                    13;67:14,24;68:9,12,
  32:25;55:25;57:1;          50:4;52:21;54:6,8;        8:10;17:12;20:11,        four (5)                    14,17,20,23;69:1;
  58:10                      56:1,3;57:2,4;58:11,      22;22:17;23:10;             16:19;42:23,23;          70:12;74:17,20
everyone (2)                 13;73:25;74:2             28:12;29:7,17;30:2;         44:12;51:6            G-L-E-N-N (1)
   12:21;72:5             Facility (7)                 34:6;37:4;39:1;          fraud (2)                  8:25
evidence (7)                 6:17;13:4,9;14:17;        48:21;51:21;52:9;           31:17;34:25           glimpse (1)
  20:18;33:25;48:13;         26:18;70:2;80:5           61:18;70:14;71:8;        frequency (1)              60:4
  61:17;62:23;63:20;      fact (2)                      73:12;75:24;78:23          32:6                  goes (2)
  84:6                       35:13;38:8             fishing (1)                 Friday (1)                 26:3;67:7
exact (6)                 facts (3)                     79:13                      71:6                  good (3)
  32:23;65:3;73:12,          6:12;13:6;61:18        fix (1)                     Front (7)                   34:1;68:7;69:12
  16,17;83:21             fails (1)                     55:3                       35:18,19;51:17;       governing (2)
Exactly (3)                  32:1                   flare-ups (1)                  53:19;70:18,20;         24:22,25
   18:12,17;47:15         fairly (2)                    33:12                      73:19                 grab (1)
EXAMINATION (8)              34:6;35:2              FMLA (109)                  full (13)                   75:14
  20:1;64:3;66:10;        faith (1)                     5:8;6:18,20,23;            8:23;9:23;10:24;      granted (1)
  69:18;73:8;75:21;          34:1                       13:10,12;20:12,13,         11:14;12:1;41:18;        38:3
   77:17;78:13            falsely (2)                   15,17;24:5,19,24;          42:6,9,10,11,19,19;   green (2)
examine (2)                  33:21;34:2                25:2,5,6,9,13;26:10;        69:21                    42:17,18
   19:12;82:17            familiar (1)                 28:4,9,12,14;29:9,10;    functions (2)            grounds (2)
exceed (1)                   46:20                      30:7,12,17,20,22,23,       26:1;31:4                31:17;34:25
  25:16                   Family (15)                  24;31:5,8,13,15,16,      further (3)
except (1)                   22:8;23:19,20;             17,19;32:2,4,5,12;         63:20;66:10;75:3                  H
   72:5                      25:11,13,14;26:11;         33:8,11,13,16,17,21,
Excessive (2)                28:3;30:4,5,8,10;          24;34:2,16,17,23,24,              G              half (1)
  8:17;32:5                  33:4,6;44:17              25;35:9,14,14;36:5;                                 9:15
exclude (1)               family-military (1)          38:4,8;39:16,22;40:6,    gathering (2)            hand (1)
  40:1                       23:17                      6,7,12,12,15,19,20;       61:17,18                 16:16
Excuse (3)                family-related (1)            41:9,10,12,13;43:10,    gears (1)                handed (1)
   5:13;81:1,9               23:17                      21,21,22;44:18;           47:14                    62:4
excused (4)               feasible (1)                  46:15,21;47:8,10,11,    General (1)              handwritten (1)
   19:17;63:4,11;            46:6                       12,19,24;61:12,13,        21:16                    14:19
  68:14                   Federal (2)                   13,19;71:6,6,7,9,10;    generated (1)            Hang (1)
exercise (1)                 31:25;38:4                 72:13;73:23;79:2,6,7,     61:22                    29:15
  39:2                    feed (4)                      12,16,18;80:4;83:5,7    generates (1)            happens (1)
EXHIBIT (50)                 54:1;55:21;56:22;      FMLA-related (1)              18:6                     52:10
   5:4;12:16,18;             58:6                       24:4                    gentlemen (1)            Hard (4)
  16:23;17:2,4,5,15,17;   feel (3)                  FMLA-Vacation (1)             6:9                      5:9;53:18;80:9;
  21:9,11,15;22:21,23;       22:17;23:4;39:8            13:14                   given (6)                  84:4
  23:2;29:18,19;35:20,    felt (1)                  FNP (1)                       8:5,15;14:5;41:7;      Elarrison (4)
  22;36:8,10,17,19;          28:25                      81:13                     61:21;82:15              5:11;59:15;72:1;
   37:11,11,15,25;        few (5)                   focus (3)                   giving (1)                 77:3
  40:23;41:1;43:3,5;         32:22;33:2;41:19;          22:13;30:9;33:6           8:18                   headquartered (1)
  47:1;48:21,24;49:7,        59:3;69:15             follow (2)                  Glenn (106)                6:10
   18,19;51:7,9;67:5,7,   fide (2)                      8:9;25:7                  8:20,22,25,25;9:2,     headquarters (1)

Min-U-Script®                                ON THE RECORD 800-327-7274                     (4) E-S-T-R-A-D-A - headquarters
                                              ontherecord roadrunner.com
                                                        Exhibit A-93                              UP_Dunger_000431
Case   2:18-cv-06374-PA-SS
In Re Investigation & Hearing of Document 35 Filed 04/22/19 Page 95 of 136 OFPage
                                                              TRANSCRIPT          ID #:1605
                                                                              PROCEEDINGS
                                                                                                          PloALember 17, 2017

   18:11                     6:12                    9:1;10:1;12:5,25;     indications (2)            nto (9)
 Health (28)               Hello (1)                 36:8;43:24;44:13;       43:21;66:2                 8:3;20:6,18;22:13;
   13:13;25:23;26:2,         69:6                    45:22;69:23;78:17     Indifference (1)             26:3;29:14;65:20;
   7,9,13,14;27:3,6,10,    help (3)                identical (1)             22:2                       68:3;82:18
   12,20,21,23;28:4,5;       49:9;70:6,17            35:2                  Indirectly (1)             ntoxicated (2)
   30:13;31:3,6;32:6;      helps (1)               identification (17)       20:5                       33:14;34:4
   36:3,4,4;37:16,17;        32:18                   12:18;16:24;17:17;    INDIVIDUAL (66)            ntroducing (1)
   38:4,9;47:20            Hence (2)                 21:11;22:24;29:22;      54:1,2,3,4,5,6,8,9,        8:3
 healthcare (2)              47:22;61:14             35:23;36:10,19;41:1     10,11,12,13,14,15,16;    nvestigating (1)
   26:19,25                hereto (16)               43:5;47:2;48:24;        55:20,21,22,23,24,         20:7
 hear (6)                    12:19;16:24;17:18;      51:10;67:11;80:15,      25;56:1,3,4,5,6,7,8,9,   nvestigation (31)
   53:8,17,18;73:4,5,        22:24;29:22;35:23;      21                      10,11,12,21,22,23,24,      6:11;7:1;8:3,4,12,
   14                        36:11,20;41:2;43:6;   identified (4)            25;57:1,2,4,5,6,7,8,9,     14;11:10,18,19,24;
 heard (2)                   47:2;48:25;51:10;       32:6;43:11;61:11,       10,11,12,13;58:5,6,7,      12:15;13:2,22;15:4,
   59:17;82:14               67:12;80:15,22          14                      8,9,10,11,13,14,15,        19;17:9;18:24;19:3,
 HEARING (224)             herto (1)               identify (8)              16,17,18,19,20,21,22       9,13;20:14;22:11,13;
   6:8,16;7:8,15,21,         21:12                   29:24;37:9;38:6,7;    individuals (2)              39:1;65:21;70:6,11;
   23;8:23;9:1,3,7,10,     Hey (1)                   59:3,14,21;62:19        50:18,25                   78:24;82:18;83:20;
   13,19,22,25;10:3,8,       46:2                  illness (1)             Information (8)              84:5
   11,14,16,18,21,23;      hiding (1)                26:14                   5:10;20:10;32:9;         nvolves (2)
   11:2,6,9,12,14,17,20,     72:20                 image (1)                 36:4;40:10;65:23;          26:16,24
   22;12:4,7,9,12,21,24;   high (1)                  52:9                    70:15;74:6               nvolving (1)
   13:5;14:8,11,13,14;       53:15                 immediate (1)           initial (2)                  26:20
   15:2,5,9,11,13,16,18,   highlight (1)             16:4                    38:3;70:16               issue (2)
   21,24;16:3,7,12,18;       32:22                 immediately (1)         injury (1)                   39:22;83:7
   17:1,14,20;18:10,13,    highlighted (2)           24:9                    26:15                    issued (1)
   15,18,21,24;19:2,7,       22:10,14              impairment (1)          Inpatient (1)                30:2
   11,16;20:3;21:8,14;     Hills (1)                 26:15                   26:17                    issues (2)
   22:7,19;23:1;29:16;       11:5                  imply (1)               input (1)                    30:1;45:7
   32:24;34:9,11,13;       himself (2)               46:10                   50:22                    item (19)
   35:16,19,25;36:7,14,      16:5;38:4             implying (1)            inquiry (2)                  21:18,23;24:5;
   23;37:21,23,25;         hired (1)                 46:7                    20:6,9                     25:9,11;26:6,21;
   38:12,14,16,21,22;        64:24                 important (1)           Instagram (4)                27:24,25;28:11,16,
   39:10,13,21;40:4,22;    Hold (2)                  20:15                    54:7;56:2;57:3;           18;39:1;46:18;52:6,
   41:14;42:6,8;43:2,8,      40:12;76:20           impossible (1)             58:12                     13,17,24;53:2
   14;44:23,24;45:1,4,     holiday (1)               28:6                  instead (1)                tems (6)
   11,13,21,23,25;46:5,      30:13                 improperly (1)             30:18                     21:18;22:14;23:3;
   9,12,16,24;47:4;        holidays (1)              30:19                 instructions (1)             26:4;28:25;40:5
   48:19;49:2,5,10,15,       32:8                  Improvement (1)            45:5
   21,24;50:1;51:5,12,     home (1)                  14:7                  i ntended (6)                            J
   15;52:23;54:23;55:6,      33:14                 incapacitation (4)         23:18;31:8;34:17,
   13;56:16;57:17,19,      homie (4)                 27:7,9,14,15             25;46:14;51:21          jail (2)
   21,25;59:1;60:8,13,       54:15;56:10;57:11;    incapacity (4)          i ntentional (1)             33:15,24
   16,24;61:3,4,5,7,25;      58:20                   26:21,23;27:2,4          31:17                   January (1)
   62:2,12,14;63:2,7,11,   Hopefully (1)           include (1)             i nteract (1)                42:18
   18,23;65:18,22;66:3,      75:4                    51:4                     76:6                    Jassier (4)
   5,12,20,22;67:6,16,     HOS (1)                 includes (1)            i nteracted (5)              5:11;59:15;71:25;
   22,25;68:5,8,10,11,       14:9                    27:12                    64:23;65:1;72:14,         77:1
   14,19,22,25;69:3,7,9,   hospice (1)             including (5)              16;76:9                 job (1)
   12,19;70:9;71:13,14,      26:17                   14:3;23:19,21;        interest (1)                 31:4
   16;72:24;73:2,3;        hospital (1)              25:14;32:16              21:25                   jobs (2)
   74:12,14,16,20,22,23,     26:17                 indicate (3)            i nterested (1)              33:5;41:8
   24;75:2,7,11,15,17,     hostility (1)             39:8;43:25;47:23         67:18                   John (8)
   23;76:16,20;77:12;        21:24                 indicated (6)           i nterfered (1)              5:12;14:21;52:10,
   78:3,6,14;80:8,17,25;   hours (7)                 16:2,5,15;47:9,1 I,      30:22                     21;71:24;72:20,23;
   81:16,22,24;82:4,8,       6:17;13:5,9;14:9;       12                    i ntermittent (10)           77:5
   10,12,14,17,20;           24:8;74:3,4           indicates (4)              24:14;28:8,17,19,       John's (1)
   83:10,14;84:2,5         HR (1)                    17:24;20:19;42:15;       21;31:19;33:10;37:1,      72:21
 hearsay (4)                32:13                    44:1                     1,17                    joke (1)
   15:22;60:9,21;62:3                              indicating (3)          i ntermittently (1)          46:3
 heath (1)                              I            37:16;46:13;52:18        28:1                    Juan (8)
   6:21                                            indication (2)          i nterruptions (1)           10:22,25;12:21;
 held (1)                  ID (10)                   43:20;51:24             8:17                       14:18;17:10;18:7;

Min-U-Script®                                ON THE RECORD 800-327-7274                                       (5) Health - Juan
                                              ontherecordroadrunner.com
                                                       Exhibit A-94                           UP_Dunger_000432
Case   2:18-cv-06374-PA-SS
In Re Investigation & Hearing of Document 35 Filed 04/22/19 Page 96 of 136 OFPage
                                                              TRANSCRIPT          ID #:1606
                                                                              PROCEEDINGS
THOM-AS-DLINGER--                                                                                         November 17, 201-7--

   21:6;43:12                 12;27:23;28:1,2,5,8,       49:25;52:17;67:24      12:18;16:23;17:17;      67:18
 judgement (1)                9,14,17,17,19,21;       looking (11)              21:11;22:23;29:21;     midnight (1)
   8:11                       30:4,8,17;31:2,5,7,        17:2;37:8;50:2,3,      35:22;36:10,19;41:1;    17:23
 July (4)                     15,16,19;32:2,7;33:4;      21;51:16,17;54:23;     43:5;47:1;48:24;       might (1)
   30:13,16,17;31:5           34:2,24;35:14;37:1,1,      77:23,25;83:21         49:17;51:9;67:8,11;     53:20
 jump (2)                     17;38:4;41:10;68:17     loss (1)                  80:8,10,14,21          Military (8)
   34:14;41:24             leaves (1)                    83:25                 marking (2)              23:20,21,22,24;
 June (2)                     36:5                    lot (1)                   41:4;51:14              25:12,14;26:4;27:23
   30:14;42:18             led (1)                       32:21                 matches (1)             minutes (4)
                              39:9                    LR (1)                    17:4                    41:20;55:2;69:13,
            K              legitimate (2)                32:17                 matter (1)               15
                              33:13,23                lying (1)                 20:7                   misconduct (1)
 kind (10)                 Lemus (10)                    67:21                 maximum (1)              21:24
    38:13;39:17,19;           5:12;14:21;18:1;                                  28:13                  mispronouncing (2)
    41:5;47:6,14;50:11;       52:10,21;64:16;                   M              may (24)                  11:23;70:10
    53:22;55:14;73:5          71:24;72:20,23;77:5                               7:17;8:6;13:21;        missed (1)
 knew (1)                  length (3)                 machinist (5)             16:4;23:15;24:17;       28:8
    60:6                      10:16;12:10;70:3         6:18;13:10;14:19,        25:3,3,17;27:12,16;    missing (1)
                           letter (5)                  21;71:25                 28:1;31:8,16;32:1;      43:20
            L                 35:16;37:15,19;         Mader (9)                 34:17,24;37:2;39:8;    Mission (1)
                              38:3;61:22               6:9;15:1;19:6;           40:15;49:5;61:8;         11:5
 labor (2)                 light (2)                   21:19;69:9;77:14;        81:7,10                misuse (3)
    32:16,17                  53:19;55:14              81:23;83:13;84:1        maybe (4)                31:17;34:25;61:13
 Ladies (1)                limited (1)                mailing (3)               45:16;52:19;53:19;     modified (1)
    6:9                       23:15                    9:7;10:9;11:6            67:3                    45:16
 laid (10)                 line (8)                   Mailings (2)             McNutt (1)              moment (2)
    39:16;44:1;47:8,          21:18;32:11;41:16;       16:13;18:25              81:5                    22:20;63:8
    21;71:6,6,9,9;73:22;      43:11,14,15;45:15;      maintained (1)           mean (5)                month (3)
    79:7                      51:18                    24:11                    7:10;37:6;45:6;         37:2;45:16;81:19
 Langdon (1)               link (1)                   maintenance (2)           64:13;83:3             months (3)
    11:4                      22:5                     12:8;76:3               meaning (1)              24:7,10,15
 L-A-N-G-D-O-N (1)         list (1)                   makes (1)                 8:14                   more (8)
    11:4                      46:20                    37:14                   means (4)                 18:24;26:21,25;
 language (1)              listed (1)                 making (1)                26:14;31:10;34:19;       31:4;32:9;41:5;
    43:19                     70:11                    45:8                      66:14                   56:16;57:24
 laptop (1)                listen (1)                 Male (1)                 mechanic (3)            Morikawa (12)
    48:18                     77:6                     81:3                      10:13,13;78:21          11:13,13,16,16,19,
 last (16)                 little (10)                Man (10)                 mechanism (3)            20,21,21;70:8,8,9;
    8:24;9:23;10:24,          39:24;41:5;47:14;        54:16;56:7,11,12;         43:15;53:20;67:1        75:14
    25;11:15,16;12:2;         53:21;55:8;57:23;         57:8,12,13;58:17,21,   media (1)               M-O-R-I-K-A-W-A (1)
    36:16;44:12,12;           59:11,22;61:8;72:22      22                        52:22                   11:16
    45:16;46:21,21;        live (10)                  manager (6)              medical (16)            morning (2)
    69:21;70:7,10             52:21,21;54:1;           9:12;14:17;32:11,         6:19;13:11;22:9;        79:25;80:1
 later (1)                     55:21;56:22;58:6;        11;33:19;70:1           23:16,20;25:14;        moving (1)
    8:12                      60:19;61:2;73:25;       manager's (1)              26:11;30:4,5,8,10;      72:21
 lawful (2)                   74:2                     34:1                     33:4,7,11;36:5;44:16   MRM (1)
    31:16;34:24            Lizotte (1)                Managing (1)             medically (1)             81:2
 laying (3)                   81:13                    66:25                    28:2                   multiple (1)
    46:2;72:12;79:12       load (1)                   mandatory (2)            meeting (1)              27:21
 layoff (12)                  49:4                      14:8,10                  24:14                 museum (1)
    33:16;40:6;41:16;      location (2)               manner (2)               member (2)                69:14
    43:10,14,15,25;47:8,      6:16;13:8                6:19;13:11               28:3;44:17             must (12)
    9;79:6,16,18           Locomotive (6)             MAPS (5)                 member's (1)              7:2,5,16;14:3,5;
 lead (2)                      9:12;12:8;14:17;         13:18;66:16,23,24,       33:6                    22:1;25:1,6;27:18;
    6:9;38:24                 70:1;76:3;78:22          25                      mental (1)                28:20;31:20,23
 least (4)                 Log (2)                    mark (20)                  26:15                 MVS (1)
    24:7,8;27:3,11             45:20,21                 12:16;16:21;17:14;     met (1)                   5:6
 leave (64)                longer (1)                  21:9;22:17,20;29:16,      25:1
    7:19;22:9,12,15;          60:7                      18,19;35:20;36:8,14,   mic (1)                           N
    23:19,19,20,20,21,23, long-term (1)                 17;40:23;43:2;46:24;     6:9
    24;24:5,9,17,19,22,       27:16                    48:21;51:7;67:8;        Michael (3)             name (25)
    24;25:1,2,4,5,5,6,7,8, look (6)                     80:18                    6:5;12:3;76:1           8:23,24;9:4,23,23;
    9,12,13,17;26:4,10,       29:15;37:8;48:10;       marked (21)              middle (1)                10:5,24,24,25;11:1,3,

Min-U-Script®                                  ON THE RECORD 800-327-7274                               (6) judgement - name
                                                ontherecord@roadrunner.com
                                                         Exhibit A-95                          UP_Dunger_000433
Case   2:18-cv-06374-PA-SS
In Re Investigation & Hearing of Document 35 Filed 04/22/19 Page 97 of 136 OFPage
                                                               TRANSCRIPT         ID #:1607
                                                                              PROCEEDINGS
THOMAS DUNGER                                                                                             Nove mher 17, 2017

   14,15,16,23;12:1,2;     6:1,8;16:17;17:3,        23;8:23;9:1,3,7,10,        34:24;41:6;50:19,25;     4,6,8,9,11;19:17,20;
   37:3;69:21,21;70:7,     25;18:2;61:17,21,22;     13,19,22,25;10:3,8,        51:21;59:20;67:18        62:18;75:13;76:1;
   10;75:12,24;78:17       84:9                     11,14,16,18,21,23;       open (1)                   77:13,20;78:4,6,10
 narrate (2)             number (45)                11:2,6,9,12,14,17,20,      7:2                    P-A-D-I-L-L-A (1)
   50:9;57:20              9:1;10:1;12:5,16,        22;12:4,7,9,12,21,24;    opening (7)                12:3
 narration (2)             18;14:6;16:23;17:2,      15:2,3,5,6,9,11,13,16,     8:2;14:24;16:12;       Padilla's (1)
   53:14;55:16             4,15,17;21:9,11;         18,19,21,24;16:3,7,        17:7;18:19,22;19:3       49:9
 Nebrasaka (1)             22:23;23:2;29:18;        10,12,18;17:1,14,20;     Operating (1)            PAGE (13)
   6:11                    35:22;36:8,10,17,19;     18:10,13,15,18,21,         21:16                    5:4,17;29:17,19;
 necessary (5)             40:23;41:1,6,11;         24;19:2,7,11,16;20:3;    opportunity (3)            36:6,16,25;37:8,9,11;
   8:10;28:2,14,22;        42:21,23,25;43:3,5,      21:8,14;22:7,19;           8:5;28:23;82:17          43:12;51:21;67:19
   30:11                   24;47:1;48:21,24;        23:1;29:16;32:24;        ops (2)                   ages (3)
 need (15)                 49:7;51:9;67:11,22;      34:9,11,13;35:16,19,       9:12,12                   16:19,19;36:24
   15:25;16:5;23:7;        69:4,23;78:18;80:14,     25;36:7,14,23;37:21,     optioned (1)             p aid (13)
   24:10;27:19,19;         19,21;84:4               23,25;38:12,14,16,         40:17                     24:18,22;25:1,4,5,
   37:20;52:24;53:1;     Numbers (1)                21,22;39:10,13,21;       order (3)                   7,8;40:13,15,18;
   55:1,6;63:8;74:19;      29:21                    40:4,22;41:14;42:6,        25:1,5;83:23              41:13;43:22;47:11
   75:5;82:5                                        8;43:2,8,14;44:23,24;    organization (2)         pain (2)
 needed (2)                           0             45:1,4,11,13,21,23,        13:24;15:14              79:20;80:4
   25:22;37:10                                      25;46:5,9,12,16,24;      Organization's (1)       painful (1)
 needing (1)             object (1)                 47:4;48:19;49:2,5,10,      63:14                    33:12
   31:19                   61:25                    15,21,24;50:1;51:5,      original (2)             paper (2)
 negligence (1)          objection (17)             12,15;52:23;54:23;         16:16;84:3               54:22,24
   21:25                   8:10,13,15;15:1,2;       55:6,13;56:16;57:17,     others (2)               paperwork (1)
 negotiations (1)          16:8;39:10;40:2,3;       19,21,25;59:1;60:8,        51:1,2                   44:25
   32:16                   44:23,24;60:8;61:4,      13,16,24;61:3,4,5,7,     otherwise (5)            paragraph (1)
 new (1)                   5;62:2,12;71:13          25;62:2,6,12,14;63:2,      24:24;28:15,23;          34:5
   46:23                objections (6)              7,11,18,23;65:18,22;       31:11;34:20          parched (1)
 next (14)                8:6,7,8,9,17;19:4         66:3,5,12,20,22;67:6,    ought (1)                38:13
   22:8;29:6;33:15;     observer (1)                16,22,25;68:5,8,10,        22:12                Pardon (1)
   34:5;35:12;36:6;       11:23                     11,14,19,22,25;69:3,     out (28)                 42:5
   38:10,23;40:5;43:11; Observing (2)               7,9,12,19;70:9,11;         15:12;32:20;34:14;   parent (1)
   46:18;52:17;53:2;      11:19;75:17               71:13,14,16;72:24;         36:2;38:3;43:23;       25:23
   81:9                 obtain (1)                  73:2,3;74:12,14,16,        49:2;50:15,15;51:23; parentheses (1)
 night (3)                14:8                      20,22,23,24;75:2,7,        52:1;53:19;54:9,11;      42:24
   16:16;40:7;79:25     obtained (3)                11,15,17,23;76:16,         55:4,8,14;56:4,6;      part (5)
 nights (1)               14:10;47:22;50:6          20;77:12;78:3,6,14;        57:5,7;58:14,16;         18:21;24:12,18;
   40:7                 occasion (3)                80:8,17,25;81:16,22,       59:18;68:20;79:10,       67:7,7
 noise (1)                27:4;31:2;64:23           24;82:4,8,10,14,17,        13;80:6                 articipant (1)
   64:13                occupation (2)              20;83:10,14;84:2         outbursts (1)              11:24
 None (1)                 10:12;78:20             Omaha (2)                    8:17                    articipate (1)
   81:4                 occur (1)                   6:10;18:11               outlines (1)               14:13
 Nope (1)                 37:2                    once (1)                     23:14                   arts (1)
   67:16                occurred (4)                53:3                     over (4)                   22:10
 nor (1)                  39:15;51:25;52:2,       one (34)                     62:4;65:1;81:15,18     pass (1)
   83:20                   11                    7:23;17:13;19:5; • overlooked (1)                      45:13
 normal (1)              o'clock (3)             27:3;29:17,18;30:2;    31:1                           asscode (1)
  25:7                     60:11;63:3;84:9       31:4;32:18,19;33:12; own (7)                           44:19
note (7)                October (7)              34:6;35:25;36:7,8;     14:1;23:23;28:5;              password (2)
  16:8;36:25;39:12;       39:3,5;40:8;42:18;     39:21;40:1;41:17;      33:6;37:17;38:5,9               44:11;45:22
  80:8,18;83:6;84:2       52:1;61:1;65:7         43:3,20,21;50:25;                                    passwords (1)
noted (6)               off (27)                 51:5,16,22;52:10;               P                      44:10
  8:15;19:7;38:25;        6:5;7:19;23:16;        56:16;57:24;60:9;                                    'atient (2)
  61:5;62:8,12            31:10;34:19;38:19;     64:16;66:18;67:18,   Pacific (13)                       81:2,8
Notice (19)               39:16;41:7,11;42:25;   18;73:12               6:10;9:16,17,18;              p atterns (1)
  8:4;12:15;13:2;         44:1;46:2;47:8,21,   one-page (3)             10:15;12:11;18:10;               32:7
  16:15,16;17:9;18:4,5,   23;49:13;55:5,11;      12:16;21:8;40:22       24:2;33:9;70:4;               paY (7)
  24;20:14;21:4,17;       63:4,16;71:6,6,9;    ones (1)                 73:24;78:21;83:3                 23:16;24:21;25:2;
  28:12,13;31:23;32:1;     72:12;73:23;79:7,12   50:20                Pacific's (4)                      40:10,12;41:12;
  38:25;61:15;78:24     office (1)             online (4)               24:21;25:7;31:13,                47:13
notified (1)              81:8                   22:6;35:6;45:9,17      20                            payroll (1)
  84:7                  OFFICER (223)          only (11)              Padilla (20)                      24:11
NOVEMBER (10)             6:8,16;7:8,15,21,      7:3;21:17;31:7,16;     6:6;11:25;12:1,3,3,           people (7)

Min-U-Script®                              ON THE RECORD 800-327-7274                                    (7) narrate - people
                                            ontherecord@roadrunner.com
                                                     Exhibit A-96                              UP_Dunger_000434
Case   2:18-cv-06374-PA-SS
In Re Investigation & Hearing of Document 35 Filed 04/22/19 Page 98 of 136OFPage
                                                              TRANSCRIPT         ID #:1608
                                                                             PROCEEDINGS
THOMAS MINCER                                                                                          November 17, 20-1-7--

   41:6;43:16;50:12,      placement (1)             post (2)                 8:14;84:12               38:8
   19;52:10;60:19;          25:20                     73:25;74:3           process (2)              quick (1)
   62:20                  places (1)                posted (5)               46:20;72:12              29:15
 per (1)                    59:3                      35:4,5;50:4;52:20,   produce (1)              quiet (1)
   27:11                  planned (1)                 21                     45:4                     73.5
 perform (2)                30:13                   postponement (5)       production (1)
   25:25;31:4             play (8)                    14:3,5,24;15:13,17     41:7                                R
 performance (1)            53:3,10,13;55:15;       postponements (1)      Professionals (1)
   22:2                     57:24;59:3;76:12,13       18:25                  66:25                  Rachel (2)
 period (12)              playing (11)              Prado (5)              proof (1)                  12:13;84:3
   24:9,15,24;26:21,        53:6,24;54:18;            70:25;74:9,10,12,      31:5                   Rail (1)
   23;27:9,15,20;31:9;      55:18;56:14,19;           16                   property (1)               14:7
   34:18;39:23;61:16        57:15;58:3,24;59:7;     preceding (1)            61:1                   Railroad (5)
 periodic (1)               76:18                     24:9                 protect (2)                6:10;10:15;12:11;
   27:10                  please (20)               preformed (1)            30:8;33:5                22:9;24:2
 periodically (2)           8:6,23;9:4,23;10:4,    79:25                   protected (1)            railroads (1)
   29:25;35:6               24;11:3;12:1;13:3;   pregnancy (1)               45:23                    9:17
 periods (1)                19:17;31:12;37:24;     27:8                    prove (1)                railroad's (1)
   23:15                    39:4;68:14;75:15,24; prepare (1)                 83:23                    66:15
 permanent (1)              78:7,17;81:9,10        63:8                    proves (1)               raise (1)
   27:15                  plugged (1)               prepared (1)             64:14                    8:5
 permit (2)                 68:20                     15:20                provide (9)              raised (1)
   32:4;33:5              PM (10)                   preparing (1)            28:13,20,22;31:8,     8:9
 permitted (1)              14:22;32:14;51:25;        17:21                  23;32:1;33:25;34:17; Randy (4)
   7:2                      52:3,12,20;65:9,15;     present (13)             63:21                  11:13,14,16;49:4
 person (7)                 71:8;73:24                8:3;10:4,19;11:2;    provided (2)             rather (2)
   7:23;41:8;44:7;        PO (4)                      14:1;20:11,12;47:16;   27:1;74:13               27:13;41:24
   59:14,20;77:4;80:5       10:6,7;12:25;17:6         50:11;62:4,24;71:21; provider (7)             RE (1)
 Personal (9)             point (9)                   82:11                  26:19;27:3,6,12,20,      36:3
   7:1,2,3,5,6,8;24:16;     34:14;38:3;51:23,       presented (2)            21;32:7                reached (3)
   30:10,16                 25;60:5;61:20;62:7,       19:13;70:12          provisions (3)             14:5;16:2;84:7
 pertain (1)                11;83:24                prevent (1)              13:23;24:1,23          read (19)
   23:4                   points (1)                  31:22                PT (1)                     20:25;21:15;22:12;
 pertinent (3)              33:2                    prevents (1)             14:22                    29:14;30:6;34:5,7,8,
   22:11;39:8;51:4        policies (5)                44:7                 pub (1)                    9;37:19,21,23;38:1;
 phase (1)                  24:22;25:7;31:12;       previously (3)           33:14                    39:18;40:14;41:10;
   8:2                      47:17;83:4                72:6,15;76:10        published (1)              67:15,16;80:24
 phone (15)               policy (38)               print (1)                71:4                   reading (3)
   14:6;15:24;16:1,2;       6:24;13:16,18;            51:21                pull (1)                   8:3;23:3,12
   44:18;45:8,9,15,18;      20:12,13,15,16,20;      printed (1)              73:20                  reads (2)
   55:6;62:15;71:1;         22:9,13;23:9,10,11,       51:18                pulled (1)                 30:3;32:21
   73:20;74:1,19            12,14,18,22,23;24:1;    prior (1)                37:4                   ready (5)
 phoned (1)                 29:3;31:7,13;32:3,10,     14:10                purpose (7)                15:18;16:9;19:18;
   43:9                     12;34:6,15,21;35:9;     privy (1)                11:17;23:12,13;          48:10;59:2
 phone-in (2)               38:6,7;40:14;41:10;       47:21                  31:8,16;34:17,24       real (1)
   44:14;46:8               44:17;47:18;61:13;      probably (6)           purposes (1)               29:15
 phones (1)                 66:16,23                  7:25;32:22;34:6;       24:13                  really (6)
   7:7                    portion (1)                 36:25;46:14;68:23    pursuant (1)               18:5;26:4;46:1,7;
 photograph (1)             77:6                    procedural (1)           24:21                    53:1;73:14
   50:3                   portions (1)                24:25                put (2)                  reason (8)
 photos (1)                 22:16                   procedure (2)            64:6;70:17               7:5;8:11;14:4;
   51:24                  position (9)                8:8;45:2                                        36:24;40:7;47:9,24;
 physical (1)               14:9;20:16;23:11;       procedures (5)                      Q             62:22
   26:15                    26:1;29:9;30:7;           23:14;25:8;31:21;                             reasons (9)
 physically (1)             32:19;38:7;47:18          83:4,8               qualified (1)              23:17;25:14,18;
   28:6                   possession (2)            proceed (5)              62:19                    28:20;34:20;39:17;
 picture (3)                49:5,19                   15:19;16:9,9;19:8;   qualifies (2)              41:7;43:25;80:4
   52:18;60:7;64:20       possibility (1)             61:20                  24:14;28:18            reassign (2)
 pictures (4)               46:1                    proceeded (1)          qualify (1)                28:15,23
   50:12,15,18;80:11      possible (3)                61:22                  35:14                  recall (10)
 place (7)                  6:24;13:15;46:6         proceeding (1)         qualifying (8)             68:15;70:17;78:8;
   15:8;71:5,8;72:5,7;    possibly (1)                69:1                   23:16;25:14;26:8,        79:9,10,12,12;81:18,
   74:21;83:4               17:9                    proceedings (2)          10;30:10;33:6;37:17;     20,21

Min-U-Script®                                 ON THE RECORD 800-327-7274                                        (8) per - recall
                                               ontherecord@roadrunner.com
                                                       Exhibit A-97                            UP_Dunger 000435
Case   2:18-cv-06374-PA-SS
In Re Investigation & Hearing of Document 35 Filed 04/22/19 Page 99 of 136OFPage
                                                              TRANSCRIPT         ID #:1609
                                                                             PROCEEDINGS
THOMAS DUNGER

 receive (7)                 29:9;32:19;38:7         83:12                      25;19:2,12,16;20:4;     30:11;32:18
   18:1;24:21;25:2;        Regarding (7)           representing (2)             21:3;23:1;29:16;      Scharf (4)
   27:21;70:14,24;           8:8;32:15;44:25;        13:25;15:7                 30:22;35:8,11,16;       5:11;59:15;72:1;
   78:23                     45:1;65:23,23;74:9    reproduce (1)                 37:14;38:16,22;        77:3
 received (10)             regardless (1)            37:7                       39:13;40:4,22;41:21;  schedule (4)
   6:20;13:12;37:16;         41:10                 request (5)                  42:8,9,14,20;43:2,8;    28:2,20,21,22
   52:1,3;60:18,25;61:2,   regimen (1)               7:17;14:2,4;32:4;          44:3,15;45:25;46:12,  scheduled (3)
   15;70:25                  27:5                    83:24                       16,16,24;48:14;49:7,   30:15,20;72:6
 receiving (1)             registrations (1)       requested (6)                 15;50:1,17,21,24;    School (2)
   27:19                     31:25                   6:22;13:14;15:13,           51:5,20;52:5;53:14;    5:13;81:1
 recent (2)                regulations (1)           17;30:17;47:13              55:7,13;56:16;57:17; Scope (1)
   33:8;64:23                32:4                  requesting (1)                59:1,13,25;60:24;      23:25
 recently (1)              related (3)               25:8                        61:7,23;62:13,23,23; Scott (1)
   45:16                     23:17;36:4;39:7       required (3)                  63:2,4,11,18,23;       81:13
 recertification (1)       relates (2)               24:17;25:3;28:3             66:13,24;67:22,25,   screen (1)
   32:5                      26:10,11              requirements (3)              25;68:8;70:18,18;      74:18
 recess (7)                relating (3)              14:12;24:25;28:12           71:3,8;72:14,25;     screenshot (1)
   38:17;49:11;55:7;         26:23;33:8;36:4       requires (2)                  73:19;75:2,3,7,12,17;  74:1
   63:3,13;81:25;82:1      Relations (1)             14:7;27:10                  76:6,9,20;78:6,7,15, sealed (1)
 recognize (8)               32:17                 requiring (1)                 20,23;79:1,8,19;       55:14
    50:12,20;52:11;        relationship (1)          33:12                       80:18;82:4;84:2      search (5)
    64:19;65:2;76:21;         50:23                reserve (1)                righty (8)                36:1,6,7;37:4,11
   77:4,7                  released (1)              23:24                       20:21;22:7;29:2;     searched (2)
 recollect (1)               33:15                 residential (1)               69:20;70:5;71:11,23;   33:20;43:24
    51:3                   relevant (6)              26:18                       72:24                second (9)
 recollection (1)            22:17;33:3;39:13,     resides (1)                rolling (3)               18:4,5;32:19;
    79:19                     19,22;51:19            17:23                       25:17;31:9;34:18       36:25;37:8;41:17;
 recommend (1)             remain (3)              resources (1)              room (2)                  51:12;71:10;73:21
    67:3                      19:17;68:15;78:7       48:20                       12:13;48:20          Section (2)
 record (22)               remaining (1)           Respectfully (1)           rotate (1)                26:9;27:22
    6:5;7:4,11,14,21;         80:6                    14:15                      52:19                security (1)
    8:4;9:4;10:4;11:3;     remember (4)            responded (1)              RSIA (1)                  44:19
    12:12;15:6;16:8;          79:11,14,20;81:18      33:22                       14:12                seemingly (1)
   29:14;38:19;49:13;      reminded (2)            responsibility (4)         rule (10)                 44:13
    55:5,11;61:6;62:13;       31:14;34:22             6:12;13:6;31:14;           18:20;20:23,25;      sends (1)
    63:16;68:3;75:25       rendering (1)              34:22                      21:1,3,17;22:4,5;       18:6
 recorded (2)                 31:3                 rest (9)                      67:4,5               Senior (2)
    77:21,24               renumber (2)               14:8,10;27:22;          rules (4)                  14:17;70:1
 recorder (2)                 67:6;80:11              32:8;33:12;35:2;           6:24;13:16;21:17;    sense (1)
    7:6,9                  reoccurring (1)            72:6;80:7;81:15            67:1                    37:14
 recorders (1)                33:11                result (3)                 ruling (3)              sent (5)
   7:2                     Rep (2)                    13:21;31:3;37:12           8:11,12,13              16:15;17:10,24;
 recording (10)               14:21;71:25          results (1)                                           18:8;74:17
    7:1,3,4,16,16,17,      repeat (1)                 27:5                               S            sentiments (1)
    18,24,25;8:1              32:23                retain (3)                                            39:19
 recordings (1)            report (3)                 49:5,18;84:4            Safe (1)                separate (3)
    7:5                       13:3;32:9;43:23      return (3)                   36:3                    23 :22;29:7;49:23
 records (2)               reported (1)               28:6;80:7;81:10         Safety (2)              separately (1)
   33:20;80:10                22:2                 returned (1)                 6:5;14:7                29:17
 red (1)                   reporter (4)               74:4                    same (12)               serious (18)
    42:19                     12:13;57:23;76:15;   returning (1)                18:5,15;26:23;           6:19;13:11;25:23;
 reduced (3)                  84:3                    30:18                     47:10,12;52:18,20;      26:2,7,9,13,14;27:10,
    28:1,19,21             Reports (1)             review (2)                   53:9;59:23,25;60:1;      22;28:4,5;30:10,12;
 reedy (1)                    5:6                     8:16;31:13                80:4                     31:3,6;33:7;47:19
    19:8                   represent (1)           reviewed (1)               Saturday (13)           service (8)
 referenced (1)               11:10                   83:19                     52:11,15,20;60:11,       9:13;10:16;12:10;
    21:3                   representation (1)      reviewing (1)                19,20,23;65:5,9,9,15;    14:9;24:8;32:13;
 references (1)               14:1                    21:21                     71:5,7                   70:3;83:25
    21:18                  representative (3)      right (112)                save (2)                services (3)
 referred (1)                 8:5;10:19,21            8:20;9:10,19,22,          52:24;53:1               6:21;13:13;37:16
    20:13                  representatives (1)        25;10:3,8,11,14;11:9,   saying (5)              set (1)
 regard (6)                   18:7                    20,22;12:12;15:9,18;      64:9,13,14,15,17         32:3
    20:16,17;23:11;        represented (1)            16:18;17:1,14;18:18,    scenario (2)            setup (1)

Min-U-Script®                                ON THE RECORD 800-327-7274                                    (9) receive - setup
                                              on therecord@road run ner.com
                                                       Exhibit A-98                             UP_Dunger_000436
Case   2:18-cv-06374-PA-SS
 In Re Investigation & Hearing of Document 35 Filed 04/22/19 Page 100 of 136OFPage
                                                                TRANSCRIPT         ID #:1610
                                                                              PROCEEDINGS
THOMAS DUNGER                                                                                           —November 17, 2017

    68:18                     36:2                  stay (2)                    Success (1)             third (2)
 Seven (1)                 snuck (1)                   75:6;80:6                  67:1                     52:24;71:25
    64:24                     51:22                 Steffel (31)                sued (1)                Thomas (14)
 several (2)               social (2)                  14:16;15:3,9,23,           30:21                    5:10;6:13;9:24;
    46:21;72:16               44:12;52:22              24;50:6;52:1,3;          summarize (2)              12:25;13:3;17:6;
 severe (1)                somebody (6)                60:25;61:15;62:5,5,        47:6;61:8                72:3,5,11,20;73:22;
    80:3                      44:8,13,17;45:8,9;       14;65:22;69:6,7,8,1 I,   summarizes (1)             77:10;78:19;81:2
 Sex (1)                      46:7                     14,22;73:1,5,11;74:7,      33:8                  three (7)
    81:3                   someone (2)                 13,15,17,25;75:2,6,      supervise (1)              26:21;37:2;49:22,
 sheet (1)                    36:25;46:1               10                         20:4                     23,25;51:5;52:7
    70:19                  someplace (1)            S-T-E-F-F-E-L (1)           supervision (2)         throughout (1)
 shift (3)                    60:5                     69:22                      27:6,18                  82:11
    47:14;71:8,25          somewhere (2)            Steffel's (1)               Supervisor (3)          timekeeping (1)
 shifts (1)                   45:5;60:6                69:3                       12:8;61:1;76:3           40:9
    30:15                  soon (1)                 Steffle (1)                 supply (1)              timeline (5)
 shop (1)                     31:23                    67:23                      83:22                    38:24;70:16,19,21,
    9:12                   sorry (4)                step (1)                    support (2)                22
 short (10)                   11:12;71:18;73:14;       28:16                      6:9;35:13             timely (1)
    38:11,17;48:9,15;         79:17                 step-by-step (1)            supposed (3)               32:1
    49:8,10;55:7;63:3,     sort (2)                    64:7                       65:14,14;83:5         times (6)
    13;81:24                  47:19;64:15           stick (1)                   sure (4)                   26:25;33:24;37:2;
 shot (1)                  Sounds (1)                  49:22                      17:25;21:21;40:2;        44:1;68:20;72:16
    74:18                     68:7                  still (4)                     69:15                 title (4)
 show (7)                  South (1)                   45:18;50:3;51:24;        sworn (1)                  9:10;12:7;69:25;
    48:2,18,18,19;            9:5                      68:21                      62:18                    76:2
    64:16;74:20;76:12      Southern (1)             stop (5)                    Sycamore (1)            today (11)
 showed (1)                   9:18                     7:4,5,16;53:13;            9:5                      7:6;10:19;15:7;
    70:25                  speaker (2)                 59:3                     S-Y-C-A-M-O-R-E (1)        20:7;39:11,14;46:3;
 showing (4)                  57:25;73:15           stopped (4)                   9:6                      50:25;69:10;81:9;
    16:18;74:2,18;         speaking (1)                54:18;56:14;57:15;       System (14)                83:12
    80:11                     80:5                     58:24                      14:17;17:22;18:8;     Today's (1)
 shows (9)                 spell (3)                stopping (1)                  36:3,3;40:9;42:3;        81:6
    16:19;17:1,2,5;           9:4;10:4;11:3            7:16                       43:17,24;45:11,17;    together (1)
    36:16,25;52:9;64:12;   spelled (1)              storage (1)                   46:14;47:9;50:16         70:17
    74:8                      9:24                     48:2                                             told (1)
 sick (2)                  spelling (6)             store (1)                             T                52:7
    43:18;54:12               8:24;9:23;10:24;         36:4                                             tolerated (2)
 side (1)                     11:15;12:2;69:21      stream (1)                  talk (5)                   8:19;22:3
    51:19                  spouse (1)                  50:4                        27:7;36:15;69:13,    Tom (1)
 signature (1)                25:23                 street's (3)                   15;75:4                 16:15
    14:23                  stamp (6)                   9:4;10:5;11:3            talking (4)             Tom's (1)
 similar (2)                  18:8,9;65:8;74:2,7;   sub-document (1)               28:17;53:8;59:18,       46:2
    32:20,21                  78:1                     67:4                        21                   tone (1)
 simply (1)                stands (1)               Subject (9)                 talks (2)                  43:17
    50:22                     66:25                    13:2;24:2,19;32:2;          26:6;27:24           took (10)
 Sincerely (1)             start (6)                   59:23,25;60:1;68:15;     ten (1)                    30:16;64:16;71:1,
    81:12                     24:9;27:1,4;36:15;       78:8                        12:11                   5,8;72:5,7;74:1,21;
 site (1)                     38:24;69:20           submit (5)                  terminated (2)             83:4
    68:21                  state (8)                   39:1;40:8;46:22;            30:19;34:1           touch (2)
 situation (4)                8:23;9:23;10:24;         68:3;79:21               termination (2)            33:2;43:17
    33:7,10;38:9;47:13        11:14;12:1;31:25;     submitted (7)                  31:18;35:1           towards (1)
 situations (3)               75:24;78:17              14:3;32:17;67:2,3;       terms (1)                  72:21
    30:10;36:5;44:16       stated (2)                  70:21,22;80:19              24:19                tracking (4)
 Six (5)                      7:24;30:24            subsequent (1)              testify (1)                16:14,20;17:1,4
    10:17;42:22,22,24,     STATEMENT (4)               26:22                       74:11                transaction (1)
    25                        5:17;62:1;82:21;      subsequently (2)            testimony (5)              74:8
 six-page (1)                 83:11                    30:17;33:16                 19:18;63:20;68:16;   transcribe (1)
    22:19                  statements (3)           substantiate (1)               78:9;82:14              53:17
 skip (1)                     8:18;18:19;67:20         23:8                     theft (1)               transcribed (1)
    27:23                  states (1)               substantiating (1)             67:21                   84:6
 slightly (1)                 72:19                    33:25                    therefore (5)           transcript (3)
    17:12                  status (3)               substitute (1)                 8:6;14:4;17:23;         7:17;8:1,15
 snapshot (1)                 13:19;20:17;36:17        24:18                       20:14;24:24          treatment (10)

Min-U-Script®                                 ON THE RECORD 800-327-7274                                 (10) Seven - treatment
                                               ontherecord@roadrunner.com
                                                        Exhibit A-99                             UP_Dunger_000437
Case
 In Re 2:18-cv-06374-PA-SS
       Investigation & Hearing of Document 35 Filed 04/22/19 Page 101 of 136OFPage
                                                                TRANSCRIPT         ID #:1611
                                                                              PROCEEDINGS
 T-HOMASDUNGER                                                                                             November 17, 2017

    26:19,22,25;27:3,5,       25:6;31:13,20;33:8;     vacation (23)               46:10,14;48:5;83:5      30.25
    9,11,16,19;28:22          70:4;71:25;78:21;         6:18,23;13:10;          website (2)
 treatments (1)               83:3                       15:10;24:16;30:14;       35:5,10                         V
    27:21                   unless (4)                  40:12,16,19,20;41:5,    Wednesday (2)
 tried (1)                    31:21;45:9;68:23;         9,13,18;43:21;47:11;      70:19,23              year (2)
    38:6                      77:25                     71:7,9,10;72:6,12,13;   week (4)                  25:17;27:11
 trip (1)                   unpaid (7)                  73:23                     24:12,12,12;80:6      years (8)
    81:17                     23:18,19;24:18,24;      validate (1)              weekends (1)              9:15;10:17;12:11;
 try (9)                      25:15;31:8;34:17          83:6                      32:8                    46:21;64:24;65:1;
    22:13;39:24;48:9,       unrelated (1)             value (1)                 weeks (3)                 70:4;81.3
    9;50:10,10;53:10;         34:20                     32:11                     24:15;25:17;31:9
    57:24;63:6              unusual (1)               Vargas (4)                what's (16)
 trying (1)                   31:21                      5:11;59:15;71:25;        12:4;40:13;49:17;
    46:1                    UP (34)                      77:1                     54:2,15;56:5,7,10;    Zachary (3)
 turn (5)                     16:20;19:5;22:12,       version (2)                 57:6,8,11;58:15,17,     6:6;12:3;76:1
    53:4,11,11,19,19          15;31:8;32:4,11;           17:9;29:3                20;60:15;75:12        Zack (1)
 turned (1)                   34:17;35:6;36:3;        Vic (2)                   whenever (1)              62:18
    53:15                     37:5;38:24;39:9;           70:25;74:10              30:25
 twice (2)                    41:25;45:7;47:16;       video (84)                Where's (1)                       0
    27:11;53:1                53:15;54:2,15,24;         47:22;48:1;50:3,          57:25
 two (18)                     56:7,10;57:8,11;           13,19;52:11;53:2,6,    Whereupon (2)           0000186 (1)
    16:19;26:25;29:7,         58:17,20;61:17,18;        24;54:18,20;55:15,        69:3;82:1               69:24
    7,13;30:15,17;37:2;       64:6,18;67:24;72:11;       18;56:14,19;57:15;     whole (2)               0231018 (1)
    38:11;41:18;42:11;        73:20;83:8                 58:3,24;59:4,7,21;       22:12;67:17             9:2
    44:12;50:23;51:5,24;    update (1)                  60:10,10,12,13,16,19,   who's (2)               0437546 (1)
    55:2;80:8;81:9            22:4                      25;61:15;62:4,8,10,       72:2;77:9               12:6
 two-page (1)               upon (4)                    20;64:6,8,9,12,14,16;   whose (1)               0444911 (3)
    35:17                     8:16;13:19;25:19,         65:3,4,8,12,15,20,20,     65:8                    10:2;12:25;78:19
 type (5)                     20                        24;70:15,16;71:1,3,5,   willful (1)             0800 (1)
    28:17;43:17,18,19;      UPRR (3)                     7,16,19,22,23,24;        21:24                   13:5
    46:3                      6:21;13:13;22:5            72:4,7,17,19,21;       window (5)
 Types (1)                  UP's (2)                     73:13,16,17,24;74:6,     53:22;54:21,24;
    25:9                      32:3,10                    9,10,13,18,21;76:12,     55:4,8
 typically (1)              urgent (3)                   13,13,14,15,18;        withhold (2)            1 (9)
    44:11                     79:24;80:3;83:5            77:20,23,24,25;79:8      8:6,12                   12:16,18;16:19;
                            URPP (1)                  view (1)                  within (2)                 21:18;29:17,17,19;
            U                 21:16                      7:2                      27:1,4                   43:18;52:13
                            usage (1)                 violation (6)             without (3)             1,250 (1)
 Uh (1)                       46:21                      6:24;13:15,18,20;        23:16;53:14;55:16        24:8
   10:6                     use (20)                     20:19;38:25            witness (4)             1.1 (1)
 unable (3)                   7:7,8;23:7;24:25;       violations (2)              8:21;60:9;62:6,6         24:5
   25:25;31:3;33:25           25:4,5;30:4,22,23,24;      23:11;32:10            witnesses (5)           1.6 (3)
 uncertain (1)                31:2,7;32:5;33:13;      visits (1)                  8:18;14:1;19:12;         6:25;13:17;21:17
   32:12                      34:16;40:20;41:9;          27:11                    74:8;83:22            10 (3)
 under (12)                   45:6;46:13;48:8         voice (7)                 Work (28)                  36:17,19;37:11
   9:20;13:18;23:12,        used (12)                    64:19,20;65:2;           5:13;14:9;25:16;      10- (1)
   15,25;25:9,11;27:5,        6:18;13:10;26:9;           72:17,18;77:7,9          28:7,7,8;30:18,20;       17:24
   18;28:12;31:11;            31:16;33:16,16;         volume (1)                  31:6,9,10,11;34:19;   10/19 (1)
   34:20                      34:24;43:10;45:11,         53:15                    40:7;43:17;48:10;        47:8
 UNIDENTIFIED (66)            15;46:14,14                                         60:20;64:21,22;       10/19/2017 (2)
   54:1,2,3,4,5,6,8,9,      user (1)                                              68:22;74:4,5;76:6;       81:6,8
   10,11,12,13,14,15,16;      44:12                                               80:6,7;81:1,9,10      10/20 (1)
   55:20,21,22,23,24,       uses (1)                  wages (1)                 worked (1)                 47:10
   25;56:1,3,4,5,6,7,8,9,     43:16                     83:25                     40:7                  10/20/2017 (2)
   10,11,12,21,22,23,24,    using (7)                 wait (1)                  workweeks (1)              6:23;13:14
   25;57:1,2,4,5,6,7,8,9,     17:21;30:23;31:15;        51:13                     34:18                 10/21 (1)
   10,11,12,13;58:5,6,7,      33:21;34:23;41:15;      Washington (1)            worry (1)                  52:2
   8,9,10,11,13,14,15,        47:8                      13:4                      75:8                  10/21/2017 (4)
   16,17,18,19,20,21,22     USPS (1)                  watch (1)                 writing (2)                6:16,23;13:8,15
 Union (18)                   16:20                     53:14                     14:3;51:15            10/22/2017 (1)
   6:10;9:16,17;                                      water (1)                 written (1)                81:10
   10:15;12:11;14:21;                 V                 38:11                     14:4                  10/25 (1)
   18:7,10;24:2,21;                                   way (4)                   wrong (1)                  52:4

 Min-U-Script®                                ON THE RECORD 800-327-7274                                (11) treatments - 10/25
                                               ontherecord@roadrunner.com
                                                         Exhibit A-100                           UP_Dunger_000438
Case
 In Re 2:18-cv-06374-PA-SS
       Investigation & Hearing of Document 35 Filed 04/22/19 Page 102 of 136OFPage
                                                                TRANSCRIPT         ID #:1612
                                                                              PROCEEDINGS
 THOMAS DUNGER                                                                                      November 17, 2017

 10:00 (1)                70:4                      32:13                                        92325 (3)
   63:3                 19th (10)                 28 (1)                          6                10:7;13:1;17:6
 10:01 (1)                39:5;40:8;41:12;          81:3                                         948-8100 (1)
   63:13                  42:9,9;62:10;65:16;     28th (1)              6 (3)                      81:14
 10:08 (1)                79:7,24;80:1              30:14                  21:19;29:18,21        998-2000 (1)
   63:18                1st (1)                   2nd (2)               631-1993 (1)               32:12
 10:43 (1)                65:17                    _30:16;61.17            67.24                 9th (3)
   81:25                                                                                           17:25;18:2;61:22
 10:58 (1)                        2                         3                      7
   82:4
 10363 (1)              2 (5)                     3 (5)                 7 (5)
   11:4                    16:19;21:18;25:9;         17:15,17;21:19;       21:19;22:4;27:4;
 11 (3)                    26:9;29:19                26:6;27:22            29:19,21
   5:5;40:23;41:1       2.1 (5)                   3.1 (1)               7th (1)
 11/10 (1)                 16:21,23;17:2,4;          26:13                 61:21
   17:24                   25:11                  30 (1)
 11/17/2017 (1)         2.3 (3)                      27:1                         8
   13:5                    16:21,23;17:5          323475-3831(1)
 11/23/1988 (1)         2:00 (10)                    14:6               8 (4)
   81:4                    51:25;52:3,3,12,       3rd (2)                  37:15;67:5;74:3,4
 11/9/2017 (2)             20;60:11;65:9,15;         30:17;31:5         8.1 (4)
   12:24;14:22             71:8;73:24                                      35:20,22;37:25;
 11:00 (2)              20:38 (2)                            4             67:5
   84:9,13                 6:17;47:12                                   8.2 (3)
 11:30 (1)              2001 (1)                  4 (7)                    35:20,22;37:25
   14:22                   9:5                       21:9,11,18,23;     8:11 (2)
 12 (9)                 2010 (1)                     27:24;67:7,8          6:2,8
   5:6;24:7,10,15;         22:4                   4.1 (2)               8:57 (1)
   25:16;31:8;34:17;    2016 (1)                     27:25;67:8            38:16
   43:3,5                  30:2                   4.2 (2)               80 (2)
 129 (3)                2017 (5)                     67:9,11               5:10,13
   10:7;12:25;17:6         6:1,8;17:3;32:20;      40 (1)                800 (1)
 12-month (4)              84:9                      5:5                   32:12
   24:9,15;31:9;34:18   2038 (1)                  42 (1)                82 (1)
 13 (2)                    13:9                      5:6                   5:18
   5:7;17:3             2042 (1)                  4316196 (1)           83 (1)
 14 (1)                    47:9                      81:3                  5:19
   5:8                  2056 (1)                  4341 (1)              877 (1)
 14.1 (2)                  47:10                     13:4                  32:13
   46:24;47:1           20th (11)                 46 (1)
 14.2 (2)                  40:8;41:13;42:4,6,        5:8                           9
   46:25;47:1              9,23;62:10;65:16;      48 (1)
 14th (1)                  73:23;79:6,7              5:9                9 (4)
   39:3                 21 (1)                    4th (3)                  16:17;36:8,10;
 15 (8)                    42:22                     30:13,18;31:5         37:11
   5:9;48:22,24;49:7,   2186 (1)                                        9:00 (1)
   18;80:9,9;84:4          17:2                              5             32:14
 15.1 (3)               21st (25)                                       9:08 (1)
   51:7,9;80:9             32:20;40:8;41:13;      5 (3)                    38:21
 15.4 (3)                  42:7,10,11,22;47:11;      21:19;23:2;28:11   9:25 (1)
   51:7,9;80:10            51:25;52:15;60:20,     5.1 (2)                  49:10
 16 (1)                    23;62:10;65:5,7,10,       22:20,23           9:38 (1)
   5:10                    11,13,16,25;66:2;      5.4 (2)                  49:15
 16.1 (2)                  73:23,25;79:6,7           28:16,18           9:47 (1)
   80:12,14             22 (1)                    5.6 (2)                  55:7
 16.4 (2)                  9:15                      22:20,23           9:50 (1)
   80:12,14             2215332 (1)               5:00 (1)                 55:13
 17 (6)                    81:2                      32:14              909 (1)
   5:13;6:1,8;80:19,    22nd (1)                  52 (1)                   81:14
   21;84:9                 80:7                      24:15              91345 (1)
 18th (1)               25th (4)                  562 (1)                  11:5
   79:25                   52:1;61:1,15,16           67:24              92316 (1)
 19 (1)                 275-8747 (1)                                       9:6

 Min-U-Script®                            ON THE RECORD 800-327-7274                                    (12) 10:00 - 9th
                                           ontherecord@roadrunner.com
                                                     Exhibit A-101                          UP_Dunger_000439
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 103 of 136 Page ID #:1613




      illoq/zoi 7

    lborriap Pi.ingOr
    [=mployoe ID; 64401
    P.O. Oox 129,
    Creetflne.,.CA 92325.

    p014i0o4iNgripz OF INV5T:10.ATIQN
   b:00-Itioriropit)Uoger

   Pipose report-fo:tommerebiesel::•Pacifityk.f4$0 WOOrrOor;.1:410 Commerce, GA at-00,i00-hourp:on 11117/2017. for
   the.'.11perinalo:le.V.efop.the facts andadtermine your        if   in connection with the belowthitgei:

             Qri I0t21i2017;, t the, (0,00.0 of pooilete.aeool Fopflity;'aopproolbotery 20:38. hours, While ettooved as a;
                                                             ..v.rofiperlfi:ot.W0.-riot0008isterft With serious'.medicai:
            .condition iowNo you received                pOIlt1001001:NtA.OPRR Health :$erViops. Yp4.INoto 04gedlY
            410Vng0'W.110rYOtt':.r0C1400.00,.MLAY40011-1,10.10 10/20"/2017 and Ptle0-1/2617:Tble             po§gIble.
            vloiapori.ef.pe fotowirikrulgLo).ericyor policy:
                   Let ConduCt,-,blettonest

   Under tfle              this                                  'Beeatilitiitylltketireentetatb if:04.WfOrtd,f0
   yiblOtfbn.altb:.atipoed:ctolve,::owmoottio. twit,
     •.• .
   `the                 will be conductectin accordance with .apPiftable provisions-athe
                                                                                       • collective bargaining:agreement
                                                                                                                ,•
   between the..Cernoeny,anotqorgor*otion-:ovepprilipgy9ur.040,pr                                     to.repreeentatiOn'Andlto;
   pwept witnessee;atypur own-oxpenso in accordance with the agreement:: Any.                   for Odet0Onothent mpst be:
   etibrnitted'in weitiug;,,.including Teasem,therefoiw.A.copy'ef your writtenrequeet.for postponement most be: given to me.
   can be reached atblibria.nUMber $234753881

   Tbp„Reil Safety improvement                  employees              friandateiy:roat.before attending •0 hearing. if you
   work an Hours of 5.ervrr.e (119)taveroci. position and /p,0 have not obtained :the 0-0010tory. te§t:priot.tO
   cor.nmencement of the flporing.,:yoU •donript,., 00Meht with the requirements of the RSIA, be. allowed tp'eltpntfor
   participate in:ibp,bearing and will be considered having, elected not to .attend the hearing

   Resbectfuliy„

   Watt :Staffei
    .r Mgr: /'..e.:!...60-0,Focii




      Derrick D Be(tie, detricicbattleaclis"trlettedoefl9,00rn E-Mall
   Juan N Estrada,. inestradgup.:com- Email




  Datolzo.4 77:;;"                  /144-4011,(7 V.W444/            RO -T014/ .
        (1101/z.

                                                                                                       UP_Dunger_000440
                                                        Exhibit A-102
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 104 of 136 Page ID #:1614
    ti$T48.•Obtri0     TratkillgqD Results                                                             Page 1 of ,t1.



                                                             rAQs > (http://faq.usps-oorr .articleld=220900)
       LISPS Tracking

                                             Track Another Package -1-



                                                                                                    9emovd
      Tracking Number: 701603400000729.82186

      Your item was delivered at 228-pm-on November` 13,                       7 014ESTLINI. GA J232.



      &Delivered"
     Novornooria:igQj7,00-::28 pro
     DELIVERED.
     ORESTLINE; f 1 07.8'S
     ;Get :Updates:NV



          Text & Email Updates


          Tracking History


          NoVember 13, 2017, 2:28 pm
          Delivered
          CRFSTLINE, CA 92325
          Your item was delivered at 2:28 pm on November                :IA .CRESTLIN, CA 92320,,


          NoveMber11, 2017, 11:31 am
          Available fOr PiOkup
          CRESTLINE, CA 92325




                                                                                           UP_Dunger_0101Mhoi7
   https://foojs.usys.cothigo/TrackConfmnAction?tt.abelS=7016034Q0000720:821
                                                    Exhibit A-103
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 105 of 136 Page ID #:1615
    1.11?$.com0 - OOPS Tracking® Results                                                        Page.2 of 4



          No.y.prOgr      201.7,11.:29 Air
          Arrived .atUnit
          CRESTLINE,


          Noverilber19,2047.,:.9:12 am
          16::TratisItto DeOillation
          ()gilts wayto-,CRESTLINE„ CA 92325


          .November-12;:2017,A0t12
          Departed LISPS Regicogi.; Fg011ity
          SAN BERNARDINO ::C24 DOTKE,301.1.0.:N.?•CENTFk


         Nctviemtierit 2017i      lam
         in Trantittb. Deanation
         Oh its: way 'to CRESTLINE„ CA 92325


          Naierti el' 11, 201T11t5.9-4M:
         -Arrivedat USPS- Regional. Facility
         SAN;BERNARDINO CA DISTRIBUTION CENTER


         November It 2017, 9:07 am
         In Transit to DeStihatidn
         On its way to GRES-TONE, CA 92325


         NovemPer 10,20/, t.07:
         Arrived at USPS Regicnat Facility
         SANTA ANA CA DISTRIBUTION CENTER.




         Produ6t rit trnt i oh



          PoStal PirdduCt                                        Features:
                                                                 Certified Mail""




                                                                                     UP_Dunger_Oppirg2017
   https :Moo is.usp§. cOol/go/T'ratkCorifirmAgtio'n?ttAbels-7016.0,34p006072?2186
                                                      Exhibit A-104
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 106 of 136 Page ID #:1616




           1,f...f          Zr•
             SENDERrtz0640/PkaTriTHLS:SeCti
                     G;;rTip1et,
                     P nt. y,0 t                          ross               roVerse
                     oc ttiatv,66ielr u
                                               c.)!the   tack                                                                     Nprrm)                  ,Dilte   t)1,1.)e;JOry,
             11
              ,      A     aIci:
                     6tt' to    thleif;of
                               tI       't1i..1f1:n             rod..i6  1:66'4'.'11PIg6'
                                                                      t)°o             '''
             1;'fikrft`c1o,Addtesoe to,                                                                                                 from I I
                                                                                                        `t:yrs,;bi,cei,clipvory




                                                                                                                                                              t..',C! prns,

                         111111-1111111111111 I il 11liI1[11                                         irk       :0
                                                                                              EyNquft z„N),,It;riiRos,.11,2,,i
                                                                                                C ,:,-tigEd
                                                                                                                                                       cce          Mc:0'

                          9590 94086591'--1665022 77'                                         D                                                         flnu,p1 for
                                                                                              [Jr             Dt!iy&y.                          M .11,11.13,4         •
            2. Arttclu Nurnix3r                                                               c-3,CoNt..4  .  be Ivory Flentric..kd Uei Try 0 Striluituta           111: n'
                                                                                                    10.Afted Mni1 :     •                    D $ibdatIXIlitP.Onf;rf1,01 )1 1
                     7016 0340 0000 7298 2186                                                                                                      f2Asfilc      bd, c.a, •     '


           P1='Oriri 3811: Apri! 2:015 Pg14ibWO                                                                                            Donlell-q:Pcitort) R)c0,4,1




                                                                                                                                                                              UP_Dunger_000443


                                                                                             Exhibit A-105
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 107 of 136 Page ID #:1617


          BUILDING AMERICA'




  11/10/2017


 Thomas Minder
 Employee     04.449.11
     Sox-120'
 Crestline CA.42325

 Subject: NOTICE OF INVESTIGATION.

 Dear ThomasDunger:

 Please report Commerce Diesel "Facility; 4341 E Weshingteri Blvd Commerce, CA at '08--.06 bOttre-onlip17/2017 fgir
 the hearing to develop thalects and deterinine your responsibility,: if any, in connection With the below charge.

        On 10/24/2017, at the location of Comnierce Diesel FebilitY",:et approximately 20:..3:8          employed g
        Machinist, you allegedly used FMLA:-Vacation in a:Manner that was not consistent With. lhe 0.1.1pus.medibel
        condition for Which- you received an FMLA entitlemeht froM OPRR Health; Services. You were allegedly
        dishonest when you! requested FMLA Vacation- time for 10120/2017 and / or 10/21/2017 This is a possible;
        violation of the lollowirig rule(Syend/or policy:
                     OandUct bishoneSt

 tinder the MAPB Polley :thiS violation Ise Dismissal event, Based upon. your current 'status, if alitinfotteld
 9ioletion of this:ailegect charge, pismIssal may result.

 The-inVeStigetion         conducted in accordance with applicable. provisions of the collective bargaining agreement`
 between the 6:qmpanyand thg-orgenization representing your.craft or class. You are entitled to rePree'r4tiOri
 present witnesses at yOkit own expense in accordance with the agreement, Any, request         pOstponernerit nittst.be
 Submitted in writing; inCluding reason therefore. A copy of your written request for postponeMent must :be given to rile I
 can be reaphed.at phone number 323-475:3831.

 The Rail Safety Improvement Act:requires employees obtain their mandatory rest before attending,a.hearing, If you'
 Work an Hours of Service (HOS) Covered position and, yoy,have not obtained the mandatory rest prior to
 commencement of the hearing, you Cannot; consistent with the requirements of the RSIA, be allowed to. attend or
 partiaioete in the hearihg and will be considered as having elected pot-to attend the hearing,

 Respeetfully;

 .SraCISteffet
 Sr Mgr Sys LOOo Facil



 co, Derrick D Battlei derricKbattle@districtIodge19.com - E-Mait
 Juan N Estrada, Thestrad@uP,COM =




                                                     Exhibit A-106
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 108 of 136 Page ID #:1618
    UP: Electronic. Mies, Bulletins:and tiineTablea: View Rule: cmdxv1:27b4:,ERT Version                  Pagel:of t



                                                                                           current q#pr, Pri5I1P24
                                                                                                          LQ064f




                      0- Rule betel's-




                      UpRR-- PooOrol. COOo Of 000ating .1141e$

                      1.6C011000

                      ErniolOY00;:;." ikst,ii0t1-1544
                                                               - 2




                    • ;Any                    tiiistondnet, or willful disregard or negligence:
                        ff0,0i.ligthP: iht.OrPPt of the company 0t, 6 employee's Is cause toc
                      disniissal and "must be-fepOrted.. Indifference t6, d1.4y.,ortO the
                       0Worn-OrIce.-Of duty will not 40tolototod.

                             Updated, iia:te

                      April 7, 2010




                            Link
                       http://hoine.wwittmliOr.bconiert/secure/jasiviowiloqkiviewtrale,4




   littps://home.www,upmconVeri/secure/jasnvvicketintefrace=:2:1::::                          UP_Dunger ddAWIT
                                                        Exhibit A-107
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 109 of 136 Page ID #:1619



 APPENDIX C: GLOSSARY

 TRIGGERING EVENT: Any rule or policy violation resulting in diSrnissal or rent dialtraining under
 the MAPS progression:. Employees who violate. Rule 1.5, Drugs and Alcohol, in conjunction with a
 triggering event violation will not be eligible for a One time return to service: opportunity-through EAP
 and will be terminated from service.

 The following definitions, while not all inclusive or absolute, are intended to guide the
 doterminatipn of whether various acts by emplOyees meet necessary criteria to be considered
 a violation of applicable Dismissal Rules:

ALMRCATIQN: When on employees: actions cause or result in a' quarrO0haratterized by bhysidal
activity such as pushing;.-.shoxi.ing: or fighting

              OF                When an embloye&S actions or failure totoke0OtioAdemonstrate an.
lhability„oron.,-unwillingoess to: comply- with sofetytutes aSevidended by repeated safety rules
infractions. When an eniployee commits opeelfiC role(s) infraction that demonstrates a Willful;
flagrant, or *Mess disregard for therWely- PftPC0§PlYP.s, other PhIplOyees'i.,:orlho

;DISHONEST:: When an erriPIOyee"s action&or--Statement&constittite (0003, cheating, theft or
deception.

;FELONY CONVICTION: The conduct of:arygmOloyee leading to the 60nyiblioh bt:a felony instate=or
federal court is prohibited, Quijty-pleos,drvorsionprogramsi :deferred decisions or adjudication, and
other alternative sentencing or adjUdiCatibil prbeedUre%. regardleSS.Of 'focal nomenclature, are
considered convictions under this 'policy.,

FRAUD: When an employee's actions or statements are :intentional. Misrepresentations Of fact fbr the
purpose of deceiving others so as to.secure unfair or unlawful gain.

IMMORAL: When an employee's actions-:are: contrary to commonly accepted moral principles:

INS0a0RDINAT.101* When an ernploye.&:s;actions or statements indiCate a refusal (as opposed to
a failvre for :cause): to carry out: the instructions of a supervisor Whibh, are work, safety brpOlicy related
and which conform to accepted Company and industry practice; or when an employee demonstratos
mtossidisrespeeftbWards a supervisor. NOTE:: Any:folloreto:',Pomply with Union Pacific's Drug and
Alcohol .Policy will be considered insubordinatiOrt,

NEGLIGENT:         employee demonstrates fie,ligenbe When his or heractions orfailure to take action
cauteS-4,   contributes to, the harm or risk of hOrrn to the eMployee, other employees, the general
public or company prOperty.

WARRELSOME: When an employee's continued behavior is inclined or disposed toward an angry
verbal confrontation with others in the workplace:

THEFT: When on ern0loyees aCtibn 18 intended to and/Or results in the, taking and/or removing of
property or other items of Value from the Company, its customers, or,ther employees without proper
authority.


                                                Page 13 Of11

                                                                                      UP_Dunger_000446
                                                Exhibit A-108
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 110 of 136 Page ID #:1620
                                     teavePolicy, includinaActive Duty Family Military Leave Si Mititary Care&tvert,ea,.. Page- 4,6



         VACIFIC
                    )1mm:4110-M0E131CA.




         Family & Medical Leave Policy, including Active Duty
         Family Military Leave & Military Caregiver Leave, for
         Employees Subject to Collective Bargaining Agreements
           (ReviSeki. AuguetS, 201$),

          u 9490,
          This policy :Outlines conaerts ori. C! 006ciure ,p(ider Which eligibte erriplOyeeo may take flint* periodS of-time offWithout
      pay for pertain, qUalifying..rnadiCat forpirsi-iVlated,*0 Wily-Military related reasons This policy is intended to cover
     Jor unpaid leavei including tinPaidtedVe e(itherited in the: Family-and Medital LeaVO Apt end the.Fariiity•Military Leave Act;;
      iricluding.MilitaryCaregiVerteave.

                              seperate           from the Military Leave Policy, which....applieslo an employee's: own; active *: reserve
     military SerVidefeaVO.

                                  10111*
       The provisionslaf this poliwappkto:all eligible.Union Pacific Railroad employees sUbject to -C011eCtiVe;.tiargalhing
     pqri-ororo,opoA0 o!,Overtgas designated as :FMLA,-related.

 taer'                              eligil?l0fOr. FIALA i0Oyeif       opw:

          t6). Has;beerremPloyed for at

          (0) Has at'toast 1,260 hours-of service during, the 12-month period immediately preceding the start of lea).*

       The 12 rtionlha Of orripiOyMent de not need to" be:         If en employee is maintained on the payroll for' any part a:
    week, the week will coUnt as a WeeK.Of employment For pittpesea of determining whether :intermittent employment.qualifies
    formeeting the 12-montliperiod.62 vveeke is deemed equatto 12 months. .

            If an employee has accrued vacation or personal leave, he or she may elect but will net be required, to aCbstittite.:atieb;
    Paid 'Aline fOr all or any part ef•pppatd.FMLA leave subject to terms of any applicable collective: bargaining agreement
                  the empjoyee will receive pay polsnont to Union            applicable paid'leave policies:and:any governing
    collective bargaining ,agreement ptpvioinn*during the;period of otherwise unpaid FMLA leave Therefore, any conditions.or
    proceduralrequirements.governing use of that etertiect paid leave must be. met in order for an eMployee te.receiVe.pay:16r.
           leave:

      -La.. Ail eniployee. May Choose (br May be required, depending on the employee's craft) to use paid leave concurrentwith
    FMLA leave. in order to use paid leave bi-:FIALA leave., employees must comply with Union Pacific normal paid leave,
    policies and follow your department's probedures for'requeating such paid leave.

           Types of FIVIL314p-Vb & Elf(Mt1011
         various Wr.p.wqf F:mLA leave            igentirjed*.folows:*

         2.1.119siq..ausj Active Puty Family Military. Leave.

        Ffitl P. leave of i--1f):;( -:rioe:fakervferfemily andibr medical reasons,. including a qualifying fainily military event 1.04efirted•-akaft
    :ipi;roved, unpaid                                 afigibie-emPloyeea 'not to exceed I2"work weeks in a:rolling Calendar yek% Leave nay
    j t4k(n!)9rf.ihe,foiloy,,,ino

         1.1411))11 tl   hirti)
                                                           o g    eyfor                  are;



                                                                                                                       UP_Punger_099t1A7/2017
    1)4P:f410the:i'crwwtii?lt;c0111/0411)/0/pglidYlfi:nja f)tiltrin la. agint.shtrril
                                                                     Exhibit A-109
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 111 of 136 Page ID #:1621
       pp; Xaynily & Medical Leave Policy, including Active DittrParnity Military Leavo:& Military Caregiver tea— Page.2 of6



    ▪ 0/40                     need‘e'd to c[ir fGrY;filsorh.erchild„..spouses.--Or parentwhoThasq. serious health condition;
1,4   YA.0.r  s the eMpioyee,i0:00ble.-4,:L p,ortortirth6,:essential,Itinetter)S,'Of          poPjtjartyepppee Pfia serious health condition;
      or
    ■ Because-of any qualifying exigency ariSing nut of the, fact:that theemployedt spouse,,,son:„daughterer parent is either;(1)
      p:moopprof,thej‘lptipopl puord. and/or Reserves-and                   'aetiVeduty 'Or has.itieen:potified of an impendingcall. or order.
      to eetive.Cli.gyy in support of a natiOnal-ernergency; or a Military,aotion.:pr operation ouiSide the            or M :is:a:member of
      thp„-rodorpt•Aio•100 roreop:whp IS Or has            OePlOyedtearraSSigninentfifitside the'14;$.:

         2.2.NljlitaryCaregiVeY:LeaVe

         An FMLA leaveOf absence.takema&Military Caregiver Leave is defined as art'apProyed-, unpaid absence that may be taken
      to care.foraspouse, son,;,daughteryparent:or nextOtkin                           a,ourrentmember of the ArMed FOrCes,, including
      the National- guard Reserves who is undergoing; medical troatmen4recuperatibacortherapy is.otherwisein outpatient
      status, IS.:OtherWjae on the temporary disability retired list; for             injury or illness incur
                                                                                                        incu    inlhe line of'duty:while;on
      active duty or (2) a veteran who has left rniiitaiy,-semiqe;':sOrnetioe, ithiwthe.p.reviousifive years,: and who is undergoing.:
      medicalAreatment, recuperation; or therapy fore earipoPthiPryar:.111heep.opt,tov-Ptero incurred in thetineOf4iitywhite on
      active Cltity;:and:thatinanifesteditseif befOraor aftertheservice membertaCameayeteren, ;Serious iriju.ry or illness is:one_
      that was iocurrod,inthetineol Vutyon active duty                             or herrnedially unfit to perform too.p.ptiep of liisi.Orter
      office grade, rankor rating:.

        Etivioyoa:::Whp_:opoligit),10 for Military              a*entiftedlO'afotat pt@';'-wpriiwpoRpplitOpptd Military' Caregiver
      Leave during :a. single 12-month period ThiS single 1:24nOntli PeriedbegiworYthe firet,opy*-4 etiwhi*:eroptopp1PK.0e:Mllitpry
      CaregiVer Leaveand.endS12:moriths,afferthatdate..

         The leave described iorpotipoAR,ppptippo.*poryoyproci pprytepittiprobarperIhfurybasis; 4-lowever„,nomorathart.,2a.
      work wook.or looe May Oa takeri,'Within'''opgw•:120.011111.PPrIPPIO, any 00poyo; Even in circumstances whera-an.
      emplOyee- takes,.OtheiletWe.....overedWthOt04001 R4tAilii.400140:60*potsi.!‘POVe-ttoppritrec ,10.-8-popo 00"Oggrizig*
      leave underthispolicyShail notexceeitlOworkweelf..e, dUring•thati:24nOntifPeriOd,

                                    Otiotit .HdAith                                   pitiVitto Ekigoncr
                             section II '!SeriefiS:ilealth'OOrtditioniP whrph relates tp:pp,sjp.MLA:lpeve,- and mqualifying exigency which
      r,etates:ta ActitieDuty family Miiita Y Leave,, are defined



            *rj,gus tmalthiemOttiplaimegts'a                  frijuryylmpairment, or physical:or mental:condition that involves;

        .(o inpatient care in a hospital, 1104;i:    or re            00i'0100114:9; or

        (0)AC ontinuing:Areetment                   I a, provicleFinvelving:-

        1) Aperiod orincaoacityof more than three -consecutive calendardaysi and any subsequent treatment or period of
     f, capacity,        ( theS 1 1 1 c C. ovlippiii 0:fat-a:ISO invOlVeS;

        Treatment two or more times by o healthcare. provider within $0 days Of:the:Start oflho incapacity or
         creatinent by a healthcare provider on efleast one ppposipo within 7ttyp of the start of the incapacity that results in a
        regirren,of continuing treatment Under the supervision of ahealth care prOvidef;

                        Ofincapacity citic to .pregnarcY or for-AiiffkAakei

        ill) Any period' of;IncapaG);‘,-; weatmcrit.due to a chronic SedeuS heattfrOodittpO that. reqtlifeA'NriedlO visits of at east
    'twice per year foi treatment by a healthcare provider ',(thiS includes-conditiOns:thatmay cause episodic rather than- a continuing
    ttleyiect of incapacity);

       hi) A period of incapacity that is permanent:or long tertnduelp a.ConditiOn for which treatment may not be. effective during
     which time, the employee must be unde.-the continuing: supervision Of, hut need riet be receiving active` treatment;   a
     healthcare provider; and

        Vann                 :4000                       Aceatrnents by a healthcare provider.



     httotHhoth..vs4:0,p.i,!prt,01:0/6tivfoigiciliy/fei.lo.                                                                        CP19/92.017
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 112 of 136 Page ID #:1622
    1.)P.; 171bn ily 86Pledica 1. Leave Palicy,.includingt Active Duty Family Military Leave &Military Caregiver                 Pap;3 of.



           Qualifying EXigericy.

       A ".qualifYingTexigency'as used-in connection with.Active Duty Farnily Militaryl:_aave, Only refers to thefalloWing
   .cireornstanceSt,

      (a) Shot-f4fO.tice.deplayipent;To address issties'arisirig"when the: notification of a call order tot'acthie.:Auty is.seven: (7)
    days Or less;

      (b) Military; events       related activities: TO attend official Militaity,everitstOr family asSiStaneei#0.0Nni$ :Or briefings;

       AC) 111C1941"004 school activities: For quaiifyingschildcare and-schookrelatedreasonstfor achild,legal;Ward.erstePehild
       ACYY1
    pf.k.-coveretirpiliwithetoeili

          Folan.clai,00,100atattangernotitat; Tit make or qpdate. finailOatOr legal:affair:010 addrasS'lliaahtance of acovered
   military m'erriber,;(

     (0)- Coun§eitiVlb attend'Counseling'proVided by. eerneene other than:a healthcareTroVider for oneself; fotilltjkoitered•
   military member or Child, legal Watdi et!§Ippprillc(df the covered noiOry member;

      (fIRest anti recuperation ;To spend UP:t6;-fiVe (5);dayS for each PotiOiet i!1,111011*:,:ov..e.reoTr)(04TY:1-.0001.00.10tptua; Short-
   term reSttleavedUringA.petiotterdeployment;ancl;

     (g) Post telslojrrttent activities: To `attend official             or programs sponsoredtby;the               up to 9.0:40yoftor
   goOtettthigety.pieimet-'$ active *fly:terminates
                                             termit       or to address.issties:ariSing from the deatnot a';coverecimilitary'member
   While Oh. 001.0**

   IV. xi.thertotitid6tAtidr.10
                                                   vt
                                                    aik“
                                             tiy unit ;a,reciked lea.vesehedtiletwhen itienedically.-nacesa*tandlbkeniplOyee'ilS
                                 fr;t:InLerWitn:aserieriS health condition or the employee is taking FMLA leavelferhiS orhor; own;
                                         gohyolpatly impossible for an employe to;:return•16WOrk•duting.aworic assignment: fterthe
                                      0, the.britireatharit;Of wodt:mrsed -imit oy,Aiithtgcl ;againSt the...etaployeel'Sft14LA.leave


      4:2 Leave mu! betaken for the: birth or- placement of a child; leave 'cannot betakerton recitteed.leave Schedhle or
   intertnitteritsbaSiS Under;such circumstances, leave must be taken in asingle block oftime and.:Withintone year of the
   tfoolifyieg

     4a A huSbandand wifewhgare both employed by•tho cornpariy.aro each entitled to 12 wOrkWeekSi.0 FMLA leave for
   baSic and family military leave.

     4,4 A h9.$0000„andfwifo who 00 both employed by. the Company: are                     to a combined'26worktweeks of Military
      4giVerLeaYk

   V,. FMLA 140:tkO Rouit4iii.onts
      iii Eel ,e Viz. sh000..prOvide r maximum; advance notice of their intentionatatake FIALA leaveto allow fOrithiltftefiedesAatY'
   tifeaSsign duti                        the; aSsigornent:

     As of Jart.1., 2:014;alli!tiou.ottfpi. Emob.1.4.141*irtia.o.p ttito-oly.:P10,01,i040.1.spfo.eyeteyn'.,,ppl!okOle-forthe;tire'rriede
  available through.:eHealthSafe during the„requestproces% Review thieFMLApiliek Reference:Guide lQRG)• i 16r; sten;by,
  step; inStructionszn,howtoiformally request 5MLA,

     .A1- •Eroploypo$ tro$t:give-39,709'$ at:NeriCe notice Oftbe'need:for FMLA leavewhenifistireseeable for the birth or
   placement of 0:•chilti; fee planned medical treatment or When leavela dOete.aCtiVe duty of an iihmediate family member All
   employees:are.r000ired4o comply with their d6partinObrs oriiii.OrK.grouiyaijai)aland.customaiy..:0000 and procedural
   requirementa for. requesting leave absent unusual Circumstances.

     §...4:Whert:00-..days.advarice notice is not possible; noticels required;as:.soon ;as practicable:




                                                                                                                 UP_Dungerin9M017
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 113 of 136 Page ID #:1623
         Family & Medical Leave-Policy, including &five Duty:Fan-illy Military Leave & Ivlilitary Cgrogivd1L01..,„ Page 4 44,



       &.C.' When planning or :schied0ling Medidet-treatment,-.anamplOyee should consult with his or her sup.ervisor and-make
    reas0PableeffOrteIto schedule the       seasp.c.ity) unduly disropl'operatioo$:

            In the           of   :311                leave SCherlule, the: einplOyee must provide the reeserie why:the taldng
                                                necessaryandprovide-the schedule for treatment AO-allow ap oppeetunitY:le reassign
   :OotieL, or   Oti)(=III:>U4Iiidit.'   ent.

            When the epp(OximetplirpliA of 4,1e need fOr reeveleyiotiereopeeble; an employee must provide notice to.Union:
   Pacific as soon as practicable-400 the facts-and circumstances df-thepoijjoilIa -• case{ It g000rally should be practicable for'
   the employee to provide notice of:leave that is unforeseeable Within         prescribed' by the 6.roloyoe'depparh.Ode$40
   work oroup'S:esuarandcuetomary notice requirements applicable to suohjeave, Notice-should be given oithoe ire pOrgbb:Ot by
   telephone vtloh:itiodie61 emergencies are involved-and may begiven by the,employee's.spouse.or ,ether fa mily member if the
   employee 1§,mOdicelly'OrAble'to prOide.:robt(co,
                                                                                                                              .
       :.6 if an employee fails to=.give 30: days botic.a. forke0.1:4p. IgOvo       boj•oospoobto:000$elig 010 oeipy_
   may be denied kinfil)adequetenoticept theneed rs okivi4dd,-andte leave may bO,dojAyod oig:o.tognItbf,t110,0000ooto or
   delayed notice.

           Npoiog fioMp.!01100g0A                               or requirements for requestingleave that have,:beeneitabliehed
   bY,t0:.000Yoeg c.1"gpOrti.0.01_00#41tr000:OttgObt #14,004,1OirottitigtottoOg:.:Vboco.*, ombloyoo.(poo nOttomply...With„the::
   usualbOtioe and proc'klu4Aelpitefilente,:404'00 utiusual:circumstances justify the failure to comply, FMLA proteoted leave
   may bedelayeder denied,

        'conojtioo$ -0f4,000              -cettifitatidii   of 'Medical Need
      0;1. The easortfonttie IeWve tYiust be covered unclerFMtLAand the;employee tool provide the appropriate„,:completed
   FM LA,CertifCatiOnottealth pot4:,proyitfor Foot which 30:000.6.::,00,40010 dOilp.glheoHeeltbSofe Fri/ILA. roltlogt woogo,:
   supporting: the neadfortgtloAvoL, A.: request for reasonable documentation gf family relationship`verifying the 1egitimacy;gfa;
   FKALA-1..0avo mayalso.bwrecititiod,,

           An erpplOyee Wlilt)wq fjfkory0.4.100:10;014:-Wrof.yr.0 ov,07.01plOted.berfificatiejn Form, theeroOloyeelailstoi
   proildem.ioly4Oftifi0Otiorf after lieing.:0ilyitedWde!Op,:ffikeMployeesmoy N, depled0-ietelcing of the leave Under EMLA„.11
   theOertifiCatlen Form: is incomplete 0140100it                             giVeh:WritteK ildtifiCatiOn.Of the information hae04-arld:
   will have seven (7)-.days,after receiving such writterynetice to provide the necessary information.

     6,1, If there is reason wdotibt,thq validity of the medical certification, a second opinion,:at:the:expense of the Company
  1'0100
   '       to                      may be (.00000 if the original certification and the second:opinion-differ; athird.opiniolN.:at the
   egperiseOthecornpany, May--beregiiired., The opinion 011)e:third-healthcare providerWhich• the Company and the
  „employee jointly select; Will,loOthefibelandIbinding4eCision.

            When the tompany-identifieinformation,:suCh as a weekend pattern of-FMLA usage,. that caSts.:dOebt upon to:
   employee's statedreason fiirlho absencestand There- is :ndapparent . medica l reason for the timing: of those absences alOng
   the patterh,..and:Wheri thecompansrvehtifies:ap employee whOsek.FMLA„useis-greater than the estimated frequency:and,
   dtitotion certified by the emplooyea's EktialtnCVAIPrO.Ylger,:ithe C.0inPariYiney regUeSK:reeertifiOliOni;.

     i-6.-.6,.A.regueSt for Active Outy'Leavemustbesupporteciby,thecertification of Qualifying F.kigehoy:.-for'Militery Fainity Leave
               _well'as,:appropriatadocurnentifiononeiudiiigihe :covered:militarymembees active duty orders:.

                  for milita5epprogNo Leave must opported..byfho.QetlifieptiOn..fet $etious."-Infury.or illness .0.f.COvered
   6erViCe:MeMber:F0e0„.#SWell as any necessary stfpporting docurtientationi.

     63..As San.:1-, 2614;all- requeete.for.FMLA:ehould,:bemadelhroqgb the OHOOlth5Ofogystom,Appticable tormomo made
                                                                                                           .
  available through.eHealthSafe:during the request process:. Reviewthis_FMLA.Quick:Reference'Guide::(QR G)..lA Atep-by
  step;instructions on hOWV.fckt.rriOliSq0(400t FMA.

   VII. Maintenance, of Benefits
     An employee's healthcare coverage willbe:maintained by the Company during FMLA absehees to the wile Otent"that
   coverage was provided prior to the leave.




   http://home.www:uprr.com/empiec/policyitnila_finlifea m_tnt.shtml
                                                       Xhlbit A-112
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 114 of 136 Page ID #:1624
    UP: Family .8i, MediCtilLeave'Policy, including Active thity Faintly MiltiarY.Le4v0                    Cartgif k;g4-• Page `5. 0 6.



      7.1. Any: portion Of the health plan premiurnsthat.had.been paid by the.employewpriorto FMLA.leavemust continue to be
    paid by the employee daring.tde FMLA leaVe'peried-, and handled in the,same::menrietasfarefhorperiods.of unpaid leave:

       7,2 Whervat,an employee's. request, accrued Vacation, OefSenai,ilays. or'SicK I000 isfakon:onnoforomly.with.FMIA leave,
    the employee's. share of healthcare. premiums:Will:be paici.in.the normal manner::     payroll asclosfibnS.,

                                - oAfils may be'contineed,tluring an'FMLAleaveof 'absencerhythe employee:making.hiSther.
       7;:3. Medical and cisnot b
    applicableMonthly'contribi.itiOnStOtARRRIO::Covertne cost '000i0:ipallor10.10p plan:, if 'an emoloyeds health:insurance:
    premiumis-.Morethan,20 dayS.late, UPRR. will, marl a written notice 'AOyjSing:,spen'.AMploy60 thot•th e      has not been
    received., Fifteemdays afterthenoticehas been Mailed, URRRWilidigeoritinaethe.'eMplOyee:S. health insUrarice:.benefitSWhije
    priFMt.:A leave, Upon.returning,fromleave,AheempleyeeMilt bereinStete0on.The'Sernetedn and .CoridititinS.AS: odor'o
    fakino'isAya.wifbouti'having:to                   periodoriphysicalexamination.

             Except aslegitired by. the Consolidated binnibps::130t001110:00.000flon        (0-! ,88A): of 1686.;.the Company's:
    obligation to maintain health benefits outer. ENTLA:.00004.10 Wbob the AroOlOy00.ttYlbiorp-*Afq.06.rOpar*Ofili$ or her
    intent:not:fa return,from. leave.: (2)fallsiereturn front:leave and:therebylerMittateS,ernplOyitierit of` (3) tboiooptoyeo.-0411014t$:
    his ortior OVA LAleavaentitlement..

      '74 Th0-:gompanymay .toovor• healthcare premiums from an emplOyee.wha.deesnofreturntoworkafter FIVILAleave,,
   iinISSsz'sth0:06101000'06:"StIOWthAt frik.failptOtOfStar.4.)S..00Plo,lbP'igooriotp,oi   obS6t:bfWFM1-ivotiOlifying,
   serious health' conditionordueto qrbornstancS:bSyondlbe SMI51000!:S!-:.ebbfrbt.

   -111% Re nsfaterrtent Rights
      At,.EmOloyoo$ 9- ill'eptQrn.toserviceas.proVided.for'opOor gopliqpbto...eoliedlive::bar.gAirilbo.agyeemerit:&

      8..2..Amemployee returning to service after EMLA:16AVS:    greaterfight AO reinstatement pr otbor barrofito.4ndl
   ,conditions..otemploymentfnan if he or,shebadbeeryeentintoaSlyeMplOyed-ttarintriliefMtAteaVe.

      8 3 Upon return from FMLA leave, an .employee'sibenefits,will,be,atthesame level as befbrs '6.10.1600 b60An SObj'ObtO
                   por*fitlpymo that ropv.bpyoiwpA.O1p0.duribg;tho.perio&oileavo:

   IX Fraudulent FMLA Leave
     .An emPloyee- whorfraudulently obtains FMLA:leavelS not protected bythe...FMA'S'ob:toutitatto or Mainfanan'ea- nf
   healthcare benefits provisions.

   X Failure to Return from. Leave
     The, failure of an employee to return to work upon .expiration of .FMLA. leave will Subject the employee to termination in
   accordance with the,applicable collective bargaining agreement

   XI State .Local Laws
      FMLA PEON1.18i.cna do not supersed                of state or 10001. IOW that 0#59106.g(eiafor family or modte011eave.Tignts:

  ,XILChanges in P'olcy
      The POtdrianY reserves the right to rnoctifYthe terms ofthisi pzoliCy Where benefits-extended exceed FMLA;regiiireMerits;

          Miscellaneous
      Nothing in'this:policy insulates-an employee from theapplioation Ofarty applidableeolleetive bargainingagreemeritand:any
   ollier:pcInparly

   XI 1 Need Help?
      Employees requiring FMLA,rele.led absences should contact theif.:Piervi00: The 00Mpanyhas•the,authority and
   responsibility to administer this- eave policy,. including deciding Whialr.al)SendaS from Wb`rl(will:bo Charged as FMLA
          Questions ':concerning the FMLA or Union'Paoific Raliread's policy and procedures:for'irriPlerrientingiheAct adotilO be
   referred-to the HR Service Center at           275-8747 (ASK-UPHR),-eptiOn 4,-from 9 a.m.fa5 p.m., Central Standard Time..




   http://horne.www.uprr.cornlempiecipolicy/fmla_fml/fmla ag.mt.shtml                                           UP_Dunger_qq9l§1201-7
                                                             Exhi bit A-113
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 115 of 136 Page ID #:1625
    'UP: Family & Medkal Leave PoJicy, incluclin Active 1)144Y Family Military Leave :& Milita y CiiiVitettg*, Page 6 015:



    XV. U.S. Dep4rtmoptof L.#1?.or Copfoo:tfnfottnation
      U.$,_Department ofLOtior
   200 ConstitsitionAvo:, NW.
   Washington; D6 .28210
   1-888-4-USA-OOL




   littplitiorne.wwwxprneorniempiedpolicy/fmla_finlifmla: Agnit.slitail                          UP_DungeriMR017
                                                      Exhibit A-114
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 116 of 136 Page ID #:1626
    UP: Use;Fariiily Modie#44aye APprepriately                                                                                Page, 1 of 1



     Malt eUlt,PONIG:AMEalCe




    Use Family Medical Leave Appropriately
      The Family Medical Leave Act (FMLA)1S!deSigrjed to prOjeCt eligible               j()08'.0.4hoy can foce6 qualifying?
   personal oriamily serious,:modical.iituatlons,: when necessary, Consider the following.: scenario. An empioyee.had an_
   approved FMLA case for aseribuv,health conditiOn.: She hada planned Fourth OfJtily.helitloy VaCatior(Oeginning,June2§; but:
   had difficulty finding coVeregeforlwo scheduled shifts. ilieemployeelook personal 'day July 2, but sOSeqUentlY„tecikieSted
   two days of FMLA leave let 40.1V 8 and 4 instead of returning. to work, thiPloyment was. terminated for iinproperly taking FMLA.
   leave to cover scheduled work doy$,

    c2011$6446-hde.
      The onticiyo§-0040r OrtiPi4Pr, tOplerldingThecompany:iriterfered with her.right to,use:FMLA.ondtliscrirnineted against
   her for using FMLA. The.CO:Lirt stated theefripleyeeeasSclinptien'tO:ciSe,P1\0whenevershevanted due to an approved case
   was wrong, The employee "ConVedientlyleverleOkIedr that her *0:0f,leave on. each qqopoon had to be the result of eserious
   health condition lendering berunabje tOperfOnn one or tlibt0:0001).1i0110) funetiert0. TOP employee had no prep( her duly:.,8
   and:4 FMCA leave        for serious health-conditions,

   Policy
      Employees- shoUldonly use FMLA„leaVefer its inte0c104 00-00.0, FMLA (nay; provide up to 12 unpaid workweeks during a,
   rolling 1Zoorith periodandfs',not, a- meanSto tae*Icliff60-a-t000fIftOjii woix.tiot.ogiory06 allowed under company policies.
   Or c011eOtiVe bargainingagreements, Please reViewUnien:PacMo'S FMLA POli6V7.
      Employees are fernindedotOit reapp.nsthilitioOvnenusing FMLA:leave:-.
      •FMLA leave May only he tisepl-feritalaWfUl;POtPOSe; intentibhOttniSuSe and FMLA fraud are :grounds,for termination;

       An employee needing intermittent,PMLAleave fora chronie condition `Met comply    Union pacific's.advance
   procedures unless unusual circumdtancesprevent4he employeelrom 'doings° (in Whidh case the employee must provide=
   notice as soon as he or she is able).

      • Federal           eleOrly State:that it an eMploYee'fails. to provide tiMely,notice, he or she may have the FMLA leave
   request delayed or.denied and be subjectto disoiono.-os: set forth in UP's attendance poiloy,

      FlytiArog000m:permit UP to request recertificationif,an employee?e:FMLA use:i$ in excess of the frequency and
   dUrellorr identified by a heOith care provider; otifil16::'Ompioyee has a pattern of taking;leave:in conjunCtion: with rest dayS,
   Weekends; or Holidays;

   More IntOrirtjafitih:.
                                                                                                                     . .
      Employees should reportAilelationsof UP's EthicsandBusiness:Conduct PelieVtoa.managor Or te.the                Orleati
   000:.9.9.4-290p Employees                               With:questfons,can.conteat,the,171R Service Centerat 8:77 275-8747
   (f-1;S.Kup.H•Ryle.orj) a,M;

     questions;regarding:;c011edive bargainirig;,ioditlowooeCOritreCle and negetiatioiikAhOtild'he submitted to:AsicLR.,




                                                                                                                201,7
                                                                                                . abl_Dunger091m
   https://home•wwiAi.e-Prr,Com/erripiexec/conod/holletinsta l.6,/use family_medical leave approp
                                                     Exhibit A-115
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 117 of 136 Page ID #:1627
    ())3C)nfitiOtbies 8ulleilin: Use Family Medical Leave Appropriately                                                                  PM-, of 2




            !WILDING AMERICA°




    UNION' Fe.AciFicj news It                         1,,,IfspATEP,      pAgy

   UPOnlitte
     AROUN D

    Ethics.. RolcotittrUse Family Medical                              Leave Approptiat fr:
    April,21,, 20171 09:10 ami CDT
      TI e, Family; Medi.cal:Leave 4l,(FMLA):is deSigned4o protecteligible emplOyeqjoba to PermitatrigleYeeSId focus of
   own or a farotlyroeipper4 qualifying serfoos medical coodittort,:Ttie beloW•SitkiatietieUfiniariteSe recent FMLA•cOurticaSeiheil
   related to Union Pacific:.

      eiroOtiOp                                                                     .•
   ArtatnplOye#,:had an approved.'               FMLAtese'for a•recurring rnedicatcondition-cousingiarthrilis,anid:PinfUl.tiare,mpei
   teqUiring,begfrest,.:00e:day,after :tegitimete;FM0 : use; thaemplOyee:drove te,a pLis,',40040140*00044 yOk01-Y0g0...
   driving home. The.:etriplOyek*aal:releaSed:Aroirciatt-the next day but used FMLA last.:oft.ttititecitieritlyi-itte:einployea:Used,
   additional FMLA lime:on:days torceapondic9:wittf.touri days lot the bth caee

       EVentuallyi the employeesft:lairiager..was.tpactoo. aroofthe*.arreatandeativittiOniaiserchedieritirtireciardei'arld CanclUdect.
    thaP,erniiloyee•wasiaisefy using FmLAL0:etwer,abaencos.:eopoeeteti to:the arrest. ItiperaployeolowencaOlbei.ollaene4..,:
    merg,tegilltriate.lita.employee-..decie4heirigtojaiLorcourt jr0,41#kop.:,iifFlget0.00::.A00.420470*.lf prow+de evidence:
   ;•:00;4000t1.0t00.-0.0:014:
     lhawriployee wealerraioated based on tt10.#100qdoe.*M5ibd,foitti:t0i0f.thOttlie:einpitfiyee hadlalgely:•ClailyiedTMLA, leave
   1440ef•ebeet:loo:copoepted Withilhe• arrest  driving while intriolicated,

      0.0t.leaguences                                                                                                      ••
   04:'StibSegUent lawsuit, the               that  employer had not interfered witttilheemploye&a‘.ridhCtotse:FmLA:and:had
   not retaliated against the employee for using FMLA.. The court ruled that. thelight-Wuse,FMLA::64entia•ontylicreaVer,ablperees.
   cause by the medical reason for which the leave•waS certified. FUrtherMere, the •ooq.,iviwnovirOpreOed With,the employee's
   argument thatthe FMLA absences were, coincidental with the court ..dates.

      P010
   Ernployeetahatild,alWaya use FMLA leave for its intended:purpose. FMLA mayprovide-vp to 12,:unpaid workwetcdprieg.a:
   rollinglZmonth period, but tis:not a means to take ddltional, time off from work: for unrelated tea:Sena:not OtheriMae:alloWed,
   under 0.i4.4*-04100 or oppo'0q.cio bargaining agreements. Pleaae'reVieWUP'S;FMLA•Policy

      Employees. are reminded. of their:responsibilities when using F.MtA: leave:

      W.AleaVerna9:.eelk be 401100$ towtot•porpoaetptentlonat misuser and ,FMLAIraud are'.oroundefortermioation,,.
      Ny'ettiployge needing intermittent FMLA le eVeffor a chreinic:Condition MO:at:corn* wittalPrtadvance:e.4itrptocedures
      untess.onuauar circumstances:prevent- 0w emplOyee from, doing ffn•which.,ceee•the:AraPlOyeeMtiafprOVide,Aaticeaa
      aske.o..aa:be or'she.is.
   4: Federal tehplations:'Clearly,Slatethat'iferifeMhloyee talls',10:hrOvideAiMely:ilotiCe; h6 tiKthe may have the FMLA leave:
      request. delayeti:or,deniedand'maybe subjeato-diseipliiwas:sef forth'in:1(P's attenclariciaTolicy,
                                       .regueOt recertification if an empleye4 FMLA,usejainexcess:Of thefreguartCy,•0)401011.0
      identified:tiy-a•bealth•eare prOVIder Of !fitio0,ptoyooriodo 0000. of torqrt !oavo:zik.dbi110000'Wilti req,clayk.
      weekends; or holidays:.

      More.information
   Empleyeas-abotild report violations of U.      Ethics and Business Conduct Policy tb 6,..040000.::.0057.-MkpF‘V,046s ppec800-
   098.f2000gril019YO:e6:ithcertaio abetit'FMI,A policy or with:questiona-Can contact HIR,:S6rVieet at 13 77-275=.8747 (ASK-..U.PHRI
   ftorn••9 aitni te$,:p,ro. Central Standard Time, Monday through Friday,

     •clUaatiplo riegarAng 00000 000,040gArriduopyjobr000trd!60'd tiegetiatioriak aliduldbe•atibmitte4 to;                    iS

        „.              . '' •   • •
   Comments



                                                                                                                            UP_Dunger_OpptiStioil
   Intl ://lion)0,94VW:•up.mcornienipirte‘Vs/UpOnline/2017giliglekitilgshttn1
                                                            l
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 118 of 136 Page ID #:1628


          .U.1410:N, RACIFIC. RAILROAD
          1400:1)eugles Sheet: Ohlatia,,-.Nekitaika:.:643:110




           October                  Fbi4A




           Thbitiaa E. .Dunger
                 box 129
          .erestiine, CA 9.22



                         1
          -..F.ATril4Y14P4t04-    Utiftlk 4****
          Pimg0i0:4: :API:. 4044404



          Dear TliOinab          Dinlger;i

          Health ;aid Medical Services has recently- become- aware, that you may 11100 a.: 444.4.fying'
          need for iaattf.a, under thei Famiay. Medical: itieave, Act :(FM:LA) ,Whigh also AngluAe.g....:gaMily.
           :440V' POO*
                                                                                                ,            •   .


         owr tetorav intitatv'tht yonhInm                                       met      W,P14(1, .0.10,4400Ar
         teitiitetaerm4: for: th' ItiilloWit4 leave:

                       teava Type:      VALA:
                       'ategoryJ   Self
                       Reason:     Self                     cb#0#40n

         Ehclosed: 4:e; •ztOriqs 16873 tipticd    Eliq4.140,pir .arid 'Employee Righta
         Responsibil.itien,, and the appropriate ,Certification_ form to certify your reqhedt f'bt
         leave., :Form 16873 is. yours to: keep for your - recOrdg2 it 0*plAt1pd. your e1i.gibaaytjr ;t65r
         FMLA and yOur.'. Aistito 'and Responsibi13;1%/0 uncior.

         You .ar r kr•••0444e4, a :.sliba0 A '.,P91np,1:                          Ot suppor't-iiYg• (4o.rttdlitatiori,
         to `veri `y 3.f tho reas.on tori -.your rio:e4 ;tor leave viczact      wanly PP40t:         40:AY
         Medi      lieWe: Act,

         Your.43rtlacatIon form or other ew.p0x04,4001PIPAtat#4 01044 k*:t*A**01;tb
         Hedith Medicd1 SerVitea 4rithxn 15.. clays a. the d..4           of this, lzetter. You . may ntAtt
             popv :01#1rig      certification prOcesti, IitiVacter it. the appropriate; certificat.i:oh;
         form or. oilier supporting dOCuMehnat#)n :i:s riot .provided 'or. does, not subs-tantiate your
                       fqr 1.eaye,      aefj,:hed by' the :F;4L7 ;    FMLA aiise ices attributable.: to this
         leave regnas‘vitill.                :uppxoiased nhaericAttL TheSe, unexChSed absende 4 in turn
         May re-Snit to A. vlblailon of the applicable attendance: or discipline pon y 1n the.
         everil Tout          FMLA leave was for reasons :other than it:s! iritended, -purperw,.
         Oat/Pl.* sujject to 441' 3 04AJA          td arid.            telminaabil'of. 011W4'oyment:.

         PLEAsoaMOTZ1 Thd Andibaed ifttbrmationSmIutlewonly a' ppxttpp:              the: COmP44 4,0..F:
                                            ----ri,zatzu6-4vmadvAtgo:ttmr4v.mmiww=tgayzszzg.mraw-,

         wyoe,,op.14                                                                                                 !ADM AMERICA'
 ggii#7,0                                    —"---

                                                                                                    UP_Dunger_000455
                                                                Exhibit A-117
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 119 of 136 Page ID #:1629


         UNION PACIFIC RAILROAD
        140:0 Doi.19144freet Omaha, Nebraska. 00179




         Policy.. 'In is .yout responaibil0.ty: to read; and' understand :taxa gn:€1,tn policy when
         taking :FMLIN . ,Por further .infotrnation:-piease , ga    http://home.www<.uptr.com/emp/ec/
        :pblioyitimeLaway/ifideehtthl



         Information xega.rding the :status o0 your k!         wcitlegt    Aval.).aOle on, the Foployee
        'tab in elleatthSaie., eHealthSai:e‹ is: available, *II 'your myktp page, .under the 8mployee



        if yoll,fiave. any :questions, pd-ease contac.tHiaitii*Dledi.Pai Services. at
                       :option 4.




        Health .:'&:
        Fax:          0:22.33.733.05'



        qq.r




                                                            .........................................................................................
                                        t;t1


•   .     . ......,                                                                                                                                     BUILDING. AMERICA'


                                                      Exhibit A-118
                                                        Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 120 of 136 Page ID #:1630
                                      View Status.a.0 .0golvilOgy - tkiptf*ffle
                                                                                                                                             Toge 1




                                           net° MiOntraitm

                                             Ovvvraw

                                            .Roqumi
                                                                                  teardteriteria•
                                             ''Aissaries Aracrxienti
                                      '•                     Cnicri-lo^

                                           • Get RCpoIt• . ;

                                                Coonizater       ' !
6 I. 1.-V1!qP-Ix3
                    L9v000me6una—dn




                                      https://home.www.upmcomiirjfpor4                                                                        11/14/2017
                                                     Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 121 of 136 Page ID #:1631
                                    View Status.anci Chrondiogy - Union Pacific                                                                                                                                                 Page.1. of 1


                                                                 . .         .     .   .          .                                  •                     .    .          • .. .




                                      (Sack Forvelid       Hisky
                                                              n Parsonatar
                                                                                                                                                                                                                        Weicoine:
                                      Emplcyee.     it,brolist
                                                                                                       .       SF:1*#           !
                                                                                                                                411. 4714Prfli'       .44044-1!!!!Mr.                   •    • . . . •

                                                             4tuftwitillit
                                                                                                                                                                                    •   •   •. •   .•    • •
                                                                                                                                                                                                               •7" ":
                                                                                 ,..••••-•:••••,•-•e•-•",-'.            ••••-    •       ?.: AtiOationd Chrenearr


                                                                                                                                                                    us
                                          Req.mst a Se..t&

                                      •




                                                                                                                                            Rest' ois & Acoomfradalionit
OZ 1. -vl!q!4x3
                  854000mo6una—dn




                                    https://horne:www:upmcomiiiliportai                                                                                                                                                         .1:1114/Z11
                      Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 122 of 136 Page ID #:1632
UP:- ElIn: Calendar                                                                                                                                       Pap on



            EDCS          Calendar                                                                                                         ttint0tVSet1.0:10.n0293:




                                                                                                                                                                        UP_Dunger_000459
                                                                                                                                                         4c.igngt se,


                                                                                                                        kocation: COMMERCE LOCO Change. Location



                                          En0IPY.0.0's PuNPEKIFIPMA.5g'                  glilgigc.e011:0 ::044.01?, .


                   « Previous                                                       1 20li:IS71       Today




                                                        * 3 *.            '4.*'                                 *:b*
                                                        08:00             atop                08:o0             os:oo            08:00




                                                                                                                                                                                     Exhibit A-121
                                                                           `;  '
                                                                            ill *
                                                                                              _
                                                                          08:00              us:Op              08 00




                                                                          * 18 *
                                                                          08:00

                                                                                              08100
                                                                                              FIN L.4 NO   P•                    MLA VACA. -
                                                                                                                                 PAID




                                                                        hsciRA6P.417*,




https:ilhome.wWw.4pmetatieck_adtnin- Nye;044340:liidelc8snryieke.tfintetfac6;=:3:f::                                                                      .11/151200
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 123 of 136 Page ID #:1633
   1.*-MNitt l4linteports                                                                                                                                                                             NO         cif




                       AAVA WS Re**                                                                                                                                                              .r5k114:001111149/13;
                                                                                                                                                                                                             140.11,




                                                                                          11 OrrtIr.

                                                                                                     •Obese srito<itlie rosier




                                         irdituLT164                      :11•140141.10114r.A601111)0e(64441046.•
                                                                                             . „             .                    .
                                                                                                                                                .14
                                                                                                                                                 . .
                                                                                                                                                       Select vier,    (2017
             .6•41e0fNANN:!                                                        i141
                                                                       41.10410014(b.vari                                 :14.6
                                                                                                                           1'1*



              'toilones                     ).1.8-]
                                                              KEW'lovAttot              iE)IN1201TAAW0A51.11
                                                              tiratIrtWutiii , 06btiot(Eitiptiabra-:))
                                                 460004,1017.                                                                              February 2017
              Su •    • • - r 'T    r Wo          Tot         Pt - L         I                       surniNT,sernsw 11•1191 MOW=                           in        WEIMP111110111111
          174:0(0) 24.• 6) a-6.o 6):' 4-10(6) 6-.1.0tg      •440(61                      :4616                      --        1.                        - 7-1.0(6)
                                                                                                                                                                 •    0( )
           0,2.0(6) 9-30(6) 1003 64 It       11 2'-3.4(6 . 16'1:0(6)                     4.! ;0(6)   54.5:0(6)'   .6.4.0(6)    7-10(6) 6.1,0(6) 9413(61 10-20(6 1 11-3.0(6
                                                                  `
          15-1.016 6.510(6) 17410(6) 56.2;0(6 9,140        2041:0( ))                    1.2.0(6)    1240(0        24530(6)   14.4.0(6) 15-3,0(6 16143(6) 171: 6 .10116)
                                                                                                                                       1I
          22,,I.0, .14           124-004 pi1p(4)! 6,20(6, 27-410(6)                      640(6)      )046;0(6)    20-2.0(6)   21.2.0(6,1   27    23,1.00) 24.1.; i 2540(6)
          294 . , 0; ., 6 '               13.                  :1                                    ; 26         77-2: 6     28-1.0(6
                                                  .1ar '2021
             :9u.          MO....1        'N*         W.                            t                . so           No.               Tu    ,     We   MOMWWII =MI
                                                                          443                                                                          iiiii ill.. KIM
                                                                                                                                            ,
           544(6)          6     94:9(6) 8.3,0(6) - •0 3.0(6) 104.0(6) 11-1(0(6)                     .2.44i0(61 34230(6) 4-2.0(6) 54.0(6) OFERTIIIEEM IMMI
          12,,.1 0(6    5+2405 14440(6) 1V.4:00 )6fM6 47=6:0(6) 7844(0)                               Ot 0(. ) 10-210) 11,2.0(6, 1241.00 03101,E=211,10M31
          19.2.6        0440(6) 21 :0(6) 72‘2.0(6( 23.4.546 244.0(6) 25•24(0)                         4.a.0(5) .7...0(6) 184.0(6 154.90 ' 241016 717.37(6) 2240(6)
          26-46(6      27.0,0(6) ;8 1:46004.0(6) 30.S.V(6) /1-5.0(0)                                                             r
                                                                                                     23-34(6)I24-3:0(6) 25-3.0(6) 26.2.0(6 I221.o(6)221.4,0(6) 2440(6)
                                                                                                     34-5,06
     0                                                                                          .
     ' Mail 10C21011101111,11112110111109101MIETnaliii 0111122111 111031111021111 NMI MIN1113111 MEN
      10011 ElE03 I=IEM31 CY= WWII ii2=1100111111.111111011111111= 0=3 OEM MOM .•
      0=1:1 11103 IMMET11:=1:M0231:111L111 MEE7.3) WW1IXER3TE071 02C13 0=3 OM MOM
      ET= INVEDI 11312=IMMITEM, IttEnfilMOT MIMI 11=31:11107131103:73) DIM mom ma
      Ora EME131:1M7/31:1=1=,.=11=MI It=rofeYnammfrrrErm rE0731111=31=31
      0= Elinal=1:1);133133)1111111MINIII MINI MU= EM:3] EMU, E:=0 =2 El= NON
                                    'woo                                ,                   AU eat 2017
                                                'rt. T r,       .s. 'ImilaimarEfErff•'wme MIMI ELVA MEW
              .          .                                    1'54(6) Ill=1 II= 120XE1 0=111024100=111:0331
       2.5.416( )-6.• 6)       3             .6-6.0(6) 74.0(6) 64.016I. 11::1= I mon risrui,bauca EIXIMAITME =MI'
       9.6.0 6 14.3:. 6)                     .13•40(6 14.50 6 13 6. • 6 EMI amyl oanza emu Egron varraittan
       16.0(61
         -5      175,0(6),16-6:0(6) 19.60(6) 79;4:0(6 214.0(6 224.0(6) En= EntrujEmat= EriEmp= Lai,.0]
       23.6.0(6) 244.0(6) 25;6.6(6) *6.6(6)27.3.916 287.6(6)\.24 6.0(6 OM tramilmamI,E= EINE31111.11.=
          30,6.' 6     1.4.06                     .
                                             5 iontbar.2.117
              4             b        •    Tu •        • We                        Mr.     81            •         immirmitinim earn 1111011111YRIZINI MIMI
                                                                                 1.64(6 2.8.0(61 OM RE& MIMI 1111E131 170MIllerem,erri
                       4,2,0(0 5,6040 6-4.0(6)                                   4-5.0164 !.914.0(6) Itagl =En I=OZELEIXIMI 10:01:33 =II=
          109‘.00 5.140t8) wow 13;5;016)                                         15.7:0(6 :1 '430) iT516/32g f0=3111= MUM t=11 =1MIME'
          37-50(6) l,8.50(66139'-6:614 *CO(6)                                                       ,...t., • ifunrolgm urn
                                                                           •, 22.4.p • 03-s,,ot0? alL                                 =CM =II          =MI
          24.1.6)'                   265 . r a . ,                    .        • s•6 3.6;6 Lk..L,::071.= a= NM MIMI                       MIMI                       MIN
                                             1.60bleliVr 2017% .                                  , _                 ogatitther 2017
                           toe            to.         . Wit      5.1.-    Pr     sr    1111231111CMIZMACTIIII We                                           TO _ 11112211M       -
         r----         ,                              .54' 6) 2-1.o161 .31.. 4 +60 6): MEN MENA 11.1111 INN             03113)1 0=
          , -4.b(6). 0'.9.46( i-o.o/oy .0-336t 515,06) 16;5.0(6) 11- 6.0(6) Maa 01031=31111310:3 0=1= 0=31
          1210(6 1713,0(6) .34.6,44611 15.0. 6 2616.0 6 1260 6 18-5.0 6 In= atom 101= 0705,114-6.0(6)1fer3M =31
          10.40(6) 204001 Er1EM1 BEM 1              ' ' 124-4.0(6) Emcni 04.ON 18,60(6) 110.00(6) 120.6.0(6) 12/-60(6)1122.3,0(6) 231.0(6)
         126.6.0(6) 27-5 9(6) am= 21.6,0(6) Eon                   1mum 241.0(6) 25.6.0(6) 264.0(6) 27-6.0(6)j =35 OEM I-            3-    s
                                                                             31                             1C-1F




                                                                                                                                                                                         UP_Dunger_911918p20.17
   iitt*illioineN4i0OtnoombirsisisOweiltgiex:Mirmgmet A-122
        Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 124 of 136 Page ID #:1634

cics LOPPOPP     Shop LOOPlion         :EmOloyee Id     EMplOyOp          Cohiliniaito      cal1 0Mo-Time        ,I,.pyoff polo,         Shift       TIMO::            Layoff       -COMMPeds

                                                           Name.                                                                                                      Reason


tr,Q.          COMM48000t0 .041011                    PUNGER,           :1591.0          10/19401721E4210
                                                                                         . : ...,...,. .:       .TO/19/20f 7       3.            2241:111-.          - FIALA

                                                      THOMAS17.                                                                                  05100:         ..


9L0            COMMERCE LOCO         .0444911         OLINGER/          1150340          19/2012017i2.A56t3.5   19104.0.7          3'            4Z'.:09;••••        F:N4.,,A

                                                      THOMA S E"                                                                                 06:00.              'PAIR


11.0           COmmvitcE.:1400. 04449,i 1             uuNotg,           .1Pm             19414on.:AIM) 8        .107/2.1/2017/     .3'           22100-.             :F.M1,4    •

                                                      THOMAS E                                                                                   ;96.-f,00       , NO .


                ()1,4ts4E4051.4).00. 044491.1.        DUNGER:,:        \ 15•3862         .1,1110/2047)=04A7,    tritriiglvi:       3             2290,-              :pyii;
0
                                                      ti4OMAS'.E,                                                                                000


tL0            COmmEReg,1:Ce,0       0444911.         Ij.u/,
                                                           10.tA,       10.01#:          00.4.111.A3`b'fio.-    .0/02Q1'7          3             .2.2M, •            'FM VA

                                                      711.10.14CAU-.                                                                             .06:00




                                                                                                                                                 UP_Dunger_000461

                                                                               Exhibit A-123
                                                  Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 125 of 136 Page ID #:1635
                                  UP: Etli„A 305:101loyc MA Absence:Detail                                                                                                                                                                                                     .Paget of I'




                                                           FM LA 365 Rollover                              FMLA Absence Detail
                                                                                                                                                                                                                                                                                  U0Put.;!>




                                     1-25 of 32 Records
                                                                                                                                                                                                                                     i ii,  FL
                                                                                                                                             Day Of                usage-         Portion .6
                                                                                                                                                                                          7 HolidaT                      „7   weke lct                                    FL s.,d5.*
                                                                                                                                             Week -                                                                                    c.
                                                                                                                                                                                       '„ Of                 USade                     -• Status v                  4! Status, -        A
                                                                                                                                                                                                                          •

                                                                                    !n)ttent, Family Mernberi10/15)2al. tWednesrday--                                                            -                                                                     CLAStli
                                                                                                                                                                               A: •
                                                                                                                                                                                           al                                                        ,N. ‘414k         CLOSED
                                      0444911                   Undefined Intermittent Undefined                                    11/16/2014 Sunday                        Normal.                     -!aa                                        •iY               CLOSED
                                                                                             •
                                      04449                     Undefined Intermittent. -,-1 Undefined. ' •                      11%17/2014 Monday                           ROk            ~,                                                  erik
                                                                                                                                                                                                                                                 - ,ttk•-'4:tirAa •
                                                                                                                                                                                                            • r-t:ieh              kgtkeg.04.4hg:1;Z:e:lkst,16.7,..
                                      04449.11                 ! Unaefined    Intermittent           Undefined                      11/18/2014 juesday                       NOtrnal:                     1762                                                         cu5sE0
                                      0444911
                                                           •
                                                                Undefined
                                                                       ,     .InterMittent           Undefined                  ^13/19/2014 Wednesday
                                                                                                                                1                                             o    4 ,..             ,
                                                                                                                                                                                                                  ,g4777011ft4364wey                                    4g,057
                                      0444911                   Undefined Intermittent 'Undefined                               ; 12/03/2014 Wednesday Noinfat
t3 I.-V l!q!4x3




                                                                                                                                                                                                          .0.2                 •                     :N                CLOSED
                                                                         - •        • t-
                                      0444911                   Undefined: -Intermitter)Undefined                                                                        •1g Sk4
                                                                                                                                                                                                                                                                                  ,c‘
                                     P 0444911                  Undefined     Intermittent           Undefined                  1:05/14/2016 i Satti?daV •                I:MO*611dd i 0L2
                                      0444911.                 'Undefined- ',...Intermittent'       .1thidefinal           .4:1.05/17/2016.'74:                                                                                         • ikttrii.         ,
                                      0444911                   Undefined Intermittent        •Undefined                            05/18/2016' WadnitiadOy' ) &Indeed                                   ,:0.•2                                       N
                                                                .           .,
                                      0444911                   Undefined. • friterrnittent • underIned, ..,                        05/19/20.161,RIPr94:16-%
                                      0444911                   Undefined Intermittent               Undefined                  :05/20/2016 Friday                          !Carkelled: .:0.2                                                                         ;CLOSED:
                                     [04449 11                  unde60ed
                                                                 -                                                              !05/4t0r1sKsaislid-a0,5                                eit'etitf#444z.t
                                                                        -•                                                                                                                                                                  WOW
                                      0444911                   Undefined Intermittent :13ridefi0ed                                 05/24/2016J TaeSdar                     :174N:effect                   0.2                                        N               'JCL
                                                                                       •
                                      0-444911- '•                                                '
                                                                                                fled                                                                                                                                                   nz77.7:CV"
                                      0444911                   Undefined : Intermittent             Undefined
                                                                                                     105/20/2916TT110F50*.
                                                                                                       .:. •
                                                                                                              -••                                                                  •
                                      0444911                   Undefined Intermittent                            _                                                                                                                                            =
                                                                                                                                                                                                                                •
                                                                                                                                                                                                                               !it
                                      0444911                   Undefined Intermittent Undifitied i'05/28/201.61Stitif'd                                                                   Red                                                                          CLOSO:‘
                                                                                      .         ,             . •      s   •.                      •   I: •   • • . .•
                                      0444,911                  Undefined In                   r41 ,       *"..4 .1      I                        r 16‘)114k'
                                                                                                                                               eef,4
              Z9V000—JeBuna—dfl




                                                                                              ‘ A...„4                                 aS" EF
                                      0444911                  , undefined Inteftittent WttOefined     10.6/03:7201.6.i'Wedne'Sdtii !•-Ctintelled
                                                                                                                                                                                                                                          •
                                              911               Undefined '                                                               . ,                                          •                          464+
                                      04t4.9.11                 Undefined ::n.iternOtttont.:         -,k.)ntlefined.            fiD6/03/0.1.6! Filday;                       :4Krt01.04 0 2
                                                                                                                                                                            11                                                 !N.                   ElR               (49ggP.
                                          •         .• •          -•   .,      ,•                      ,                                .•    •,




                                  https://home.www.uprr.comifinyjas/secure/fmiaAbsenceDetail.jas?emplid-44911'                                                                                                                                                                   . 1.1/16t2:011
                                        Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 126 of 136 Page ID #:1636
                      UP: FMLA 365. ROli0v05 MLA Absence Detail                                                                                                                                                                 Page 1: on

                                                                                                                                                                                • •1,11a3.'i

                                                                                                                                                                                                           'Cr.qr.caL User:onp2S3
                                                                                                                                                                                                                           rri
                                           FMLA.365 Rollover FMLA Absence Detail                                                                                                                                           Lagoa »




                         26•="32•0132 qecordS'                                                                                                                                                             ffe.V s 1
                          Employee                        Leave           Absence 4,                           ate.   a.          Day Of          Usaqe. ...4‘ 'Portion Of 41 , .:_Holiday."       - Weekend'                • FL
                                                                    LI
                                                                                                                                • Week -'
                                                                                                                                              V.    p       , Week Used•-• 1Usage                       Usage               Status-
                            ID,                           Type             Type.            Category '..
                                                                                                                                                                         - •    •    —          • — • •••••• ••• 1.4        '

                          0444so                      •Undefined 'Intermittent             Undefined        06/08/2016 :AftettneSdat          ':CandelfEit4           ..                                                   !CLOSED
                          • 3,          • ••:            •-•  -     •••.,-L.,,              • -.•            -„•,_ •                                             •                   N,,,••••
                                 4911            '•                                                        '9§/(19/ 01-§_•:•17114Ttf"
                          04400                         Undefined lIntermittetti
                                                                              •.
                                                                                            Undefined       06/10/2016 , Friday
                                                                                                                            •
                                                                                                                                                   • "Carkelted   1
                                                                                                                                                                  02              N               F.)4                     itikAest-
                                                                                                                                                                                                                             `•
                                                   •.- .:Undefined:,;•,-
                                                       •   " • • •        7‘3.1—  irfilrii•Tra7-0                                                                                                   •           s;-
                            '                   •-•..                    _13 • - •                             .; •              - .      •          ;    ,,      •-•   '                                              •    .
                                                                                                                                                                                                                                       '

                                                      Federal                                               10/i9/20-0 :ThurOaY
                          0444911                                        Ir#OM#01t             1.t•                                                                                                N                       It50E,N
                                                      FMLA
                                                      Federal                           '
                          04-449;4.                          • s-              Ittent:ix,,Self:•: 4. • •   ,..-10/20/2017       Friday;            :47 .
                                                                    '                                                                                 1* ,
                                                      •
                                                                         ;II:411146*A                        10E2112017 i,satutxtq                 !iko#00.                        N              .N4
9Z I.-v3!q!4x3




                         • 04444/1Fe




                 C

                 l
                  o




                       Impa;MitootsoovivogiANglailwiNA44.1.440g.4011c~t.                                                                                                                                                             MS/2017
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 127 of 136 Page ID #:1637
   UP: Employee Inforrotion: 1,1/17.491'.7                                                                                                                                                                                            PagetI.of2•.



             UN ION                                                                                                                                                                                           Current Oeett:copititap
              .t.Fr                 =7!:                          Employee Information 11/17/201.7                                                                                                                           Cobetit
                                                                  Page Generated: 11/17/2017 06;14


       Employee Information

                                                         Env leY00: I                                  --';';:j )5tYtitili '
                                                                                                                   „                                                   ., ,      .                                                        .M44
               4%-g'M5421,Pj•i:
        WiliM.....           , :: , •-. :                   '        ,.‘;'
                                                                     '' ' ,-         i '.- •_,.4741itr, If:•;...,:i:.:',2,                                                                                         ¢ !;:-;,; v             3
                                                                                          :, .,                      OR                                                               ',;:z e' '-             '... tf*k-ktt
           ziA•z4,•.,eAv:..v,e.,.,,c. --,
                                                            Location:                 cMgLO 12
                                             •.                                 ,               ,,       , .,.                 ._ ..,....„
                                                                                                                                                                                ceg,45.4.1o7WWF`P;qt141rAt'Y          .ell N',911';'      ,' ,4
                                                        Enipioyen: I DUNGER THOMAS E                                                                                          ',•,-,,A.,'' .-'•-•;-,-V.V...)
                                                                                                                                                                                                    ,r pr.f...4kik,:e.....:.,4,...7,s.i.-VeV,
                       '                               .   -•,
                                                      Active Only:                   Ill
                                                                                                                                                                               . ...--1                 - ,.• ,• v                 ,-57 t5-.,. ,
                                                                                                    ,-;:/:,telee.•;., 2;;;;a15,,D.P-*                .,„,
                                                                                                                                                      .;.1           YX,WilVer-t.,4.1. ,4 , ....,....1.1";', ...1.M.:.... N
        .3,                       —...- ...- ... ,„„„ -,,•,;.,;..,,,
                ,,. ..,.- :4,.:-,,,-..,,,,kk...
        ;11.,;,..‘,..,:„,•:;:tr4i                               ...., .,.                      ;:.:.=...,..,*'   ,4-..-• •- •11-q . ,. „,,,,-..
                                                                                                                                       •-1 .ti'..  ,      :,'.       4
                                                                                                                                                               ti.i.K. ::.4.,:•.•1,•:.:.4.•:^..:•-'.,, -..,'-'', X.,,,,,. ' 4,1•7-: 4...z.1.,,,:?'
                                                                   ,,....,,i::,,:y         , ,,,,,, — ,,,      ,- -                             r.                                       % I                                    ---


                                                      DUN4Ela                    THOMAS                             11/23                       931.14/2011.


              • P.O. BOX 129                                                                                        ; cREVrtiNE

                                                                                                       (''''
                   909.:).7811423
                                         t        ,                                                                  irl , '                 1? I , I       `

                                                                                                                                                        071014012
                                                                                                                                                                 . '
                                                                                                                                                                                     111.11111111                          202




                          ii< iJ r                                                         ,,
                 i
                 lioa
                     11/17/2017    9P.189031,



                   Agr f0t0r4frorn Lea.ye of AtIO                                                i 09/22/2016




                                                                                                                                                  “'Ittt•                                                 ts1/0Fi

                                                                                                     .00:1210i                                                         t ivIPP                  0000016953 '



                                                                                                                                                                                       .1t"           '3 1%                     44'q0



                           1:7                ....",:?',T1 ;
                                                           711'                 1
                                                                                                               ',067.69/261                                                                                      MArr-MIST
                                                                         ;                                                                                                                    A32704 ; MACHINIST LEAD ME
                                                                                                                 o1R /2o17 i~XFR
                                                                                                                 09/22/2016                      ; XFR                                        1A32711         (MACHINIST
                                                                                                                                                                                                                   a wfwfr.
                                                                                                                                                                                                                         o


   https ilihomemwvimprncomtemphne.chaitical/edx/dss/secure/w.OfkrOite4010:06.:61#1.,                                                                                                                          UP_Dunger_Oi0M911100.
                                                   Exhibit A-126
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 128 of 136 Page ID #:1638
   UP:EinprweelifOrinatito$ 1111712017                                                                                                                                                       l*age - 1   el

                               LoW104
               PO,ON                                                                                                                                                          Current User; OMNP29
            0.141Fir           PPAIGtc.
                                                    Employee information 11/17/2017                                                                                                          Logout,>>
          111111                                    3iiii,4koomos .0117:1401P044

       Employee             Itiferrn1)04M
                                                         ,
                                               Employee;                                    '
                                                                                       :. 6giS.:0614:,:d
                                                                                  0,           ..,.
         ,V ;;?,.S'I'r -..1.%..t,..."-
         r,,,,,?.4,0,4W                         ,,,, '4',V' .:-, r' ... 4OtaX9f-R,
                                ,':sl';';epii'V''
                                       i
                          ',„i „...44.. .:0,0../y,...,,A                                   0,q ...,0 . •'-,...--,
                                                                             • .,..„4.,-x..2.e...,
                                                                                                         ,..5prtig;
                                                                                                          ,-4-.....,.&
                                                                                                                       3pyrit;kg,,,
                                                                                                              . ,„1, P 6.,,,,..-, ,,,..
                                                                                                                             .-7:,,       •,K''„
                                                                                                                                                   , , .,.:, -‹.T -.,i,,.,,
                                                                                                                                   „,.,,,..,..4,,u4.‘,...3z..k.,...,...g,.v,
                                                                                                                                                             .4 —,6-f......, . ,,

                                                 LocatiOn:           CMRLQ I c! I I
                              ,,Ti:IVsP.,'•r•W                                                                   pm in,,,, -,7,..„5,-..,.                      , • ,I. 0.,
        ...                   ,,,;,;,.F„,,,Eit                      J YAR.P.AS *ssierk c                         ma    ,,,,,typto,,                            ,,,,,,        .
                                                                                                                                                                        kt ,,,,.        , A_
                                                                                                                                                                                                :(
                      i,,,,,,,,i:, -:Ey-N,,,,,4*...gr4
        .i.,,,- i. kn:,                                      i202,d• • ,,, : ..         i                        ,.... %W..•-•:!,!‘+.=-.    : •    "     •I‘         '         " '       ' '` "
                                           ,A.c0,v0r011IY1 ill
           sv Pt'c     4..W':'4;r",- 40 i ',, ;.                 01' ;%,.+11Fri)                 ^W.,: '41•: .                         W.7".a0 94'V.,70I ?r.''
                     2 HV                —                              `        e             ,^4 4:
                                                                                                    5AttAL...61.1*.iri ".k.s. u 40-i.' %1'1".0,
                                                                                                                                                '•     , . 11.
                                                                            -                                                  t




                                                                                            01/24




                                                                                                                       i‘        t



                                      f'Aiz 91!Y"                         '      .1-


          *.sEto••so.••rt•




               Y I                              11/17/2017.                   OMNZ646

                                                             •
                                                                                                   e•
               Agr Return from Leave of Abs                                   07/1.9/2013


                       Personal Record                                                                             Absent TiMe. ) rnie Away I LOA,and Statu%.

                                                                                           :A;*e
                                                                                                     -11,441`. "`-`,
                                                                                                                 :
                                                                                                                                                               .
                                                                                                                                                                         4,




                                                                                                                                                                   ;1.1'.)1.      I.




                                                                                       :b3123/2017 IXFR                                                1A32858                  ELECTRidAti




                                                                                                                                                                              UP_Dunger_qq911K017
  littps://home.www.tipit.comiemp/mcch MI i caliedx/dss/secu re/workforce/work force. c fin
                                                                                        Exhibit A-127
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 129 of 136 Page ID #:1639
   UP';•••$Mpteyeehtformati0h; .11/Pd0.11                                                                                                                                                                                                                          Pagel 612




                                                                                                                                                                                                                                  Current User: OMNP293
                                                                 EreiplOy6o: Infot'mation 1111712017                                                                                                                                             Logout
                                                                Piige Generated: 11/17). 01.7 06:14



      Employee-Information

                                                        Effilki0Yee:.                                                   . OtiAi 1;^ it r fq.
                                                                                                            -,           •
       PrO10/451iNg- ,i,..';';''',::''4 „.,.,,1'4•-.7., 7' ''' 111Mf0..,4s4,, , ,i.,',.11k7:7:AV:Vo!4.•e,':,;4                                                                                                 '•         ':tJ
                                                                                                                                                                                                                           -,m..i:tItlId            ,    .,
                                                            Location: cmRuo- V
                                                                                                                                                                                                                                      ,....
       f rt-t`Niml
                 P-e_             fm4 .014-11 51 c:ARF kARkikfr                                                                      T      •-- ,v
                                                                                                                                           ,_    ,. 4  ':'4-31,
                                                                                                                                                     ':•:t4                                           „
                                                                                                                                                                                                               .,             ,
                                                                                                                                                                                                                                                                              .
                                 Actitioi:oniv: 10
       ,.:.:,01,, -.",..:.'i.•§4' N',,; ,.... 44',,,c ,..?;s: ,                                                                       §A10274%, , i                                                                   -Mk
       ...              : '-:,t9, :;;VM • .psili,"1t,..                         .. „i•jkl,,,.,.                                      ,..yIJve.cire.pt.:,,.., •          s.r.i.-A:c.s-om i'''''''''
                                                                                                                                                                                           ...,,,, .,,"'..,..,!..-.
                                                                                                                                                                                                             4_ 1     1-
                                                                                                                                                                                                                   ,,wwv.
                                                                                                                                                                                                                    1,Y;14,:,: 1:,,Ty1i,i,„:), ;4k,:, ' '7
                        t.i.,c.,.v., .', T I., ' ,‘ I; P ri t - '                    ' 7 I , - ; . ' ‘1. I) f I-. ,f;;;:,         1},..;{i, ' :, )R,,           :01..-.j LA: j J,),.. ‘ ,.,..,,,,,/       ;                                          1,

                  0447462.                     ..dHAitF                         HARRISON ' 'Y 147A2. ".                                                  b6/2dgdif                         6.                       ' L'''-°''''(°°:''''' '''''''''''':ii..'

             o   ..:'---:.,. .   - ,,., ,      ,!v,i,- 1?:•-:.,-.-i---'       ....              .: ..    : '                  ' '‘'1;''; , '.-              ''.'''- ":,-'''.'{1_'' ,9.°, ‘ - VAC i .66                                        .64                 qui.
                                                                          1111111111112:21224:23=11110=                                                                                                       Aii.-6-. •i, '

                     - - IN,„wi;4,,,,..                                                         ,-,! -, ,,                                                        ..I .,,                             ,SICk :                     0 1          0

                                                                                                                                                                                             §e.0,'1.1;1..-:A,;,..1:....,9
                                 _JIM                                                                                                                                                                                       T
                                                                                                                . '                "'            • '' - •         -"?•,. - -5----- -,..,' ,w..-,, ,,:c, il,..(1::•40:: 1-:,                             ''




                AP4Mig#4              LEtTR cmg   lig          .                                                                                            107/94/.2912
             . tesitvvaeseviieft, iss,g,4,..4„,..
                                             • ,. .    iritairgaisuito*.
               ,                                    •-    •• •                                                                                    'x''''..''''-.
                                                                                                                                                               V.4''''Awf.
        .•        .;',;—r
                   '. .10' .
                           . A,8,.,---tj) ' ,,,,!,...                     , , , , ,L.-4!..; . . ,..i.i....i., ..,,L-: - .5..)- ,!`/-•       '
                                                                                                                                                                '14f
                           i                           11.1711/2017                                OMWCP854                                                      - VVA


                 1:,:-',.;.':;T:';''.%:.:':.-7.-,        ;.: 5,'P:''' '...--e'Y...;"...,e`,GW:C'qtit.,. 'f'M'.•I';'•4 .'"                                       4       , .         ;
                                                                    .                                                                                                                     ,
                                                                                                                                                                                   . ,
                   Acirtet:1,10"to Journeyman                                                  07/29/2015                                                  .
                                                                                                                       ,                                . i:.,                                .
                   ._ ;, ......4...744±.. _.' • .',f''':t7..':.'17:',,,, ,..Zr,...61,,,,;FA1.,...1„, • . .',.. 41A6 ;':
                                                                                                                    . r.,                                  SV ' ...           .'

      :'
      ;', :0',67               Personal Record 1 Distipliiie' 1 ETE                                                           Serilbrity                Absent Time                               Time Away                       LOA and. Status.                           90
                                                                                                                                                                                                                                                                         1

                                       _.                                                                               414,.....,,,,,..             .4.-.1.,.-f                  i'. :211-i.;?-93Y.,,,X4ec,,,„,./„                           ,
                                                                                                                                                             - - .
                                                                                                                                                                                                               ._       .. -             .
                                                                                                            ,-,..               .;-_,,,., i,.., , ,,) ,t-y.            ,-, 1 i . , ,,),,,,.1          .i:,),:1:1..,.;,-,,ivr.,L,,, :,/.0.--.!;.. lw HN                       „ -

                                                                                                    :0021008,, MOM                                          .     ,.F$1 &AT , i                               p0000.1§97-

                                                                                                                    ,                                                                                                                                                             .


                                                                                                                    ..,,...     ..
                                                                                                                    ,:--1,.., ,,.:,..               ,Ili ............_ .,....._._, . ..,,',H;;—.,.t' ,,._,..
                                                                                                                                                .11Tr1...,,,,,..1-,.0..,,oz
                                                                                                                                       .',,,,, ,....,_..._
                                                                                                                                      „._....
                                                                                                                    '3         i :22;:00`1081;00 1339. 53803' 858 IN                                                         1:                               •
                                                                                            •
                                 r'-7. ----7:77171'                                    '1                                ,        .. . - ..                                                                         ,,,.;, ,,.,I;,),--, . ., .

                                                                                                                             03/0/liiiY                     ligli                                               1A32858.              i.ELeCTRICIAN

                                 Pl,. '''            • . .-...,...,:_, ..:::::!::::                                         iigiiiiiT
                                                                                                                         ..:!                                                                                  :i.A2-68,--• :b_EttriftpxNellilv
                                                                                                                             03/01/2017                     XFR               i                                 i A32858              :ELECTRICIAN
                                                                                                                             .10/20/2046(......s.,:,;XF11.: • ,,,, .                                          , .f)2337858. ....i,ELE.cTRiciAN
                                                                                                                                                                i



                                                                                                                                                                                                                                    UP_Dungerippftl
  htips://home.www.upmconilemp/mechanical/e6/dssisecuretWoikf*OW0P10000,0fth
                                                                                                                         Exhibit A-128
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 130 of 136 Page ID #:1640
    nit:.0411.06*.itttonwiti041111.1.1047                             .Yagtutotl



                                                                                                                                                                                                                                                                              cui-rent".4SOKOM.N.M.-3
                                                                             eltitgOye0 Information                                                                               11/17/2017                                                                                                 Lig100t1.4.
                                                                             pageomieratedei1/.17/2017 06:14
     ,    . .                                                                                                               •
     :•Employeelnformation.

                                                                      griiployeez. 1                                                [ .,, • Slilitiiit,.'..::.
                             z?-i'ilt?...1%,•is-11';',..Nt
                                                    ,„                              :4,•:"-•,:,- t .,.,...-,'         ,
                              ' ---',',,,,,,,-. .:::,-„,-5:sst                  4    '144'1'7' ::*&(21• .             .             ,      ' .4 '''                   - '• /
                                                                            Location:              CMFtt...0      0
                                                                                                                                                                                              .                                              .., , ,.
                                                                                                                                                                                                                                                   .--_
                   '44
                                                                  ,E1Oplgyroe;                     LEMUS• JOHN M                                                                                    ,            ,,
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                   •.n!r*",47'•-r...!.",•y,'-1?,            ',
                                                                                                                                                                                                                                                                                                      ,
                                                                 Active Only.;                     If
                                                                                                                                                                                        .                    '      • • '''T''; .-                          viAv,                                                „
               ett-.7...:1 s. 4,                                       z' ,, ;t1Mi:;V
                                                                                   .i;-,
                   0''i
                     -,'.                     :4
                                               Y 1,'
                                                 '"? .                           j57 ",                      -     ,                        ,„              ,„<L ,,"                                -,.,,,                                        ;               ,;                „,,4                  a

                    ,,wi-,,.•-_, ,,,, 1, ., ;, ,.Lt ,,), . ;,i ,.-1 't:°! 1_ ,J, ,
                                                                                 . , !.11 ,,,,,r,,-i,- _,                                                                         •;j1,:,•, 2,,,,,
                                                                                                                                                                                               , kr,i                          ••            ,              ,•,:,,:,.-- 10.k.,,,,,,_-. ,,,,, ..),,,v,..
                                                                                                                                                                                                                                                                        ,             ,
               .0352670'                                     i 1.'EStliS                 ,.•3451Ifil:                     .M.           04/20:•                               031                 / 2001,                  4.

          '                                                        •    '
                                                                  ,,:• f1
                                                                            ,-..,.,
                                                                        ;."0F,,..-.,? ,                                                                   , 0 -,                  •...:;,..-,..
                                                                                                                                                                                        .),, ,..,-,:ol r:.
                                                                                                                                                                                                , I - • -,.,                                 aiglii, ilo : " 4s4 i :56:,
          'I                                             _ ,Wawa                IIIIIIIIIIIIIIIIIIIIII RIALTO :=1=11                        . IDENATI             II.,,,
                                                                                                                                                _...„...„..._:ik,-,   , '4tirait.g
                                                                                                                                                                           '.V'''"`'IV''
                                                                                                                                                                                   %. il:..-4t,
                                                                                                                             . .      , . .. .
                                  1 ,;4 0 .-- ..' ',                  .:-              ,•,.4: .4111,,,-i:if•
                                                                                          '1,                i):\ i,',.,thzi-,--1 ,'. . ,.... , 1:1221          0
                                                                                                                                                                       , V             0
                                                                                                                                                                                                                                                                                                 A
                                                                                                                                                                                                                                                      .; de,...ald.
                                                                                                                                                                                                                                             hk,slialikii                                        tv              • ,
                                . ..                                                                                                                                                                                                                          ‘                         _                       .,
                                                                                                                 .                                  ,      .
               ,''., -.1.1j,°q, 1'.k,'..,9....-1 11!),..1. ,', t9!)::,:1,')',!.:)::;,..: ,Z i .05);1.: JA'!.I,1).,.9.;:•S'14lVi'l:7•It)
                                                                                                                       l-               ;'.J --,:f !lc. F: 0-.1,'.:/                                                                         IIISEIIIMIIIEIMI
              .00210234                                MACHINIST 1.2:1                                                                                                                  1.07/01/2012
                                                         - .           -sk.i..,                          ..., tEt.4. .4 4. .                                 4' 447                           .trocs               'A      4.4-
                                                                                                                                                    ,                                   .

                                                                                                                                                                                    ,
                                                                            11/17/2017                    IOMNI952'. I                                                            - , ,i, .
                         ,                   ,                                                                                                                                -,-.
                                                                                                                                                                       ,::..-.
                                                                                                                                                                                                    ,                  '                 •
                    '                                                                                                                                                 ,,...
               . : : .1 :)...) 1 ,,. .::!j.,.:'ki'9,, i!),..):._,., )ji lq??; .. ,:::;;;;!Iii,74,4t.:).,:q_.iz i r1,.',.                                                                                          4 ..
                                                                                                                                                                                                                 •!'
                Agr Return from Leave of Abs                                                               , 09/09/2010
                                                                                                                                                                                  t...,....             .ef
                                         - *.T,7,-.
                                                  7,-. --,','.4'-',
                                                                  !.,"-:::;,-:';',-i:'--.7,:--, '.,y    , .. '•..-•:-.,_,-. ‘, '. .,..,,'..:, r.-;',
                              -

                       ,
       ‘!:'*Iii:. ,• Personal Record 1                                    Discipline                   ETE 1 Seniority 1 Absent Time.                               171n ,Atn---li.ay      L.00k.an0 Status:       '90
                                                                              -     . ,.. .                . ' ••••-•7:1-
                                                                   ... .,              .,,..-..,,,.,.,. ,,    - • 4.,,.,-,:...'
                                                                                                                           , :.      el.A,N,. ..,' 0.',.7T.4.'4 ••\;?:M:,,,
                                                                                                                                     4,..,„,,..,_`!,‘(,.....‘,,,4,(..-''',--          ''''    ''''   1q/Y::-;••',,P
                                                     ,            "••• , ,. . .. , ,,,.--,........„ . - ,.,            ' • .,,,,Las.b.,„41,,muisli.w4011,L,,,,,,,•::—..,;:;,..-c                       :1.. 4%.1444.4r44

                                                                                                                                                                                                                S:1 ', 114'''.               .
                                                                                                              '.?,'•';•'''''''' •.'                           • ' ''
                                                                                                                   4,6-C''' 04                          j;'zi•e-A.l9ity, •i',"4„:'4..Wk),;p,..-. :-..i4;,•1;••-4,yr icy', 0i.,";c:1 ,,I.,1.211 ,!...1--44:10614,,,
                         .
                                                                                                                 00210234                                             .1 d                        FRI iSAT                                        '000001693                                ,:


                                                                                                                                                                                                             :il ,.c.;ii..,,,t".-.J1!
                                                                                                                                                                                                  ,
                                                                                                                          - .._ _ .,!.,01 , s., .itii.:1 .1;1.r cji,;,,...._
                                                                                                                          ,...31„.,;-..,c-f1.1•                          ,r„21,,r_.:.,,,,..rf,f(
                                                                                                                                                                                            .._ ,   ' ';. r.c.).    1A ioir '-, o I 1 :., \!,1,,,,                                                              •••        ',
                                                                                                                                                                                                                             ::,
                                                                                                                           3        .•    22:00 : 0:00     1339        13803             17'11        N
                                  --,,h-
                                      4. •""'•••,.;,-,,,,,,,,,
                                                             EXHIBIT '                   ...                                    .               .                                                                                                                               "
                                                                                                                                !           '                  .         '                                                          .                                                                     ' r        • '
                                                                                                                                                                                                                                                            ,....1;.i.,1..',,, ,I ,..
                                    1'            ---            .-- tj                   ,
                                  ,                               -                                                             •,,tpi7:11-r4,,,-0q                                  \ 414e) 4, '                  • "'":_,-.1,14t,'              • ''1,1yr.,•. /{11.;1„, '             .                 -i1
                                                                                                                                                                                                                                                                                                      -,••• '
                                                                                                                                                                                                                                                                                                              .'1: ' .
                                  .1.2,                                                                                                          .,
                                                                                          ,•,-.,                                    0 8/09/2ii I:7                                j(Ft,                                                                 A371.).. . foot-vow.
                                                                                                                                                                                                                                                                        ........
                                                   (,--.
                                                                                .. • ..
                                                                                                                                    65)251 °171;'                                  •                          ;or 421-st.,
                                                                                                                                                                                                        •-f."":".4.'
                                                                                                                                                                                                                                                                  '''
                                                                                                                                                                                                                                                                     A ,-F., '
                                                                                                                                                                                                                                                                                 s4Vft'Ysr 3 ..'"
                                                                                                                                                                                                                                                                                             '
                                                                                                                                    05/25/2017                                1402ii.                                                                      S711
                                                                                                                                                                                                                                                        •A32                    J MACHlicil$T
                                                                                                                                                                                                              :•::-.7:‘,t, 7.1,1.7 ..r...: .(':-.;,,,
                                                                                                                                                                                                            5.,                                                   ,'Yt ,,.-1'17? ..r
                                                                                                                                                                                                                                                                                   .,AC,1:7,71:,:137
                                                                                                                                    .10/0 6/ZO 16: ,.;. ..f k011. , . . I. .. -..--:.:,.. :.!„-..,,..-..c.; A 27tta.:-.:;:amAploO5p:::.:. ,...•::'...
                                                                                                                                                                                                                                           ...._,
                                                                                                                                                            •                 :               -         1                  •                            !                      1



  Ilttps://horne.w.ww.uprr.conitemphnechanical/edx/AssAectiee/ivioik16'01WONAre0.011                                                                                                                                                                                           UP_Dunger_9q9M6 1 7
                                                                                                                                    Exhibit A-129
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 131 of 136 Page ID #:1641



 Work/Schoel Notc                                                                                    13UNGER; THOMAS 2215332::




 VVOrk-Ot gety4IPIIE)OlOP
 Petipnt:. DUNOER THOMAS          NIRN: 2215332:FIN: 4310196
 Age:• 28 years. .8e):: Male D08: 11/2S/1888
 AssopiPfed,Diegnosed; No0
 AUthor McNutt ,.C.arrolyn


    Today's              16/19/2017,

 Tp:wripm,11..rrieyPpneerk
    T010 pgtient Was seen-in my-off    ?t0119/26174.-.•   Please'.expOse;himt her-ti-orn,wprk,..4P00,40,:the          `Hes140,06Y;•tiactfl
                                                                                                                         e
ld*OtIS; on 1.0/22/2017._                                  questions

           ;:'Scot.t: PNP
                       -• .-
           8,8100:.




Chorldti f.74t.ft          0?:t61)O'fA        14.i.f.O. AM 0.a.
Suhject / Title:            Wofk;or School Excuse ''.                       •
Performed By                McNutt , Carrolyn on, October 19, 2017 '11200 AM PDT
Electronically Signed. Sy::11/1cNutt , Carrotyn on; October 19, 2017 11..00AM PDT
Visit Information:          4316196, Rancho San Antonio Urgent Care,.Outpatient,.10/19/2017- -




                                                                              SAN; AMMO. URGENT DARE
                                                                                  nrt jVil :LIKEN AVE::
                                                                             RANCHO CUCAMONGA) CA 91.7
                                                                                      009)9480 00




ninted            .     1VIcNutt , Carolyn                                                                                Pagel of 1
Ptintect                10/19/2017 11:00 AM POT                                                                       (End of Report):

                                                                                                               UP_Dunger_000468
                                                           Exhibit A-130
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 132 of 136 Page ID #:1642




        Cover Page - Exhibit B
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 133 of 136 Page ID #:1643
   UNION
   PACIFIC
              BUILDING AMERICA'




   11/27/2017


   Thomas Dunger
   Employee ID: 0444911
   P.O. Box 129
   Crestline, CA 92325


   Subject: NOTIFICATION OF DISCIPLINE ASSESSED

   Dear Thomas Dunger:

   This correspondence is regarding the hearing held on 11/17/2017 in Commerce, CA as originally outlined in the Notice
   of Investigation dated 11/10/2017.

   After carefully considering the evidence adduced at the hearing, I find that the evidence more than substantially
   supports the charges against you. The following charge has been sustained:

             On 10/21/2017, while employed as a Machinist, you used FMLA-Vacation in a manner that was not consistent
             with the serious medical condition for which you received an FMLA entitlement from UPRR Health Services. You
             were allegedly dishonest when you requested FMLA Vacation time for 10/20/2017 and / or 10/21/2017. This is a
             violation of the following rule(s) and/or policy:
                     1.6: Conduct - Dishonest

   Additionally, Rule 1.6: Conduct stipulates that any act of hostility, misconduct, or willful disregard or negligence
   affecting the interest of the company or its employees is cause for dismissal and must be reported. Indifference to duty
   or to the performance of duty will not be tolerated.

   Based on your current record, you are hereby dismissed from all service with the Union Pacific Railroad. Immediately
   arrange to deliver all Company property in your possession to Daniel Glenn.

   Respectfully,

   Andreas Mader
   Lead Mech Support

   cc: Derrick D Battle, derrick.battle@districtIodge19.com - E-Mail
   Juan N Estrada, jnestrad@up.com - E-Mail




                                                     Exhibit B-131
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 134 of 136 Page ID #:1644




         Cover Page - Exhibit C
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 135 of 136 Page ID #:1645



                    BUILDING AMERICA°




            1B, 2018
            Andreas J modal-
  TO::      Kali         faibOr ikelairotA
 0.4ibt Thornpo:ponaei,01A-044.4(tittnyostigation and Decision



     watthatiaaringonOleviewing Officer for the Inveetigation of Thomas Dungan. Tna4nyastigafion:wpana114, on-Noy
  2011 and CraoaNatufhafrananiipf afitia end of the day on Nov 22M                CST) .tranoprod my looiajon. on the 20.0
   Nov, after taVigtwing fhayanaoloond evIdefigtirzpretented at the investigation At no time during the investigation' was, an
   objection made to'...timalinasa of the.; charges. Had an objection been niade;:t*OUld )1aya hicithred.froAt the. charging:
 :•.anO wiinas$0,040 KONben'iney:lciaoama aware of tncaliagad vlotafion.




                            ;
                                ,
             ,
     011 Ot ).j() • •,-1-1,


                                                       Exhibit C-132                                UP_Dunger_000076
Case 2:18-cv-06374-PA-SS Document 35 Filed 04/22/19 Page 136 of 136 Page ID #:1646


                                          CERTIFICATE OF SERVICE
               I, the undersigned, am employed in the County of San Diego, State of
         California. I am over the age of 18 and not a party to the within action; am
         employed with the law offices of Fisher & Phillips LLP and my business address
         is 4747 Executive Drive, Suite 1000, San Diego, California, 92121.
                On April 22, 2019 I served the foregoing document entitled
         DECLARATION OF ANDREAS MADER IN SUPPORT OF DEFENDANT
         UNION PACIFIC RAILROAD COMPANY'S MOTION FOR SUMMARY
         JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY
            DGMENT o .11 the appearing and/or interested parties in this action by placing
             the original  a true copy thereof enclosed in sealed envelope(s) addressed ass
          o lows:
          Joseph Y. Avrahamy (_SBN 150885)         Telephone: (818)990-1757
          LAW OFFICES OF JOSEPH Y.                 Facsimile: (818)990-1955
          AVRAHAMY                                 E-Mail: javrahamy@jyalaw.com
          16530 Ventura Boulevard, Suite 208       Co-Counsel for Thomas Dunger
          Encino, California 91436
          Marla A. Brown (SBN 140158)               Telephone: (310)779-4354
          2324 South Beverly Glen Boulevard,        Facsimile: (818)990-1955
          Suite 205                                 E-Mail: socalmab@sbcglobal.net
          Los Angeles, California 90064             Co-Counsel for Thomas Dunger
         El     [by ELECTRONIC SUBMISSION] - I served the above listed
               document(s) described via the United States District Court's Electronic
               Filing Program on the designated recipients via electronic transmission
               through the CM/ECF system on the Court's website. The Court's CM/ECF
                system will generate a Notice of Electronic Filing (NEF) to the filing party,
               the assigned judge, and any registered users in the case. The NEF will
                constitute service of the document(s). Registration as a CM/ECF user
                constitutes consent to electronic service through the court's transmission
                facilities.
               I declare that I am employed in the office of a member of the bar of this
         Court at whose direction the service was made.
                Executed April 22, 2019 at San Diego, California.
           Susan E. Valle                         By:
                             Print Name




                                                   1          Case No. 2:18-cv-06374-PA(SSx)
                                                                 CERTIFICATE OF SERVICE
         FPDOCS 35213995.1
